[EXECUTION COPY]
EXHIBIT 10.13
LOAN AND SECURITY AGREEMENT
by and among
HANCOCK FABRICS, INC.
HF MERCHANDISING, INC.
HANCOCK FABRICS OF MI, INC.
HANCOCKFABRICS.COM, INC.
HANCOCK FABRICS, LLC
as Borrowers
and
HF ENTERPRISES, INC.
HF RESOURCES, INC.
as Guarantors
THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Issuing Bank and Syndication Agent
GE CAPITAL MARKETS, INC.
as Sole Lead Arranger, Manager and Bookrunner
Dated: August 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 DEFINITIONS
    1  
SECTION 2 CREDIT FACILITIES
    39  
2.1 Revolving Loans
    39  
2.2 Letters of Credit
    39  
SECTION 3 INTEREST AND FEES
    46  
3.1 Interest
    46  
3.2 Fees
    47  
3.3 Changes in Laws and Increased Costs of Loans
    47  
SECTION 4 CONDITIONS PRECEDENT
    49  
4.1 Conditions Precedent to Initial Loans and Letters of Credit
    49  
4.2 Conditions Precedent to All Loans and Letters of Credit
    53  
SECTION 5 GRANT AND PERFECTION OF SECURITY INTEREST
    54  
5.1 Grant of Security Interest
    54  
5.2 Perfection of Security Interests
    55  
SECTION 6 COLLECTION AND ADMINISTRATION
    59  
6.1 Borrowers’ Loan Accounts
    59  
6.2 Statements
    59  
6.3 Cash Management; Collection of Collateral Proceeds
    60  
6.4 Payments.
    62  
6.5 Taxes
    63  
6.6 Authorization to Make Loans
    66  
6.7 Use of Proceeds
    66  
6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
    66  
6.9 Pro Rata Treatment
    67  
6.10 Sharing of Payments, Etc
    67  
6.11 Settlement Procedures
    68  
6.12 Obligations Several; Independent Nature of Lenders’ Rights
    70  

 i 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.13 Bank Products
    71  
SECTION 7 COLLATERAL REPORTING AND COVENANTS
    71  
7.1 Collateral Reporting
    71  
7.2 Accounts Covenants
    73  
7.3 Inventory Covenants
    73  
7.4 Equipment and Real Property Covenants
    74  
7.5 Collateral Audit
    75  
7.6 Power of Attorney
    75  
7.7 Right to Cure
    76  
7.8 Access to Premises
    76  
SECTION 8 REPRESENTATIONS AND WARRANTIES
    77  
8.1 Existence, Power and Authority
    77  
8.2 Name; State of Organization; Chief Executive Office; Collateral Locations
    77  
8.3 Financial Statements; No Material Adverse Change
    78  
8.4 Priority of Liens; Title to Properties
    78  
8.5 Tax Returns
    78  
8.6 Litigation
    79  
8.7 Compliance with Other Agreements and Applicable Laws
    79  
8.8 Environmental Compliance
    79  
8.9 Employee Benefits
    80  
8.10 Bank Accounts
    81  
8.11 Intellectual Property
    81  
8.12 Subsidiaries; Affiliates; Capitalization; Solvency; Material Adverse Effect
    82  
8.13 Labor Disputes
    82  
8.14 Restrictions on Subsidiaries
    83  
8.15 Material Contracts
    83  
8.16 Credit Card Agreements
    83  
8.17 Interrelated Businesses
    83  

 ii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.18 Payable Practices
    84  
8.19 Accuracy and Completeness of Information
    84  
8.20 Intercompany Indebtedness
    84  
8.21 Survival of Warranties; Cumulative
    84  
SECTION 9 AFFIRMATIVE AND NEGATIVE COVENANTS
    85  
9.1 Maintenance of Existence
    85  
9.2 New Collateral Locations
    85  
9.3 Compliance with Laws, Regulations, Etc
    85  
9.4 Payment of Taxes and Claims
    86  
9.5 Insurance
    87  
9.6 Financial Statements and Other Information
    87  
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc
    90  
9.8 Encumbrances
    92  
9.9 Indebtedness
    94  
9.10 Loans, Investments, Etc
    96  
9.11 Restricted Payments
    98  
9.12 Transactions with Affiliates
    99  
9.13 Compliance with ERISA
    100  
9.14 End of Fiscal Years; Fiscal Quarters
    100  
9.15 Change in Business
    100  
9.16 Limitation of Restrictions Affecting Subsidiaries
    100  
9.17 License Agreements
    101  
9.18 Credit Card Agreements
    102  
9.19 Minimum Excess Availability
    102  
9.20 After Acquired Real Property
    102  
9.21 Foreign Assets Control Regulations, Etc
    103  
9.22 Costs and Expenses
    103  
9.23 Further Assurances
    104  

 iii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
9.24 Leasehold Estates
    105  
9.25 Specified Subordinated Debt Documents
    105  
9.26 Credit Card Agreements
    105  
9.27 Post Closing Requirements
    105  
SECTION 10 EVENTS OF DEFAULT AND REMEDIES
    106  
10.1 Events of Default
    106  
10.2 Remedies
    109  
SECTION 11 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    112  
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    112  
11.2 Waiver of Notices
    114  
11.3 Amendments and Waivers
    114  
11.4 Waiver of Counterclaims
    117  
11.5 Indemnification
    117  
SECTION 12 THE AGENT
    117  
12.1 Appointment, Powers and Immunities
    118  
12.2 Reliance by Agent
    118  
12.3 Events of Default
    118  
12.4 GE Capital in its Individual Capacity
    119  
12.5 Indemnification
    119  
12.6 Non-Reliance on Agent and Other Lenders
    119  
12.7 Failure to Act
    120  
12.8 Additional Loans
    120  
12.9 Concerning the Collateral and the Related Financing Agreements
    121  
12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders
    121  
12.11 Collateral Matters
    121  
12.12 Agency for Perfection
    123  

 iv 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
12.13 Successor Agent
    123  
12.14 Other Agent Designations
    124  
SECTION 13 TERM OF AGREEMENT; MISCELLANEOUS
    124  
13.1 Term
    124  
13.2 Interpretative Provisions
    125  
13.3 Notices
    127  
13.4 Partial Invalidity
    128  
13.5 Confidentiality
    128  
13.6 Publicity
    129  
13.7 Successors
    130  
13.8 Assignments; Participations
    130  
13.9 Entire Agreement
    132  
13.10 USA PATRIOT Act
    132  
13.11 Counterparts, Etc
    133  
13.12 Designated Senior Debt
    133  

 v 

 



--------------------------------------------------------------------------------



 



INDEX
TO
EXHIBITS, SCHEDULES AND ANNEXES

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Information Certificate
Exhibit C
  Form of Borrowing Base Certificate
Exhibit D
  Form of Compliance Certificate
Exhibit E-1
  Application for Standby Letter of Credit
Exhibit E-2
  Application for Commercial Letter of Credit
Exhibit F
  Notice of Borrowing
Exhibit G
  Notice of Conversion/Continuation
Exhibit H
  Form of Applicable Margin Certificate
Exhibit I
  Form of Intercompany Subordination Agreement
 
   
Schedule 1.1
  Commitments
Schedule 1.2
  Customs Brokers
Schedule 1.3
  Existing Lenders
Schedule 1.4
  Owned Real Properties
Schedule 1.5
  Existing Letters of Credit
Schedule 1.6
  Bankruptcy Claims and Liens
Schedule 2.1
  Lenders
Schedule 5.2(b)
  Chattel Paper and Instruments
Schedule 5.2(d)
  Deposit Accounts
Schedule 5.2(e)
  Investment Property and Investment Accounts
Schedule 5.2(h)
  Letters of Credit, Bankers’ Acceptances and Similar Instruments
Schedule 5.2(i)
  Commercial Tort Claims
Schedule 5.2(j)
  Collateral with Third Parties
Schedule 8.2
  Name; State of Organization; Chief Executive Office; Collateral Locations
 
   
Schedule 8.4
  Priority of Liens; Title to Properties
Schedule 8.6
  Litigation
Schedule 8.8
  Environmental Compliance
Schedule 8.10
  Bank Accounts
Schedule 8.11
  Intellectual Property
Schedule 8.12
  Subsidiaries; Affiliates; Capitalization; Solvency
Schedule 8.13
  Labor Disputes
Schedule 8.15
  Material Contracts
Schedule 8.16
  Credit Card Agreements
Schedule 8.20
  Intercompany Indebtedness
Schedule 9.9
  Indebtedness
Schedule 9.10
  Loans; Investments

 vi 

 



--------------------------------------------------------------------------------



 



     
Annex 1
  Closing Checklist

 vii 

 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement dated August 1, 2008 is entered into by
and among Hancock Fabrics, Inc, a Delaware corporation (“Parent”), HF
Merchandising, Inc., a Delaware corporation (“Merchandising”), Hancock Fabrics
of MI, Inc., a Delaware corporation (“Fabrics MI”), hancockfabrics.com, Inc., a
Delaware corporation (“Fabrics.com”), Hancock Fabrics, LLC, a Delaware limited
liability company (“Fabrics LLC”, and together with Parent, Merchandising,
Fabrics MI and Fabrics.com, each individually a “Borrower” and collectively,
“Borrowers” as hereinafter further defined), HF Enterprises, Inc., a Delaware
corporation (“Enterprises”), HF Resources, Inc., a Delaware corporation
(“Resources”, and together with Enterprises, each individually a “Guarantor” and
collectively, “Guarantors” as hereinafter further defined), the parties hereto
from time to time as lenders, whether by execution of this Agreement or an
Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders” as hereinafter further defined) and General Electric Capital
Corporation, a Delaware corporation, in its capacity as agent for Lenders (in
such capacity, “Agent” as hereinafter further defined).
W I T N E S S E T H:
     WHEREAS, on March 21, 2007 (the “Petition Date”), Parent, Fabrics MI,
Resources, Fabrics.com, Merchandising, Enterprises and Fabrics LLC each filed a
voluntary petition under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), and on
March 21, 2007 such cases were approved for joint-administration by the
Bankruptcy Court, with Case No. 07-10353 (the “Reorganization Cases”);
     WHEREAS, on July 22, 2008, the Bankruptcy Court entered a Final Order (as
hereinafter defined) approving the plan of reorganization of Parent, Fabrics MI,
Resources, Fabrics.com, Merchandising, Enterprises and Fabrics LLC;
     WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders
enter into financing arrangements with Borrowers pursuant to which Lenders may
make loans and provide other financial accommodations to Borrowers; and
     WHEREAS, each Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to Borrowers on a pro
rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and Agent is willing to act as agent for Lenders on
the terms and conditions set forth herein and the other Financing Agreements;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1  DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:

 



--------------------------------------------------------------------------------



 



     “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.
     “Adjusted Appraised Fair Market Value” shall mean, as of the date of
determination, the value assigned to the Eligible Real Property by CRE Business
Property (GE) or any Affiliate of GECC approved by the Agent from time to time,
which shall be based upon an appraisal conducted in accordance with Section 7.4.
As of the Closing Date the Adjusted Appraised Fair Market Value of the Baldwyn
Real Property is $22,000,000.
     “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a number
equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on the day
that is two (2) Business Days prior to the beginning of such Interest Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.
     “Adjusted Excess Availability” shall mean, as of the date of determination,
Excess Availability less $7,500,000.
     “Administrative Borrower” shall mean Hancock Fabrics, Inc., a Delaware
corporation in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.8 hereof and it successors and assigns
in such capacity.
     “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds five (5%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds five
(5%) percent or more of the equity interests and (c) any director or executive
officer of such Person. For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

2



--------------------------------------------------------------------------------



 



     “Agent” shall mean General Electric Capital Corporation, in its capacity as
agent on behalf of Lenders pursuant to the terms hereof and any replacement or
successor agent hereunder.
     “Agent Payment Account” shall mean that certain account of Agent, account
number 502-795-13 in the name of Agent at Deutsche Bank Trust Company Americas
in New York, New York (ABA No. 021 001 033) or such other account as Agent may
from time to time designate to Administrative Borrower as Agent Payment Account
for purposes of this Agreement and the other Financing Agreements.
     “Agreement” shall mean this Loan and Security Agreement by and among
Borrowers, Guarantors, GE Capital, as Agent and Lender, and the other Lenders
from time to time party hereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
     “Applicable Margin” shall mean, at any time, as to the interest rate for
Prime Rate Loans and the interest rate for Eurodollar Rate Loans, the applicable
percentage (on a per annum basis) set forth below if the Quarterly Average
Excess Availability for the immediately preceding calendar quarter is at or
within the amounts indicated for such percentage as of the last day of the
immediately preceding calendar quarter:

                          Quarterly Average   Applicable   Applicable Prime Rate
Tier   Excess Availability   Eurodollar Rate Margin   Margin
1
  Greater than $30,000,000     1.625 %     0 %
 
                   
2
  Less than or equal to $30,000,000 and greater than $20,000,000     1.875 %    
0.25 %
 
                   
3
  Less than or equal to $20,000,000 and greater than $10,000,000     2.125 %    
0.375 %
 
                   
4
  Less than or equal to $10,000,000     2.375 %     0.50 %

provided, that (i) the Applicable Eurodollar Rate Margin from the Closing Date
through December 31, 2008 shall be 2.25%, and (ii) the Applicable Prime Rate
Margin from the Closing Date through December 31, 2008 shall be 0.50%.
Adjustments in the Applicable Margins commencing January 1, 2009 shall be
implemented effective as of each January 1, April 1, July 1, October 1,
commencing at least five (5) days after the date of delivery to Agent of the
Applicable Margin Certificate. Concurrently with the delivery of the Applicable
Margin Certificate herein referenced, Administrative Borrower shall deliver to
Agent a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to deliver the Applicable Margin Certificate

3



--------------------------------------------------------------------------------



 



within five (5) days of the date such certificate is required to be delivered
pursuant to Section 7.1(a)(iii) shall, in addition to any other remedy provided
for in this Agreement, result in an increase in the Applicable Margins to the
highest level set forth in the foregoing grid, until the delivery of the
Applicable Margin Certificate demonstrating that such an increase is not
required. If an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred until the date on which such Event of Default is waived or cured.
     “Applicable Margin Certificate” shall mean the a certificate substantially
in the form of Exhibit H hereto, as such form may from time to time be modified
by Agent, which is duly completed (including all schedules thereto) and executed
by the chief financial officer or other appropriate financial officer of
Borrowers acceptable to Agent and delivered to Agent.
     “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.8
hereof.
     “Baldwyn Real Property” shall mean the Real Property of Parent located at
One Fashion Way, Baldwyn, Mississippi.
     “Baldwyn Real Property Sale-Leaseback” shall mean the sale and leaseback of
the Baldwyn Real Property, the disposition of which shall be permitted by
Section 9.7(b)(vi), provided that:
     (a) the Borrowers shall provide the Agent with at least ten (10) days’
prior written notice (or such shorter period as may be agreed upon in writing by
the Agent) of the closing date of the proposed sale-leaseback transaction;
     (b) the purchase price of the Baldwyn Real Property pursuant to such
sale-leaseback transaction must be no less than eighty percent (80%) of the then
current Adjusted Apprised Fair Market Value of the Baldwyn Real Property;
     (c) the consideration paid to the Borrowers for the Baldwyn Real Property
pursuant to such sale-leaseback transaction shall be paid one hundred percent
(100%) in cash in immediately available funds, the net proceeds of which shall
be applied to the Obligations in accordance with the terms hereof;
     (d) the Borrowers shall have delivered to the Agent no less than five days
prior to the disposition of the Baldywn Real Property pursuant to such
sale-leaseback transaction, true and complete copies of the most current drafts
of any documents, instruments or other similar agreements to be entered into or
completed by the applicable Borrower(s) in connection with such disposition,
such documentation to be in form and substance reasonably acceptable to the
Agent; and
     (e) immediately prior to the consummation of such sale-leaseback
transaction the Borrowers shall deliver to the Agent (i) a revised Borrowing
Base Certificate, determined as of

4



--------------------------------------------------------------------------------



 



last Business Day of the weekly or monthly period then most recently completed
on a pro forma basis, as applicable pursuant to Section 7.1(a)(i), eliminating
therefrom the line item relating to Real Property Availability and revising the
amount of the then outstanding Loans to reflect the prepayment of the Loans with
net proceeds of such sale-leaseback transaction in accordance with the terms
hereof; and (ii) a Collateral Access Agreement.
     “Bank Product Provider” shall mean any Lender, Affiliate of any Lender or
other financial institution (in each case to the extent approved by Agent in
writing) that provides any Bank Products to Borrowers or Guarantors.
     “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower by Agent, any Lender or any
Affiliate of any Lender or any other financial institution acceptable to Agent:
(a) credit cards or stored value cards or (b) cash management or related
services, including (i) the automated clearinghouse transfer of funds for the
account of a Borrower pursuant to agreement or overdraft for any accounts of
Borrowers maintained at Agent, any Lender or any Affiliate of any Lender (in
each case to the extent approved by Agent) that are subject to the control of
Agent pursuant to any Deposit Account Control Agreement to which Agent, such
Affiliate of Agent, Lender or Affiliate of Lender is a party, as applicable, and
(ii) controlled disbursement services and (iii) Hedge Agreements if and to the
extent permitted hereunder. Any of the foregoing shall only be included in the
definition of the term “Bank Products” to the extent that the Lender, its
Affiliate or the other financial institution has been approved by Agent in
writing.
     “Bankruptcy Claims and Liens” shall mean those claims and Liens existing as
of the Closing Date and identified on Schedule 1.6 hereof, which Schedule shall
identify the claimant and the amount of the claim of each such claimant.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as amended
from time to time and the Federal Rules of Bankruptcy Procedure, as amended from
time to time.
     “Bankruptcy Court” shall have the meaning set forth in the preamble.
     “Blocked Account” shall mean a deposit account established and maintained
by a Borrower or a Guarantor, at its expense, with such banks as are reasonably
acceptable to Agent and subject at all times to a Deposit Account Control
Agreement. The Concentration Account shall constitute a Blocked Account.
     “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Hancock Fabrics, Inc., a Delaware
corporation; (b) HF Merchandising, Inc, a Delaware corporation; (c) Hancock
Fabrics of MI, Inc., a Delaware corporation; (d) hancockfabrics.com, Inc., a
Delaware corporation; (e) Hancock Fabrics, LLC, a Delaware limited liability
company, and (f) any other Person that at any time after the date hereof becomes
a Borrower; each sometimes being referred to herein individually as a
“Borrower”.

5



--------------------------------------------------------------------------------



 



     “Borrowing Base” shall mean, at any time, the amount equal to:
          (a) the sum of:
               (i) the amount equal to eighty-five (85%) percent of Eligible
Credit Card Receivables, plus
               (ii) the amount equal to ninety (90%) percent of the Net Recovery
Percentage multiplied by the Value of Eligible Inventory, plus
               (iii) the amount equal to ninety (90%) percent of the Net
Recovery Percentage multiplied by the Value of Eligible In-Transit Inventory,
plus
               (iv) the amount equal to ninety (90%) percent of the Net Recovery
Percentage multiplied by the Value of Eligible LC Inventory, plus
               (v) the amount equal to sixty (60%) percent of Real Property
Availability, minus
          (b) Reserves.
     “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit C hereto, as such form may from time to time be modified by
Agent, which is duly completed (including all schedules thereto) and executed by
the chief financial officer or other appropriate financial officer of Borrowers
acceptable to Agent and delivered to Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, and a day on which Agent is open for the transaction
of business, except that if a determination of a Business Day shall relate to
any Eurodollar Rate Loans, the term Business Day shall also exclude any day on
which banks are closed for dealings in dollar deposits in the London interbank
market or other applicable Eurodollar Rate market.
     “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.
     “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).
     “Cash Collateral Account” has the meaning set forth in Section 2.2(j).

6



--------------------------------------------------------------------------------



 



     “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.
     “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), other than Sopris
Capital Partners, LP, Berg & Berg Enterprises, LLC and Trellus Management and
their respective Affiliates, of more than thirty (30%) percent of beneficial
ownership, directly or indirectly, of the voting power of the total outstanding
Voting Stock of Parent or the Board of Directors of Parent; (d) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board of Directors (or similar governing body) of any
Borrower or Guarantor (together with any new directors whose nomination for
election by the stockholders of such Borrower or Guarantor was approved by a
vote of at least a majority of the directors (or similar persons) then still in
office who were either directors (or similar persons) at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors (or
similar governing body) of any Borrower or Guarantor then still in office;
(e) the failure of Parent to own and control, directly or indirectly, one
hundred (100%) percent of the voting power of the total outstanding Voting Stock
of any other Borrower or Guarantor; provided, however, that any action taken in
accordance with the terms of the Plan of Reorganization, the issuance of any
Specified Warrant or the conversion of the Specified

7



--------------------------------------------------------------------------------



 



Warrants into the Specified Common Stock pursuant to the terms of the Specified
Warrant shall not be considered a “Change of Control” hereunder; or (f) any
“Change of Control” (howsoever defined under the Indenture) occurs.
     “Closing Date” shall mean August 1, 2008.
     “Closing Date Mortgaged Properties” means, collectively, the Real Property
owned by the Loan Parties and located at: (i) the Baldwyn Real Property,
(ii) 106 Airpark Road (Guin Building), Tupelo, MS, (iii) 1240 Ellis Avenue,
Jackson, MS, (iv) 215 East Kings Highway Shreveport, LA and (v) 3314 South
Linden Road, Flint, MI.
     “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
     “Collateral” shall mean, collectively, all assets of each Borrower and each
Guarantor, in each case, as referred to in Section 5.1 hereof, any Pledge
Agreement as “Pledged Collateral” or as “Collateral”, as the case may be, and
all other property that is or is intended under the terms of the Security
Documents to be subject to liens in favor of the Agent for the benefit of the
Lenders and the other Secured Parties.
     “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, from any lessor of premises to
any Borrower or Guarantor (other than lessors of retail store locations, except
as otherwise agreed to by Administrative Borrower and Agent), or any other
person to whom any Collateral is consigned or who has custody, control or
possession of any such Collateral or is otherwise the owner or operator of any
premises on which any of such Collateral is located, in favor of Agent with
respect to the Collateral at such premises or otherwise in the custody, control
or possession of such lessor, consignee or other person.
     “Commercial Letter of Credit” shall mean any Letter of Credit issued for
the purpose of providing the primary manner of payment for the purchase price of
goods or services by a Borrower in the ordinary course of the business of such
Borrower.
     “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth opposite such Lender’s name on Schedule 1.1 hereto or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 13.8 hereof, as the same may be adjusted from time to time in accordance
with the terms hereof; sometimes being collectively referred to herein as
“Commitments”.
     “Commitment Termination Date” shall mean the earliest of (a) the Maturity
Date, (b) the date of termination of Lenders’ obligations to make Loans and/or
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 10.2(b), and (c) the date of indefeasible
prepayment in full in cash by Borrowers of the Loans and the cancellation and
return (or stand-by guarantee) of all Letters of Credit or the cash

8



--------------------------------------------------------------------------------



 



collateralization of all Letter of Credit Obligations pursuant to Section 2.2,
and the permanent reduction of all Obligations to zero dollars ($0).
     “Concentration Account” means that certain deposit account maintained with
BancorpSouth Bank, with account number 01-210513, in the name of Parent, or any
replacement account therefor expressly agreed to in advance in writing by the
Agent, which replacement account shall be a Blocked Account.
     “Confirmation Order” shall have the meaning set forth in Section 4.1(w).
     “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (and as to Borrowers and
Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, and (iii) operations that have been discontinued on
or before the date hereof) after deducting all charges which should be deducted
before arriving at the net income (loss) for such period (but without regard to
operations that have been discontinued on or before the date hereof) and after
deducting the Provision for Taxes for such period, all as determined in
accordance with GAAP; provided, that, (a) the net income of any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly-owned Subsidiary of
such Person; (b) except to the extent included pursuant to the foregoing clause,
the net income of any Person accrued prior to the date it becomes a wholly-owned
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its wholly-owned Subsidiaries or that Person’s assets are acquired by
such Person or by any of its wholly-owned Subsidiaries shall be excluded;
(c) the effect of any change in accounting principles adopted by such Person or
its Subsidiaries after the date hereof shall be excluded; (d) net income shall
exclude interest accruing, but not paid, on indebtedness owing to a Subsidiary
or parent corporation of such Person; and (e) the net income (if positive) of
any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to such
Person or to any other wholly-owned Subsidiary of such Person is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such wholly-owned Subsidiary shall be excluded. For the purposes of this
definition, net income excludes any gain and non-cash loss together with any
related Provision for Taxes for such gain and non-cash loss realized upon the
sale or other disposition of any assets that are not sold in the ordinary course
of business (including, without limitation, dispositions pursuant to sale and
leaseback transactions and for this purpose sales or other dispositions of
retail store locations shall not be deemed to be in the ordinary course of the
business of Borrowers and Guarantors) or of any Capital Stock of such Person or
a Subsidiary of such Person and any net income or non-cash loss realized as a
result of changes in accounting principles or the application thereof to such
Person.
     “Credit Card Acknowledgments” shall mean, collectively, the agreements by
Credit Card Issuers or Credit Card Processors who are parties to Credit Card
Agreements in favor of Agent acknowledging Agent’s first priority security
interest, for and on behalf of Lenders, in the

9



--------------------------------------------------------------------------------



 



monies due and to become due to a Borrower or Guarantor (including, without
limitation, credits and reserves) under the Credit Card Agreements, and agreeing
to transfer all such amounts to the Blocked Accounts, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.
     “Credit Card Agreements” shall mean all agreements now or hereafter entered
into by any Borrower or any Guarantor for the benefit of any Borrower, in each
case with any Credit Card Issuer or any Credit Card Processor, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, including, but not limited to, the agreements set forth on
Schedule 8.16 hereto and the Elavon Processor Agreement.
     “Credit Card Issuer” shall mean any person (other than a Borrower or a
Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Discover Financial Services, Inc.
     “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s or Guarantor’s sales transactions involving credit
card or debit card purchases by customers using credit cards or debit cards
issued by any Credit Card Issuer.
     “Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of any Borrower or Guarantor to payment from any Credit Card
Issuer, Credit Card Processor or other third party arising from sales of goods
or rendition of services to customers who have purchased such goods or services
using a credit or debit card and (b) all present and future rights of any
Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Agreements or otherwise.
     “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.
     “Customs Broker” shall mean the persons listed on Schedule 1.2 hereto or
such other person selected by any Borrower after written notice by such Borrower
to Agent who are reasonably acceptable to Agent to perform port of entry
services to process Inventory imported by such Borrower from outside the United
States of America and to supply facilities, labor and materials to such Borrower
in connection therewith.

10



--------------------------------------------------------------------------------



 



     “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
     “Defaulting Lender” shall have the meaning set forth in Section 6.11(d)
hereof.
     “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Agent, by and among Agent, the Borrower or
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and has
such other terms and conditions as Agent may require.
     “Disclosure Letter” shall mean that Disclosure Letter delivered on the
Closing Date pursuant to Section 4.1(f), which letter shall be in form and
substance reasonably satisfactory to the Agent.
     “Discover Deposit Account” means that certain deposit account maintained
with BancorpSouth Bank, with account number 41972837 in the name of Parent.
     “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person and its
Subsidiaries for such period, plus (b) depreciation, amortization, LIFO
adjustments consisting of non-cash charges, and other non-cash charges,
including imputed interest, deferred compensation and in the case of Borrowers
and Guarantors, non-cash costs associated with the closing of retail store
locations, in each case for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person), all in accordance with
GAAP, plus (c) Interest Expense for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person), plus (d) the Provision
for Taxes for such period (to the extent deducted in the computation of
Consolidated Net Income of such Person).
     “Eligible Credit Card Receivables” shall mean, as of the date of
determination, as to each Borrower, Credit Card Receivables of such Borrower
which are and continue to be acceptable to Agent based on the criteria set forth
below. Credit Card Receivables shall be Eligible Credit Card Receivables if:
          (a) such Credit Card Receivables arise from the actual and bona fide
sale and delivery of goods or rendition of services by such Borrower in the
ordinary course of the business of such Borrower which transactions are
completed in accordance with the terms and provisions contained in any
agreements binding on such Borrower or the other party or parties related
thereto;
          (b) such Credit Card Receivables are not past due (beyond any stated
applicable grace period, if any, therefor) pursuant to the terms set forth in
the Credit Card Agreements with the Credit Card Issuer or Credit Card Processor
of the credit card or debit card used in the purchase which give rise to such
Credit Card Receivables;

11



--------------------------------------------------------------------------------



 



          (c) such Credit Card Receivables are not unpaid more than five
(5) Business Days after the date of the sale of Inventory giving rise to such
Credit Card Receivables;
          (d) all material procedures required by the Credit Card Issuer or the
Credit Card Processor of the credit card or debit card used in the purchase
which gave rise to such Credit Card Receivables shall have been followed by such
Borrower and all documents required for the authorization and approval by such
Credit Card Issuer or Credit Card Processor shall have been obtained in
connection with the sale giving rise to such Credit Card Receivables;
          (e) the required authorization and approval by such Credit Card Issuer
or Credit Card Processor shall have been obtained for the sale giving rise to
such Credit Card Receivables;
          (f) such Borrower shall have submitted all materials required by the
Credit Card Issuer or Credit Card Processor obligated in respect of such Credit
Card Receivables in order for such Borrower to be entitled to payment in respect
thereof;
          (g) the Credit Card Issuer or Credit Card Processor obligated in
respect of such Credit Card Receivable has not failed to timely remit any
monthly payment in respect of such Credit Card Receivable;
          (h) such Credit Card Receivables comply with the applicable terms and
conditions contained in Section 7.2 of this Agreement;
          (i) the Credit Card Issuer or Credit Card Processor with respect to
such Credit Card Receivables has not asserted a counterclaim, defense or dispute
and does not have, and does not engage in transactions which may give rise to,
any right of setoff against such Credit Card Receivables (other than setoffs to
fees and chargebacks consistent with the practices of such Credit Card Issuer or
Credit Card Processor with such Borrower as of the date hereof or as such
practices may change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstance of such Borrower), but the portion of the Credit
Card Receivables owing by such Credit Card Issuer or Credit Card Processor in
excess of the amount owing by such Borrower to such Credit Card Issuer or Credit
Card Processor pursuant to such fees and chargebacks may be deemed Eligible
Credit Card Receivables;
          (j) the Credit Card Issuer or Credit Card Processor with respect to
such Credit Card Receivables has not setoff against amounts otherwise payable by
such Credit Card Issuer or Credit Card Processor to such Borrower for the
purpose of establishing a reserve or collateral for obligations of such Borrower
to such Credit Card Issuer or Credit Card Processor (notwithstanding that the
Credit Card Issuer or Credit Card Processor may have setoffs for fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower as of the date hereof or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower);

12



--------------------------------------------------------------------------------



 



          (k) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Credit Card Receivables or
reduce the amount payable or delay payment thereunder (other than for setoffs
for fees and chargebacks consistent with the practices of such Credit Card
Issuer or Credit Card Processor with such Borrower as of the date hereof or as
such practices may hereafter change as a result of changes to the policies of
such Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of such Borrower or any Guarantor);
          (l) such Credit Card Receivables are subject to the first priority,
valid and perfected security interest and lien of Agent, for and on behalf of
itself and Lenders, and any goods giving rise thereto are not, and were not at
the time of the sale thereof, subject to any security interest or lien in favor
of any person other than Agent except as otherwise permitted in this Agreement,
in each case subject to and in accordance with the terms and conditions
applicable hereunder to any such permitted security interest or lien;
          (m) there are no proceedings or actions which are pending or, to the
best of any Borrower’s knowledge, threatened against the Credit Card Issuers or
Credit Card Processors with respect to such Credit Card Receivables which would
reasonably be expected to result in any material adverse change in the financial
condition of any such Credit Card Issuer or Credit Card Processor;
          (n) such Credit Card Receivables are owed by Credit Card Issuers or
Credit Card Processors deemed creditworthy at all times by Agent in good faith;
          (o) no event of default has occurred under the Credit Card Agreement
of such Borrower with the Credit Card Issuer or Credit Card Processor who has
issued the credit card or debit card or handles payments under the credit card
or debit card used in the sale which gave rise to such Credit Card Receivables
which event of default gives such Credit Card Issuer or Credit Card Processor
the right to cease or suspend payments to such Borrower or any Guarantor and no
event shall have occurred which gives such Credit Card Issuer or Credit Card
Processor the right to setoff against amounts otherwise payable to such
Borrower, including on behalf of a Guarantor (other than for then current fees
and chargebacks consistent with the current practices of such Credit Card Issuer
or Credit Card Processor as of the date hereof or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower or any Guarantor), except as may
have been waived in writing on terms and conditions reasonably satisfactory to
Agent pursuant to the Credit Card Acknowledgment by such Credit Card Issuer or
Credit Card Processor, or the right to establish reserves or establish or demand
collateral, and the Credit Card Issuer or Credit Card Processor has not sent any
written notice of default and/or notice of its intention to cease or suspend
payments to such Borrower in respect of such Credit Card Receivables or to
establish reserves or cash collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor, and such Credit Card Agreements are
otherwise in full force and effect and constitute the legal, valid, binding and
enforceable obligations of the parties thereto;

13



--------------------------------------------------------------------------------



 



          (p) the terms of the sale giving rise to such Credit Card Receivables
and all practices of such Borrower and Guarantors with respect to such Credit
Card Receivables comply in all material respects with applicable Federal, State,
and local laws and regulations; and
          (q) the customer using the credit card or debit card giving rise to
such Credit Card Receivable shall not have returned the merchandise purchased
giving rise to such Credit Card Receivable.
     Credit Card Receivables which would otherwise constitute Eligible Credit
Card Receivables pursuant to this Section will not be deemed ineligible solely
by virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor, for the benefit of Borrowers. Agent shall have the right
to establish, modify or eliminate Reserves against Eligible Credit Card
Receivables from time to time in its reasonable credit judgment. In addition,
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth above, to establish new criteria,
and to adjust advance rates with respect to Eligible Credit Card Receivables, in
its reasonable credit judgment, subject to the approval of Required Lenders in
the case of adjustments or new criteria or changes in advance rates which have
the effect of making more credit available. Any Credit Card Receivables which
are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.
     “Elavon” means Elavon, Inc. (formerly Nova Information Systems, Inc.), as
processor under the Elavon Processor Agreement.
     “Elavon Deposit Account” means that certain deposit account maintained with
BancorpSouth Bank, with account number 41972803 in the name of Parent, or any
replacement account therefor expressly agreed to in advance in writing by the
Agent, which replacement account shall be a Blocked Account.
     “Elavon Member” means, as of the date hereof, U.S. Bank, National
Association, in its capacity as “Member” under the Elavon Processor Agreement
and any replacement “Member” thereunder.
     “Elavon Processor Agreement” means that certain Terms of Service agreement,
dated on or about the Closing Date, among Parent, Elavon, as processor, and
Elavon Member, together with all other agreements, documents and instruments now
or at any time hereafter executed and/or delivered in connection therewith.
     “Elavon Reserve Account” means that “Reserve Account” identified in the
Elavon Processor Agreement as in effect on the date hereof.
     “Eligible In-Transit Inventory” shall mean, as of the date of
determination, without duplication of other Eligible Inventory, Inventory that
as to which: (i) the Inventory is not purchased with and subject to a Letter of
Credit, (ii) the Inventory is then in transit (whether by vessel, air or land)
from a location outside of the continental United States of America to a
location permitted hereunder and for which Agent shall have received such
evidence thereof as Agent may require, (iii) has been paid for and the title of
the Inventory has passed to, and such Inventory is owned by, a Borrower and for
which Agent shall have received such evidence

14



--------------------------------------------------------------------------------



 



thereof as Agent may require, (iv) Agent has received each of the following:
(A) a Collateral Access Agreement, duly authorized, executed and delivered by
the customs broker, freight forwarder or other third party handling the shipping
and delivery of such Inventory, (B) a copy of the certificate of marine cargo
insurance in connection therewith in which Agent has been named as an additional
insured and loss payee in a manner acceptable to Agent and (C) a copy of the
invoice, packing slip and manifest with respect thereto, (v) the Inventory is
either (A) subject to a negotiable bill of lading: (1) that is consigned to
Agent, (2) that was issued by the carrier in respect of such Inventory and
(3) is either in the possession of the customs broker, freight forwarder or
other third party handling the shipping and delivery of such Inventory acting on
behalf of Agent or the subject of a telefacsimile or other electronic copy which
also confirms that such document is in transit to Agent or the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory acting on behalf of Agent or (B) subject to a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of a carrier or Agent, or their
respective agents) and such negotiable cargo receipt is (1) consigned to Agent,
(2) issued by a carrier in respect of such Inventory and (3) either in the
possession of Agent or the customs broker, freight forwarder or other third
party handling the shipping and delivery of such Inventory acting on behalf of
Agent or the subject of a telefacsimile or other electronic copy which also
confirms that such document is in transit to Agent or the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory, (vi) such Inventory is insured against types of loss, damage,
hazards, and risks, and in amounts, satisfactory to Agent, (vii) such Inventory
shall not have been in transit for more than forty-five (45) days, and
(viii) such Inventory is otherwise deemed Eligible Inventory (other than in
respect of its location) hereunder.
     “Eligible Inventory” shall mean, as of the date of determination, as to
each Borrower, Inventory of such Borrower consisting of finished goods held for
resale in the ordinary course of the business of such Borrower that satisfy the
criteria set forth below as determined by Agent. In general, Eligible Inventory
shall not include: (a) raw materials and work-in-process; (b) spare parts for
equipment; (c) packaging and shipping materials; (d) supplies used or consumed
in such Borrower’s business; (e) Inventory at premises other than those owned or
leased and controlled by any Borrower except any Inventory (other than Eligible
In-Transit Inventory and Eligible LC Inventory) which would otherwise be deemed
Eligible Inventory that is not located at premises owned and operated by such
Borrower may nevertheless be considered Eligible Inventory: (i) as to retail
store locations which are leased by such Borrower, Agent may, at its option,
establish such Reserves in respect of amounts at any time payable by such
Borrower to the lessor thereof as Agent shall determine in accordance with the
definition of Reserves, (ii) as to locations which are leased by such Borrower
(other than retail store locations which are leased), if Agent shall have
received a Collateral Access Agreement from the lessor of such location, duly
authorized, executed and delivered by such lessor, or if Agent shall not have
received such Collateral Access Agreement (or Agent shall determine to accept a
Collateral Access Agreement that does not include all required provisions or
provisions in the form otherwise required by Agent), Agent may, at its option,
nevertheless consider Inventory at such location to be Eligible Inventory to the
extent Agent shall have established such Reserves in respect of amounts at any
time payable by such Borrower to the lessor thereof as Agent shall determine in
good faith, and (iii) as to locations operated by a third person, (A) if Agent
shall have received a Collateral Access Agreement from such owner with respect
to such location, duly authorized, executed and

15



--------------------------------------------------------------------------------



 



delivered by such operator or if Agent shall not have received such Collateral
Access Agreement (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent Agent
shall have established such Reserves in respect of amounts at any time payable
by such Borrower to the owner and operator thereof as Agent shall determine, and
(B) in addition, if required by Agent, if Agent shall have received: (1) UCC
financing statements between the owner and operator, as consignee or bailee and
such Borrower, as consignor or bailor, in form and substance satisfactory to
Agent, which are duly assigned to Agent and (2) a written notice to any lender
to the owner and operator of the first priority security interest in such
Inventory of Agent; (f) Inventory subject to a security interest or lien in
favor of any Person other than Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent; (g) bill and hold goods; (h) unserviceable, obsolete or slow moving
Inventory; (i) Inventory that is not subject to the first priority, valid and
perfected security interest of and lien in favor of Agent; (j) returned
Inventory that is not saleable and held for sale in the ordinary course of
business; (k) damaged and/or defective Inventory; (l) Inventory purchased or
sold on consignment; (m) Inventory located outside the United States of America;
and (n) Inventory of a Borrower sold under a licensed trademark or trade name or
which contains or uses a medium subject to a licensed copyright, unless, on or
prior to the forty-fifth (45th) day after the date of this Agreement, either
(i) Agent shall be satisfied that it has the right to sell or otherwise dispose
of such Inventory without further action or (ii) Agent shall have received a
letter agreement, in form and substance satisfactory to Agent, duly authorized,
executed and delivered by such Borrower and the applicable licensor. Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Inventory from time to time in its reasonable credit judgment. In addition,
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth above, to establish new criteria,
and to adjust advance rates with respect to Eligible Inventory, in its
reasonable credit judgment, subject to the approval of Required Lenders in the
case of adjustments or new criteria or changes in advance rates which have the
effect of making more credit available. Any Inventory that is not Eligible
Inventory shall nevertheless be part of the Collateral.
     “Eligible LC Inventory” shall mean, as of the date of determination,
without duplication of other Eligible Inventory, Inventory that as to which:
(i) the Inventory is purchased with and subject to a Letter of Credit, (ii) the
Inventory is then in transit (whether by vessel, air or land) from a location
outside of the continental United States of America to a location permitted
hereunder and for which Agent shall have received such evidence thereof as Agent
may require, (iii) the title of the Inventory has passed to, and such Inventory
is owned by, a Borrower and for which Agent shall have received such evidence
thereof as Agent may require, (iv) Agent has received each of the following:
(A) a Collateral Access Agreement, duly authorized, executed and delivered by
the customs broker, freight forwarder or other third party handling the shipping
and delivery of such Inventory, (B) a copy of the certificate of marine cargo
insurance in connection therewith in which Agent has been named as an additional
insured and loss payee in a manner acceptable to Agent and (C) a copy of the
invoice, packing slip and manifest with respect thereto, (v) the Inventory is
either (A) subject to a negotiable bill of lading: (1) that is consigned to
Agent, (2) that was issued by the carrier in respect of such Inventory and
(3) is either in the

16



--------------------------------------------------------------------------------



 



possession of the customs broker, freight forwarder or other third party
handling the shipping and delivery of such Inventory acting on behalf of Agent
or the subject of a telefacsimile or other electronic copy which also confirms
that such document is in transit to Agent or the customs broker, freight
forwarder or other third party handling the shipping and delivery of such
Inventory acting on behalf of Agent or (B) subject to a negotiable cargo receipt
and is not the subject of a bill of lading (other than a negotiable bill of
lading consigned to, and in the possession of a carrier or Agent, or their
respective agents) and such negotiable cargo receipt is (1) consigned to Agent,
(2) issued by a carrier in respect of such Inventory and (3) either in the
possession of Agent or the customs broker, freight forwarder or other third
party handling the shipping and delivery of such Inventory acting on behalf of
Agent or the subject of a telefacsimile or other electronic copy which also
confirms that such document is in transit to Agent or the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory, (vi) such Inventory is insured against types of loss, damage,
hazards, and risks, and in amounts, satisfactory to Agent, (vii) such Inventory
shall not have been in transit for more than forty-five (45) days, and
(viii) such Inventory is otherwise deemed Eligible Inventory (other than in
respect of its location) hereunder.
     “Eligible Real Property” shall mean, as to any Borrower, Real Property
owned by such Borrower in fee simple in each case which are acceptable to Agent
in good faith based on the criteria set forth below. In general, Eligible Real
Property shall not include: (i) Real Property which is not operated by a
Borrower except as Agent may otherwise agree; (ii) Real Property subject to a
security interest, lien, mortgage or other encumbrance in favor of any person
other than Agent (and other than those permitted under Section 9.8(b), 9.8(c) or
9.8(d) hereof or are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such lien and Agent); (iii) Real
Property that is not located in the continental United States of America;
(iv) Real Property that is not subject to the valid and enforceable, first
priority, perfected security interest, lien and mortgage of Agent; (v) Real
Property where Agent determines that issues relating to compliance with
Environmental Laws adversely affect such Real Property in such manner that such
Real Property would not be acceptable for purposes of including it in the
calculation of the Borrowing Base based on the customary practices, procedures
and policies of Agent and its Affiliates; provided, that, if the Real Property
is acceptable for such purposes in accordance with such practices, procedures
and policies, subject to the satisfaction of the other conditions set forth
herein and any requirements arising pursuant to such practices, procedures and
policies, such Real Property will be considered Eligible Real Property but
subject to the right of Agent to establish Reserves to reflect the adverse
affect of any environmental conditions or events with respect thereto on its
value or the ability of Agent to sell or otherwise realize on such Collateral;
(vi) Real Property improved with residential housing; (vii) Real Property that
is not subject to a then current final written appraisal by an appraiser
reasonably acceptable to Agent (which shall be one of the appraisers selected by
Agent from its list of approved appraisers), on which Agent and Lenders are
expressly permitted to rely, and that is in form, scope and methodology
reasonably satisfactory to Agent; (viii) if requested by Agent, Real Property
for which Agent shall not have received a then current environmental audit
conducted by an independent environmental engineering firm reasonably acceptable
to Agent (based on Agent’s list of approved firms and in form, scope, substance
and methodology reasonably satisfactory to Agent, the results of which are
satisfactory to Agent; (ix) if requested by Agent, Real Property for which Agent
shall not have received, in form and

17



--------------------------------------------------------------------------------



 



substance reasonably satisfactory to Agent, a valid and effective title
insurance policy (whether in the form of a pro form policy or a marked up title
policy commitment) issued by a company and agent reasonably acceptable to Agent:
(A) insuring the priority, amount and sufficiency of the Mortgage with respect
to such Real Property, (B) insuring against matters that would be disclosed by
surveys and (C) containing any legally available endorsements, assurances or
affirmative coverage requested by Agent for protection of its interests; and
(x) any Real Property other than the Baldwyn Real Property, except as Agent may
otherwise agree. Any Real Property that is not Eligible Real Property shall
nevertheless be part of the Collateral.
     “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided, that, (i) neither
any Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor
shall qualify as an Eligible Transferee and (ii) no Person to whom any
Indebtedness which is in any way subordinated in right of payment to any other
Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree in writing.
     “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes: (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

18



--------------------------------------------------------------------------------



 



     “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.
     “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation; (b) the adoption of any
amendment to a Pension Plan or the taking of any action with respect to a
Pension Plan that would require the provision of security pursuant to the
Pension Funding Rules; (c) a complete or partial withdrawal by any Borrower,
Guarantor or any ERISA Affiliate from a Multiemployer Plan or a cessation of
operations which is treated as such a withdrawal or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $750,000 and (g) any other event or condition with
respect to a Plan including any Pension Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of any Borrower in excess of $750,000.
     “Eurodollar Rate Loans” shall mean any Revolving Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
     “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.
     “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any time, equal to:
          (a) the lesser of (i) the Borrowing Base or (ii) the Maximum Credit
(in each case under (i) or (ii) after giving effect to any Reserves (other than
any Reserves in respect of Letters of Credit to the extent such amounts are
deducted pursuant to clause (b)(ii) below)), minus

19



--------------------------------------------------------------------------------



 



          (b) the sum of (i) the amount of the then outstanding Loans, plus
(ii) the aggregate undrawn amount of all outstanding Letters of Credit plus any
fees and expenses then due and owing in respect to all Letters of Credit.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.
     “Existing Lenders” shall mean the lenders to Borrowers listed on
Schedule 1.3 hereto and their respective predecessors, successors and assigns.
     “Existing Letters of Credit” means those Letters of Credit identified on
Schedule 1.5 hereto.
     “Federal Funds Rate” shall mean, for any day, a floating rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).
     “Federal Reserve Board” shall mean the Board of Governors of the Federal
Reserve System.
     “Fee Letter” shall mean the letter agreement, dated of even date herewith,
by and among Borrowers and Agent, setting forth certain fees payable by
Borrowers in connection with the Credit Facility, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
     “Fees” shall mean any and all fees payable to Agent or any Lender pursuant
to this Agreement or any of the other Financing Agreements.
     “Final Order” means (a) an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction, as entered on the docket in any
Reorganization Case, the docket of an adversary proceedings related to any
Reorganization Case or the docket of any other court of competent jurisdiction,
(b) that has not been reversed, stayed, modified or amended, (c) as to which the
time to appeal or seek certiorari or move for a new trial, reargument or
rehearing has expired, and (d) for which no appeal or petition for certiorari or
other proceedings for a new trial, reargument or rehearing has been timely
taken, or as to which any appeal that has been taken or any petition for
certiorari that has been timely filed has been withdrawn with prejudice or
resolved by the highest court to which the order or judgment was appealed or
from which certiorari was sought or the new trial, reargument or rehearing shall
have been denied or resulted in no modification of such order.
     “Financing Agreements” shall mean, collectively, this Agreement and all
notes, the Letter of Credit Documents, all Security Documents, the Intercompany
Subordination Agreement, the Subordination Provisions, the Disclosure Letter,
the Transfer of Letter of Credit Liability Letter, all guarantees, all other
intercreditor agreements, all subordination agreements and all other agreements,
documents and instruments now or at any time hereafter executed and/or delivered

20



--------------------------------------------------------------------------------



 



by any Borrower or Guarantor in connection with this Agreement; provided, that,
the Financing Agreements shall not include Hedge Agreements other than Secured
Rate Contracts.
     “Fiscal Month” shall mean one of the three fiscal periods in a Fiscal
Quarter, the first of such periods comprised of four weeks, the second of such
periods comprised of five weeks, and the third of such periods comprised of four
weeks, with each of the weeks in a Fiscal Quarter ending on the close of
business on a Saturday (except that the last fiscal period in the last Fiscal
Quarter of a 53 week year shall be five weeks). There are twelve Fiscal Months
in a Fiscal Year.
     “Fiscal Quarter” means one of four thirteen or fourteen week quarters in a
Fiscal Year, with the first of such quarters beginning on the first day of a
Fiscal Year and ending on the Saturday of the last week in such quarter.
     “Fiscal Year” shall mean the 52 or 53 week period ending on the Saturday
nearest to January 31 of each calendar year.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Funding Bank” shall have the meaning given to such term in Section 3.3(a)
hereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.
     “GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.
     “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) each Borrower, (b) HF Enterprises, Inc.,
a Delaware corporation; (c) HF Resources, Inc., a Delaware corporation; and
(d) any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent for the benefit of any Secured Party or otherwise
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations (other than Borrowers); each sometimes
being referred to herein individually as a “Guarantor”.
     “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation,

21



--------------------------------------------------------------------------------



 



radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including materials which include hazardous constituents), sewage,
sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).
     “Hedge Agreement” shall mean an agreement between any Borrower or Guarantor
and a Bank Product Provider that is a rate swap agreement, basis swap, forward
rate agreement, commodity swap, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto) for the purpose of protecting
against or managing exposure to fluctuations in interest or exchange rates,
currency valuations or commodity prices; sometimes being collectively referred
to herein as “Hedge Agreements”.
     “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a

22



--------------------------------------------------------------------------------



 



joint venturer to the extent such Person is liable therefor as a result of such
Person’s ownership interest in such entity, except to the extent that the terms
of such indebtedness expressly provide that such Person is not liable therefor
or such Person has no liability therefor as a matter of law; and (k) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
     “Indenture” shall mean that certain Indenture dated as of June 17, 2008
between Deutsche Bank National Trust Company, as trustee, and the Parent, as
Issuer, in respect of the Floating Rate Series A Secured Notes Due 2013.
     “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors each substantially in the form of
Exhibit B hereto containing material information with respect to Borrowers and
Guarantors, their respective businesses and assets provided by or on behalf of
Borrowers and Guarantors to Agent in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.
     “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Borrower’s or Guarantor’s use of any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.
     “Intercompany Indebtedness” shall have the meaning set forth in
Section 8.20 hereof.
     “Intercompany Royalty Accounts” shall mean, collectively, the following
bank accounts maintained at PNC Bank: (a) the bank account of Resources bearing
account number 5602229374 and (b) the bank account of Enterprises bearing
account number 5602229788.
     “Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement substantially in the form of Exhibit I attached hereto
executed by the Borrowers and each of their subsidiaries from time to time.

23



--------------------------------------------------------------------------------



 



     “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts and bank fees, commissions, discounts
and other fees and charges owed with respect to letters of credit, banker’s
acceptances or similar instruments.
     “Interest Period” shall mean for any Eurodollar Rate Loan, each period
commencing on a Business Day selected by Administrative Borrower and ending one
(1), two (2), or three (3) months thereafter as selected by Administrative
Borrower in an irrevocable notice to Agent as set forth in Section 2.1, the
exact duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that:
          (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (b) any Interest Period that would otherwise extend beyond the
Commitment Termination Date shall end two (2) Business Days prior to such date;
          (c) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (d) Administrative Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Rate Loan during a Interest
Period for such Loan; and
          (e) Administrative Borrower shall select Interest Periods so that
there shall be no more than 5 separate Eurodollar Rate Loans in existence at any
one time.
     “Interest Rate” shall mean,
          (a) Subject to clause (b) of this definition below:
               (i) as to Prime Rate Loans, a rate equal to the then Applicable
Margin for Prime Rate Loans on a per annum basis plus the Prime Rate, and
               (ii) as to Eurodollar Rate Loans, a rate equal to the then
Applicable Margin for Eurodollar Rate Loans on a per annum basis plus the
Adjusted Eurodollar Rate.
          (b) Notwithstanding anything to the contrary contained herein, during
the continuance of an Event of Default under Sections 10.1(a), 10.1(f), 10.1(g)
or 10.1(h) or, during the continuance of any other Event of Default and at
election of Agent (or at the direction of the Required Lenders), the Interest
Rates applicable to the Loans and Letters of Credit Fees shall be increased by
two (2%) percent per annum above the rates of interest or rates for such fees
otherwise applicable hereunder.

24



--------------------------------------------------------------------------------



 



     “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.
     “Investment” shall have the meaning set forth in Section 9.10 hereof.
     “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, by and among Agent, any Borrower or
Guarantor (as the case may be) and any securities intermediary, commodity
intermediary or other person who has custody, control or possession of any
investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, and has such other terms
and conditions as Agent may require.
     “Issuing Bank” shall have the meaning set forth in Section 2.2(a).
     “Lenders” shall mean (a) GE Capital, the other Lenders named on the
signature pages of this Agreement, and, if any such Lender shall decide to
assign all or any portion of the Obligations in accordance with Section 13.8,
such term shall include any assignee of such Lender, and (b) solely for the
purpose of (x) obtaining the benefit of the liens granted to Agent for the
benefit of Lenders under any Financing Agreement and (y) obtaining the benefit
of any guarantees by the Guarantors, a Person to whom any Obligations in respect
of a Secured Rate Contract are owed. For the avoidance of doubt, any Person to
whom any Obligations in respect of a Secured Rate Contract are owed and which
does not hold any Loans or Commitments shall not be entitled to any other rights
as a “Lender” under this Agreement or any other Financing Agreements.
     “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, including, without limitation, any Master Commercial
Agreement and/or Master Standby Agreement, any application therefor, and any
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for i) the rights and obligations of the parties concerned or at risk or ii) any
collateral security for such obligations.
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.2(b).
     “Letter of Credit Limit” shall mean $20,000,000.
     “Letter of Credit Obligations” shall mean all outstanding obligations
incurred by Agent and Lenders, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Letters of Credit
by the Issuing Bank or the purchase of a participation as set forth in
Section 2.2 with respect to any Letter of Credit. The amount of such Letter of
Credit

25



--------------------------------------------------------------------------------



 



Obligations shall equal the maximum amount that may be payable at such time or
at any time thereafter Agent or Lenders thereupon or pursuant thereto.
     “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by an Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof. The
Existing Letters of Credit shall constitute Letters of Credit hereunder for all
purposes.
     “License Agreements” shall have the meaning set forth in Section 8.11
hereof.
     “Loans” shall mean the Revolving Loans.
     “London Interbank Offered Rate” shall mean, for each Interest Period, a
rate of interest determined by Agent equal to the offered rate for deposits in
United States dollars for the applicable Interest Period that appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London time), on the second full Business
Day next preceding the first day of such Interest Period (unless such date is
not a Business Day, in which event the next succeeding Business Day will be
used). If such interest rates shall cease to be available from Telerate News
Service (or its successor satisfactory to Agent), the London Interbank Offered
Rate shall be determined from such financial reporting service or other
information as shall be mutually acceptable to Agent and Administrative
Borrower.
     “Master Commercial Agreement” shall mean the Master Agreement for
Commercial Letters of Credit dated as of the Closing Date among Borrowers, as
Applicant(s), and GE Capital.
     “Master Standby Agreement” shall mean the Master Agreement for Standby
Letters of Credit dated as of the Closing Date among Borrowers, as Applicant(s),
and GE Capital, as issuer.
     “Master Warrant Agreement shall mean the Master Warrant Agreement dated as
of June 17, 2008 between Continental Stock Transfer & Trust Company, as Warrant
Agent, and Parent, in respect of the Specified Warrants of Parent to be issued
thereunder.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers; (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral;
(d) the Collateral or its value; (e) the ability of any Borrower to repay the
Obligations or of any Borrower to perform its obligations under this Agreement
or any of the other Financing Agreements as and when to be performed; or (f) the
ability of Agent or any Lender to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Agent and
Lenders under this Agreement or any of the other Financing Agreements.
     “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of any Borrower or Guarantor
involving monetary liability of or to any Person in an amount in excess of
$5,000,000 in any Fiscal Year and (b) any

26



--------------------------------------------------------------------------------



 



other contract or other agreement (other than the Financing Agreements), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.
     “Maturity Date” shall mean the earlier of the date which is (i) August 1,
2013 or (ii) 120 calendar days prior to the “Maturity Date” (as defined in the
Indenture).
     “Maximum Credit” shall mean the amount of $100,000,000.
     “Mortgage” shall means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Borrower or any Guarantor to
Agent on behalf of itself and Secured Parties with respect to the Real Property
of the Borrowers and the Guarantors, all in form and substance reasonably
satisfactory to Agent, including, without limitation, the Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated
even date herewith by Parent in favor of Agent with respect to the Real Property
and related assets of such Borrower located in Baldwyn, Mississippi, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
     “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.
     “Net Recovery Percentage” shall mean the net appraised liquidation value of
Borrowers’ Eligible Inventory, Eligible LC Inventory and Eligible In-Transit
Inventory as set forth in Borrowers’ inventory ledger as determined from time to
time in accordance with an independent appraisal satisfactory to Agent.
     “Notice of Borrowing” shall have the meaning set forth in Section 2.1(a).
     “Notice of Conversion/Continuation” shall have the meaning set forth in
Section 3.1(b).
     “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Agent or any
Lender or any Secured Swap Provider, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under this Agreement or any of the
other Financing Agreements or any Secured Rate Contract, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and the Security Documents and
subject to the priority in right of payment set forth in Section 6.4 hereof, all
obligations,

27



--------------------------------------------------------------------------------



 



liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers or Guarantors to Agent, any Secured Swap Provider arising
under or pursuant to any Secured Rate Contract or any Bank Product Provider
arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that, (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Hedge Agreement (other than a
Secured Rate Contract), the same shall only be included within the Obligations
if upon Agent’s request, Agent shall have entered into an agreement, in form and
substance satisfactory to Agent, with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by Borrowers
and Guarantors, providing for the delivery to Agent by such counterparty of
information with respect to the amount of such obligations and providing for the
other rights of Agent and such Bank Product Provider in connection with such
arrangements, (ii) any Bank Product Provider, other than GE Capital and its
Affiliates or a Secured Swap Provider, shall have delivered written notice to
Agent that (A) such Bank Product Provider has entered into a transaction to
provide Bank Products to a Borrower and Guarantor and (B) the obligations
arising pursuant to such Bank Products provided to Borrowers and Guarantors
constitute Obligations entitled to the benefits of the security interest of
Agent granted hereunder, and Agent shall have accepted such notice in writing,
and (iii) in no event shall any Bank Product Provider (other than a Secured Swap
Provider) to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness other than for purposes of Section 5.1 hereof and
other than for purposes of Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12
and 13.7 hereof and in no event shall such obligations be included in the
Obligations to the extent that the effect is that the value of the Collateral
(as determined by Agent) is less than the Obligations and in no event shall the
approval of any such person be required in connection with the release or
termination of any security interest or lien of Agent.
     “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantors).
     “Other Taxes” shall have the meaning set forth in Section 6.5(c).
     “Owned Real Properties” shall mean, collectively, the Real Properties of
Parent listed on Schedule 1.4.
     “Parent” shall mean Hancock Fabrics, Inc., a Delaware corporation, and its
successors and assigns.
     “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 13.8 of this Agreement
governing participations.
     “Pension Funding Rules” shall mean the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to certain Plans and set forth in, with respect to plan years ending
prior to the effective date as to any such Plan of the Pension Protection Act of
2006, Section 412 of the Code and Part 3, Subtitle I, of Title I of

28



--------------------------------------------------------------------------------



 



ERISA each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA.
     “Pension Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) subject to the Pension Funding Rules which is or was at
any time during the current year or the immediately preceding six (6) years
contributed to by any Borrower, Guarantor or any ERISA Affiliate or with respect
to which any Borrower, Guarantor or any ERISA Affiliate may incur any liability,
other than a Multiemployer Plan.
     “Permits” shall have the meaning set forth in Section 8.7(b).
     “Permitted Acquisitions” shall mean the purchase by a Borrower or Guarantor
after the date hereof of all or substantially all of the assets of any Person or
a business or division of such Person (including pursuant to a merger with such
Person or the formation of a wholly owned Subsidiary solely for such purpose
that is merged with such Person) or of all or a majority of the Capital Stock
(such assets or Person being referred to herein as the “Acquired Business”) and
in one or a series of transaction that satisfies each of the following
conditions as determined by Agent:
          (a) Agent shall have received not less than ten (10) Business Days’
prior written notice of the proposed acquisition and such information with
respect thereto as Agent may request, including (i) the proposed date and amount
of the acquisition, (ii) a list and description of the assets or shares to be
acquired, (iii) the total purchase price for the assets to be purchased (and the
terms of payment of such purchase price), and (iv) a summary of the due
diligence undertaken by Borrowers in connection with such acquisition,
          (b) the Acquired Business shall be an operating company that engages
in a line of business substantially similar to the business that Borrowers are
engaged in on the date hereof,
          (c) (i) the aggregate consideration paid for or in connection with the
assets or shares of the Acquired Business shall not exceed $15,000,000
(calculated after giving effect to all payments or other consideration paid in
respect of such acquisition and after giving effect to the assumption of all
Indebtedness in connection with such acquisition), and (ii) the aggregate
consideration paid for or in connection with all Permitted Acquisitions shall
not exceed $30,000,000 (calculated after giving effect to all payments or other
consideration paid in respect of all Permitted Acquisitions and after giving
effect to the assumption of all Indebtedness in connection with all Permitted
Acquisition),
          (d) if requested by Agent, Agent shall have received: (i) the most
recent annual and interim financial statements with respect to the Acquired
Business and related statements of income and cash flows, (ii) detailed
forecasts of cash flows for the Acquired Business, (iii) detailed projections
for Parent and its Subsidiaries through the Maturity Date, on a monthly basis
for the first year after the acquisition and on a quarterly basis thereafter,
giving pro forma effect to such acquisition, based on assumptions satisfactory
to Agent and demonstrating pro forma compliance with all financial covenants set
forth in this Agreement, prepared in good faith an in a manner and using such
methodology as is consistent with the most recent financial

29



--------------------------------------------------------------------------------



 



statements delivered to Agent pursuant to Section 9.6 hereof and in form and
substance satisfactory to Agent and (iv) current, updated projections of the
amount of the Borrowing Base and Excess Availability for the six month period
after the date of such acquisition, in a form reasonably satisfactory to Agent,
representing Borrowers’ reasonable best estimate of the future Borrowing Base
and Excess Availability for the period set forth therein as of the date not more
than ten (10) days prior to the date of such acquisition, which projections
shall have been prepared on the basis of the assumptions set forth therein which
Borrowers believe are fair and reasonable as of the date of preparation in light
of current and reasonably foreseeable business conditions,
          (e) if Agent so elects, Agent shall have received an appraisal of the
inventory of the Acquired Business and such other assets of the Acquired
Business as Agent may specify, in each case in form and containing assumptions
and appraisal methods satisfactory to Agent by an appraiser acceptable to Agent,
on which Agent and Lenders are expressly permitted to rely,
          (f) if Agent so elects, Agent shall have completed a field examination
with respect to the business and assets of the Acquired Business in accordance
with Agent’s customary procedures and practices and as otherwise required by the
nature and circumstances of the business of the Acquired Business, the scope and
results of which shall be satisfactory to Agent and any inventory of the
Acquired Business shall only be Eligible Inventory to the extent the criteria
for Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with this
Agreement and subject to such Reserves as Agent may establish in connection with
the Acquired Business),
          (g) Agent shall have received (i) all items required by Sections 5.2
and 9.23 in connection with the Acquired Business, (ii) evidence satisfactory to
Agent that all liens and encumbrances with respect to the assets of the Acquired
Business (other than liens and encumbrances permitted under Section 9.8) have
been discharged in full or arrangements therefor satisfactory to the Agent have
been made and (iii) evidence satisfactory to Agent that any Indebtedness assumed
in connection with such acquisition shall constitute Indebtedness permitted
under Section 9.9,
          (h) in the case of the acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such acquisition and such Person shall not
have announced that it will oppose such acquisition or shall not have commenced
any action which alleges that such acquisition will violate applicable law,
          (i) Adjusted Excess Availability shall have been not less than
$25,000,000 for each of the two consecutive months immediately prior to the date
of any such acquisition based on the Borrowing Base as of the end of each of
such months and after giving effect to the acquisition and all payments and
other consideration in respect thereof, on a pro forma basis using the Adjusted
Excess Availability as of the end of the month immediately prior to the date of
such acquisition and payments or other consideration, Adjusted Excess
Availability shall be not less than $25,000,000,

30



--------------------------------------------------------------------------------



 



          (j) no Default or Event of Default shall exist or have occurred as of
the date of the acquisition or any payment in respect thereof and after giving
effect to the acquisition or such payment,
          (k) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition, which
documents shall be satisfactory to Agent, and
          (l) if required by Agent, Agent shall have received a certificate of
the chief financial officer or chief executive officer of Administrative
Borrower certifying to Agent and Lenders as to the matters set forth above in
this definition.
     “Permitted Dispositions” shall mean each of the following:
          (a) sales of Inventory in the ordinary course of business,
          (b) the sale or other disposition of Equipment (including worn-out or
obsolete Equipment or Equipment no longer used or useful in the business of any
Borrower or Guarantor) so long as such sales or other dispositions do not
involve Equipment having an aggregate fair market value in excess of $500,000
for all such Equipment disposed of in any Fiscal Year of Borrowers or as Agent
may otherwise agree,
          (c) sales or other dispositions by any Borrower of assets in
connection with the closing or sale of a retail store location of such Borrower
in the ordinary course of such Borrower’s business which consist of leasehold
interests in the premises of such store, the Equipment and fixtures located at
such premises and the books and records relating exclusively and directly to the
operations of such store; provided, that, as to each and all such sales and
closings, (i) after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, and (ii) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction,
          (d) the grant by any Borrower or Guarantor after the date hereof of a
non-exclusive license to any person for the use of any Intellectual Property
consisting of trademarks owned by such Borrower or Guarantor; provided, that, as
to any such license, each of the following conditions is satisfied, (i) such
licenses shall be on commercially reasonable prices and terms in a bona fide
arms’ length transactions, (ii) the rights of the licensee shall be subject to
the rights of Agent, and shall not adversely affect, limit or restrict the
rights of Agent to use any Intellectual Property of a Borrower or Guarantor to
sell or otherwise dispose of any Inventory or other Collateral, (iii) Agent
shall have received, true, correct and complete copies of the executed license
agreement, promptly upon the execution thereof and (iv) as of the date of the
grant of any such license, and after giving effect thereto, no Default or Event
of Default shall exist or have occurred,
          (e) sales, transfers and dispositions of assets of a Borrower to
another Borrower or by a Guarantor or other Subsidiary of Parent to a Borrower
or Guarantor, in each case to the extent permitted under Section 9.12 hereof;
and

31



--------------------------------------------------------------------------------



 



          (f) the sale of the Tupelo Real Property, any of the Owned Real
Properties (other than the Baldwyn Real Property), the Equipment and fixtures
located at the Tupelo Real Property and the Owned Real Properties (other than
the Baldwyn Real Property) and the books and records relating exclusively and
directly to the operations of the Tupelo Real Property or any of the Owned Real
Properties (other than the Baldwyn Real Property); provided, that, as to such
sale and closing, (i) Agent shall have received not less than ten (10) Business
Days prior written notice of such sale or closing, which notice shall set forth
in reasonable detail satisfactory to Agent, the parties to such sale, the
purchase price and the manner of payment thereof and such other information with
respect thereto as Agent may request, (ii) after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing,
(iii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction.
     “Permitted Investments” shall mean each of the following:
          (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;
          (b) Investments in cash or Cash Equivalents, provided, that, (i) no
Loans are then outstanding and (ii) the terms and conditions of Section 5.2
hereof shall have been satisfied with respect to the deposit account, investment
account or other account in which such cash or Cash Equivalents are held;
          (c) the existing Investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;
          (d) loans and advances by any Borrower or Guarantor to employees of
such Borrower or Guarantor not to exceed the principal amount of $250,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);
          (e) stock or obligations issued to any Borrower or Guarantor by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request; and
          (f) obligations of account debtors to any Borrower or Guarantor
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to such Borrower or Guarantor; provided, that,
promptly upon the receipt of the original of any such promissory note by such
Borrower or Guarantor, such promissory note shall be

32



--------------------------------------------------------------------------------



 



endorsed to the order of Agent by such Borrower or Guarantor and promptly
delivered to Agent as so endorsed.
     “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     “Petition Date” shall have the meaning set forth in the preamble.
     “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or, in the case of a
Multiemployer Plan, has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.
     “Plan of Reorganization” shall mean a plan (within the meaning of the
Bankruptcy Code) proposed in the Reorganization Cases which is confirmed by a
Final Order of the Bankruptcy Court and is in form and substance satisfactory to
Agent.
     “Pledge Agreements” shall mean that certain Pledge Agreement dated as of
the Closing Date executed and delivered by Borrowers, Guarantors and Agent and
any pledge agreements entered into after the Closing Date by any Borrower or
Guarantor (as required by this Agreement or any other Financing Agreement).
     “Prime Rate” shall mean, on any date, the greater of (a) the rate publicly
quoted from time to time by The Wall Street Journal as the “prime rate” (or, if
The Wall Street Journal ceases quoting a prime rate, the highest per annum rate
of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent) or (b) the Federal Funds Rate in effect on
such day plus one-half (1/2%) percent. Each change in any interest rate provided
for in this Agreement based upon the Prime Rate shall take effect at the time of
such change in the Prime Rate.
     “Prime Rate Loans” shall mean any Revolving Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.
     “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.8 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.

33



--------------------------------------------------------------------------------



 



     “Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, county or local, and whether
foreign or domestic, that are paid or payable by any Person in respect of any
period in accordance with GAAP.
     “Quarterly Average Excess Availability” shall mean, as of the date of
determination, the daily average of the aggregate amount of the Adjusted Excess
Availability, calculated for the immediately preceding calendar quarter then
most recently ended.
     “Rate Contracts” shall mean swap agreements (as such term is defined in
Section 101 of the Bankruptcy Code) and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.
     “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.
     “Real Property Availability” shall mean the Adjusted Appraised Fair Market
Value of Eligible Real Property as set forth in the most recent acceptable
appraisal (or acceptable updates of existing appraisals) of such Real Property
received by Agent in accordance with Section 4.1 or 7.4 hereof.
     “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).
     “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements,

34



--------------------------------------------------------------------------------



 



correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Borrower or
Guarantor with respect to the foregoing maintained with or by any other person).
     “Register” shall have the meaning set forth in Section 13.8(b) hereof.
     “Reorganization Cases” shall have the meaning set forth in the preamble.
     “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding
Obligations are owing; provided, that, if the Pro Rata Share of any Lender
exceeds fifty (50%) percent at a time when more than one Lender exists, then
Required Lenders shall mean such Lender and at least one other Lender.
     “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letters of Credit which would otherwise be
available to Borrowers that Agent may, in its reasonable credit judgment,
establish from time to time. Without limiting the generality of the foregoing,
Reserves may be established to reflect any of the following: dilution; gift
certificates; customs duties and other costs to release Inventory which is being
imported into the United States; inventory shrinkage; mark downs and cost
variances; taxes; rental payments, services charges and other amounts to become
due to lessors of real property to the extent Inventory or Records are located
in or on such property or such Records are needed to monitor or otherwise deal
with the Collateral, provided, that, the Reserves established in respect of such
payments and charges as to retail store locations that are leased shall not
exceed at any time the aggregate of amounts payable for the next three
(3) months to the lessors of such retail store locations located in those States
where any right of the lessor to Collateral may have priority over the security
interest and lien of Agent therein, provided, further, that such limitation on
the amount of the Reserves shall only apply so long as: (A) no Event of Default
shall exist or have occurred, (B) neither a Borrower, Guarantor nor Agent shall
have received notice of any event of default under the lease with respect to
such location and (C) no Borrower has granted to the lessor a security interest
or lien upon any assets of such Borrower; customer deposits; other obligations,
liabilities or indebtedness (contingent or otherwise) of any Borrower or any
Guarantor to any Bank Product Provider arising under or in connection with any
Bank Products or to any other Person arising in connection with any deposit
accounts or other cash management arrangements; and Letter of Credit
Outstandings. Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued Interest Expenses or Indebtedness
shall be deemed to be a reasonable exercise of Agent’s credit judgment.
     “Restricted Payment” shall mean (a) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Parent or any of its Subsidiaries, as the case may be, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment on account of, or purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of Parent or any of its
Subsidiaries, except

35



--------------------------------------------------------------------------------



 



for any redemption, retirement, sinking funds or similar payment payable solely
in such shares of that class of stock or in any class of stock junior to that
class, (c) any cash payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any shares of any class of Capital Stock of Parent or any of its
Subsidiaries now or hereafter outstanding, (d) any payment or other transfer of
funds or other property made in satisfaction of any Indebtedness arising under
any Subordinated Debt Documents, (e) any payment or other transfer of funds or
other property made in satisfaction of any liability or obligation owing to any
Person arising under any Subordinated Debt Documents, including any fees,
expenses, premiums, indemnification obligations or otherwise arising under any
Specified Subordinated Indebtedness Documents, or (f) any payment (including,
without limitation, any payment of management, consulting, monitoring or
advisory fees) to any Affiliate of any Borrower except to the extent expressly
permitted in this Agreement.
     “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.
     “Secured Parties” shall mean, collectively, (i) Agent, (ii) Lenders,
(iii) the Issuing Bank and (iv) any Bank Product Provider (including, in the
avoidance of doubt, any Secured Swap Provider); provided, that, (i) as to any
Bank Product Provider, only to the extent of the Obligations owing to such Bank
Product Provider and (ii) such parties are sometimes referred to herein
individually as a “Secured Party”.
     “Secured Rate Contract” shall mean any Rate Contract between a Borrower and
a Secured Swap Provider.
     “Secured Swap Provider” shall mean a Person with whom a Borrower has
entered into a Secured Rate Contract provided or arranged by GE Capital or an
Affiliate of GE Capital, and any assignee thereof.
     “Security Documents” shall mean, collectively, the following agreements (as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): this Agreement, each Pledge Agreement,
each Mortgage, each Collateral Access Agreement, each Credit Card
Acknowledgment, each Deposit Account Control Agreement, each Investment Property
Control Agreement, each trademark security agreement, each copyright security
agreement, each patent security agreement, each landlord waiver and consent,
each customs broker agreement and any other Financing Agreements as Agent may
from time to time designate as a “Security Document” in a writing delivered by
Agent to Administrative Borrower.
     “Settlement Period” shall have the meaning set forth in Section 6.11(b).
     “Solvent” shall mean, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such

36



--------------------------------------------------------------------------------



 



debts and liabilities mature; and (d) such Person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “Special Agent Advances” shall have the meaning set forth in
Section 12.11(a) hereof.
     “Specified Amount” shall mean, as of the date of determination, twenty five
percent (25%) of the Borrowing Base then most recently delivered to Agent
pursuant to the terms hereof.
     “Specified Common Stock” shall mean the shares of common stock of Parent
issuable upon exercise of the Specified Warrants.
     “Specified Subordinated Indebtedness” shall mean the floating rate secured
promissory notes to be issued by Parent in the aggregate principal amount of
$20,000,000 on terms reasonably acceptable to Agent and subject to documentation
reasonably acceptable to Agent.
     “Specified Subordinated Indebtedness Documents” shall mean, collectively,
(i) the Indenture, (ii) each of the “Notes” issued pursuant to and as defined
under the Indenture, (iii) each of the “Collateral Documents” entered into
pursuant to and under the Indenture, and (iv) each of the Indenture Documents as
defined in the Indenture as in effect on the date hereof.
     “Specified Warrants” shall mean the warrants to be issued by Parent to
purchase an aggregate of 9,500,000 shares of common stock of Parent in
connection with the issuance of the Specified Subordinated Indebtedness.
     “Standby Letters of Credit” shall mean all Letters of Credit other than
Commercial Letters of Credit.
     “Store Accounts” shall mean each of the deposit accounts of a Borrower that
are used solely for receiving store receipts from a retail store location of a
Borrower.
     “Subordinated Debt Documents” shall mean, collectively, any and all
agreements, documents and instruments evidencing or otherwise related to
Indebtedness permitted under Section 9.9(g) hereof, including, without
limitation the Specified Subordinated Indebtedness Documents.
     “Subordination Provisions” shall mean Article XI of the Indenture.
     “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the

37



--------------------------------------------------------------------------------



 



happening of any contingency), managers, trustees or other controlling persons,
or an equivalent controlling interest therein, of such Person is, at the time,
directly or indirectly, owned by such Person and/or one or more subsidiaries of
such Person.
     “Supermajority Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate more than eighty (80%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than eighty (80%) percent of the then outstanding
Obligations are owing.
     “Taxes” shall have the meaning set forth in Section 6.5(a).
     “Transfer of Letter of Credit Liability Letter” shall mean that certain
Letter Agreement regarding the Existing Letters of Credit pursuant to which,
among other things, Wachovia Bank, N.A. transfers to GE Capital all liability
with respect to the Existing Letters of Credit.
     “Tupelo Real Property” shall mean the Real Property of Parent located at
3400 Convention Drive, Tupelo, Mississippi.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).
     “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value, provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Borrower or Guarantor on the sale thereof to any other Borrower, or (B) that
portion of the value of Inventory constituting capitalized costs incurred in the
acquisition, storage or distribution of any Inventory or (C) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.
     “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

38



--------------------------------------------------------------------------------



 



SECTION 2  CREDIT FACILITIES
     2.1 Revolving Loans.
          (a) (i) Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans to Borrowers from time to time until the Commitment Termination
Date in amounts requested by Administrative Borrower on behalf of the applicable
Borrower up to the aggregate amount outstanding for all Lenders at any time
equal to the Borrowing Base at such time. The Pro Rata Share of the Revolving
Loan of any Lender shall not at any time exceed its separate Commitment. Until
the Commitment Termination Date, Borrowers may borrow, repay and reborrow under
this Section 2.1(a)(i).
                (ii) Each Revolving Loan shall be made on notice by
Administrative Borrower on behalf of the applicable Borrower to one of the
representatives of Agent identified on Schedule 2.1 at the address specified
therein. Any such notice must be given no later than (1) 1 p.m. (Eastern time)
on the Business Day of the proposed Revolving Loan, in the case of an Prime Rate
Loan, or (2) 1 p.m. (Eastern time) on the date which is three (3) Business Days
prior to the proposed Revolving Loan, in the case of a Eurodollar Rate Loan.
Each such notice (each a “Notice of Borrowing”) must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit F, and shall
include the information required in such Exhibit and such other information as
may be required by Agent.
          (b) Except in Agent’s discretion, with the consent of all Lenders, or
as otherwise provided herein, the aggregate principal amount of the Revolving
Loans and the Letter of Credit Obligations outstanding at any time shall not
exceed Excess Availability.
          (c) In the event that the aggregate principal amount of the Revolving
Loans and the Letter of Credit Obligations outstanding at any time exceed
Adjusted Excess Availability, such event shall not limit, waive or otherwise
affect any rights of Agent or Lenders in such circumstances or on any future
occasions and Borrowers shall, upon demand by Agent, which may be made at any
time or from time to time, immediately repay to Agent the entire amount of any
such excess(es) for which payment is demanded.
     2.2 Letters of Credit.
          (a) (i) Subject to and upon the terms and conditions contained herein
and in the Letter of Credit Documents, at the request of Administrative Borrower
on behalf of the applicable Borrower for such Borrower’s account, Agent and
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, Letter of Credit Obligations by causing Letters of Credit to be issued by
GE Capital or a Subsidiary thereof or a bank or other legally authorized Person
selected by or acceptable to Agent in its sole discretion (each “an Issuing
Bank”). Issuing Bank agrees to issue, for the account of such Borrower, one or
more Letters of Credit, for the ratable risk of each Lender according to its Pro
Rata Share, containing terms and conditions acceptable to Agent and Issuing
Bank. No such Letter of Credit shall have an expiry date that is more than one
year following the date of issuance thereof, unless otherwise determined by
Agent, in its sole discretion (including with respect to customary evergreen

39



--------------------------------------------------------------------------------



 



provisions), and neither Agent nor Lenders shall be under any obligation to
incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.
          (b) In addition to any charges, fees or expenses charged by any bank
or issuer in connection with the Letters of Credit, Borrowers shall pay to
Agent, for the benefit of Lenders, monthly a letter of credit fee (the “Letter
of Credit Fee”) at a rate equal to the percentage (on a per annum basis) set
forth below on the daily outstanding balance of the Commercial Letters of Credit
and Standby Letters of Credit during the immediately preceding month (or part
thereof), payable in arrears as of the first Business Day of each succeeding
month and on the Commitment Termination Date and calculated based on a three
hundred and sixty (360) day year and actual days elapsed, provided, that, such
percentage shall be increased or decreased, as the case may be, to the
percentage (on a per annum basis) set forth below based on the Quarterly Average
Excess Availability for the immediately preceding calendar quarter being at or
within the amounts indicated for such percentage:

                                      Commercial   Standby         Quarterly
Average Excess   Letter of   Letter of Tier   Availability   Credit Rate  
Credit Rate   1    
Greater than $30,000,000
    1.375 %     1.625 %   2    
Less than or equal to $30,000,000 and greater than $20,000,000
    1.625 %     1.875 %   3    
Less than or equal to $20,000,000 and greater than $10,000,000
    1.875 %     2.125 %   4    
Less than or equal to $10,000,000
    2.125 %     2.375 %

provided, that, (i) the Commercial Letter of Credit Rate from the Closing Date
through December 31, 2008 shall be 1.75%, and (ii) the Standby Letter of Credit
Rate from the Closing Date through December 31, 2008 shall be 2.25%. Adjustments
in the rates applicable for Letter of Credit Fees commencing January 1, 2009
shall be implemented effective as of each January 1, April 1, July 1, October 1,
commencing at least five (5) days after the date of delivery to Agent of the
Applicable Margin Certificate. Concurrently with the delivery of the Applicable
Margin Certificate herein referenced, Administrative Borrower shall deliver to
Agent a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the rates
for the Letter of Credit Fees. Failure to deliver such Applicable Margin
Certificate within five (5) days of the date such certificate is required to be
delivered pursuant to Section 7.1(a)(iii) shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the rates in the Letter
of Credit Fees to the highest level set forth in the foregoing grid, until the
delivery of the Applicable Margin Certificate demonstrating that such an
increase is not required. If an Event of Default has occurred and is continuing
at the time any reduction in

40



--------------------------------------------------------------------------------



 



the rates applicable for the Letter of Credit Fees is to be implemented, that
reduction shall be deferred until the date on which such Event of Default is
waived or cured.
          (c) Borrowers shall give Agent at least three (3) Business Days’ prior
written notice requesting the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the Issuing Bank) and a completed Application for Standby Letter
of Credit or Application and Agreement for Commercial Letter of Credit or
Application for Commercial Letter of Credit (as applicable) in the form of
Exhibit E-1 or E-2 attached hereto. Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrowers and approvals by Agent
and the Issuing Bank may be made and transmitted pursuant to electronic codes
and security measures mutually agreed upon and established by and among
Borrowers, Agent and the Issuing Bank. In addition to being subject to the
satisfaction of the applicable conditions precedent contained in Section 4
hereof and the other terms and conditions contained herein, no Letter of Credit
shall be available unless each of the following conditions precedent have been
satisfied in a manner reasonably satisfactory to Agent: (i) Administrative
Borrower on behalf of the applicable Borrower shall have delivered to Issuing
Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be reasonably satisfactory to Agent and Issuing
Bank, (ii) as of the date of issuance, no order of any court, arbitrator or
other Governmental Authority shall purport by its terms to enjoin or restrain
money center banks generally from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit, (iii) after giving effect to the issuance of
such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iv) Adjusted Excess Availability, prior to giving
effect to any Reserves in the calculation of Excess Availability with respect to
such Letter of Credit, on the date of the proposed issuance of any Letter of
Credit shall be equal to or greater than an amount equal to one hundred (100%)
percent of the face amount of such Commercial Letter of Credit or Standby Letter
of Credit being requested and all other commitments and obligations made or
incurred by Agent with respect thereto. Effective on the issuance of each Letter
of Credit, a Reserve shall be established in the amount equal to one hundred
(100%) percent of the face amount of such Commercial Letter of Credit or Standby
Letter of Credit being requested and all other commitments and obligations made
or incurred by Agent with respect thereto.
          (d) Each Borrower shall reimburse immediately Issuing Bank for any
draw under any Letter of Credit issued for the account of such Borrower and pay
Issuing Bank the amount of all other charges and fees payable to Issuing Bank in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due, irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against Issuing Bank or any other
Person. Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account

41



--------------------------------------------------------------------------------



 



such Letter of Credit was issued to Agent for a Prime Rate Loan in the amount of
such drawing or other amount then due, and shall be made by Agent on behalf of
Lenders as a Revolving Loan (or Special Agent Advance, as the case may be). The
date of such Loan shall be the date of the drawing or as to other amounts, the
due date therefor. Any payments made by or on behalf of Agent or any Lender to
Issuing Bank and/or related parties in connection with any Letter of Credit
shall constitute additional Revolving Loans to such Borrower pursuant to this
Section 2 (or Special Agent Advances as the case may be).
          (e) Borrowers and Guarantors shall indemnify and hold the Issuing
Bank, Agent and Lenders harmless from and against any and all losses, claims,
damages, liabilities, costs and expenses which the Issuing Bank, Agent or any
Lender may suffer or incur in connection with any Letter of Credit and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs, charges and expenses (including reasonable
attorneys’ fees) due to any action taken by any issuer or correspondent with
respect to any Letter of Credit, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of the Issuing Bank, Agent or such Lender as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
Each Borrower and Guarantor assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit and for
such purposes the drawer or beneficiary shall be deemed such Borrower’s agent.
Each Borrower and Guarantor assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit or any documents, drafts or acceptances
thereunder. Each Borrower and Guarantor hereby releases and holds the Issuing
Bank, Agent and Lenders harmless from and against any acts, waivers, errors,
delays or omissions, whether caused by any Borrower, Guarantor, by any issuer or
correspondent or otherwise with respect to or relating to any Letter of Credit,
except for the gross negligence or willful misconduct of the Issuing Bank, Agent
or such Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction. The provisions of this Section 2.2(e) shall
survive the payment of Obligations and the termination of this Agreement.
Nothing contained herein shall be deemed to limit or to expand any waivers,
covenants or indemnities made by Borrowers in favor of any Issuing Bank in any
letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrowers and such Issuing Bank,
including an Application and Agreement For Commercial Letter of Credit, a Master
Commercial Agreement and a Master Standby Agreement entered into with Agent.
          (f) In connection with Inventory purchased pursuant to any Letter of
Credit, Borrowers and Guarantors shall, at Agent’s request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest that, upon Agent’s request, such items shall be
delivered to Agent and/or subject to Agent’s order, and if they shall come into
such Borrower’s or Guarantor’s possession, to deliver them, upon Agent’s
request, to Agent in their original form; provided, that, so long as no Default
or Event of Default shall then be continuing, Agent shall not exercise the
rights under this clause (f) to have such Persons deliver any cash, checks,
Inventory, documents or instruments so long as the same are held by a Customs
Broker that has entered into a customs broker agreement in form and substance
reasonably satisfactory

42



--------------------------------------------------------------------------------



 



to the Agent). Borrowers and Guarantors shall also, at Agent’s request,
designate Agent as the consignee on all bills of lading and other negotiable and
non-negotiable documents.
          (g) Each Borrower and Guarantor hereby irrevocably authorizes and
directs Issuing Bank to name such Borrower or Guarantor as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by Issuing Bank pursuant to any Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with any Letter of Credit or the Letter of Credit
Documents with respect thereto. Nothing contained herein shall be deemed or
construed to grant any Borrower or Guarantor any right or authority to pledge
the credit of Agent or any Lender in any manner. Borrowers and Guarantors shall
be bound by any reasonable interpretation made in good faith by Agent, or
Issuing Bank under or in connection with any Letter of Credit or any documents,
drafts or acceptances thereunder, notwithstanding that such interpretation may
be inconsistent with any instructions of any Borrower or Guarantor.
          (h) Immediately upon the issuance or amendment of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability
with respect to such Letter of Credit and the obligations of Borrowers with
respect thereto (including all Letter of Credit Obligations with respect
thereto). Each Lender shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to Issuing Bank
therefor and discharge when due, its Pro Rata Share of all of such obligations
arising under such Letter of Credit. Without limiting the scope and nature of
each Lender’s participation in any Letter of Credit, to the extent that Issuing
Bank has not been reimbursed or otherwise paid as required hereunder or under
any such Letter of Credit, each such Lender shall pay to Issuing Bank its Pro
Rata Share of such unreimbursed drawing or other amounts then due to Issuing
Bank in connection therewith. If it shall be illegal or unlawful for Borrowers
to incur Revolving Loans because of an Event of Default described in
Sections 10.1(f), 10.1(g) or 10.1(h) or otherwise or if it shall be illegal or
unlawful for any Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to an Issuing Bank, or if the Issuing Bank is a
Lender, then (A) immediately and without further action whatsoever, each Lender
shall be deemed to have irrevocably and unconditionally purchased from Agent (or
such Issuing Bank, as the case may be) an undivided interest and participation
equal to such Lender’s Pro Rata Share (based on the Maximum Credit) of the
Letter of Credit Obligations in respect of all Letters of Credit then
outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such Issuing Bank, as the case may be) an undivided
interest and participation in such Lender’s Pro Rata Share (based on the Maximum
Credit) of the Letter of Credit Obligations with respect to such Letter of
Credit on the date of such issuance. Each Lender shall fund its participation in
all payments or disbursements made under the Letters of Credit in the same
manner as provided in this Agreement with respect to Revolving Loans.
          (i) The obligations of Borrowers to pay each Letter of Credit
Obligations and the obligations of Lenders to make payments to Agent for the
account of Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable without necessity of

43



--------------------------------------------------------------------------------



 



presentment, demand, protest or other formalities, and the obligations of each
Lender to make payments to the Issuing Bank with respect to Letters of Credit
shall be unconditional and irrevocable. Such obligations of the Borrowers and
Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances, including, without limitation: (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any other Financing
Agreement, (ii) the existence of any claim, setoff, defense or other right that
any Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Issuing Bank,
Agent, any Lender, or any other Person, whether in connection with this
Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between any
Borrower or any of their respective Affiliates and the beneficiary for which the
Letter of Credit was procured), (iii) any draft, demand, certificate or any
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or statement therein being
untrue or inaccurate in any respect, (iv) payment by any Issuing Bank under any
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or guaranty, (v) the failure to satisfy any other condition set forth
in Section 4 (including whether a Default or Event of Default has occurred and
is continuing) or (vi) any other event or circumstance that is similar to the
foregoing. Furthermore, as between Agent, Issuing Bank, any Lender and the
Borrowers, Borrowers assume all risk of the acts and omissions of, or misuse of
any Letter of Credit by beneficiaries, of any Letter of Credit. If such amount
is not made available by a Lender when due, Agent shall be entitled to recover
such amount on demand from such Lender with interest thereon, for each day from
the date such amount was due until the date such amount is paid to Agent at the
interest rate then payable by any Borrower in respect of Loans that are Prime
Rate Loans. Any such reimbursement shall not relieve or otherwise impair the
obligation of Borrowers to reimburse Issuing Bank under any Letter of Credit or
make any other payment in connection therewith.
          (j) (i) If a Borrower is required to provide cash collateral for any
Letter of Credit Obligations pursuant to this Agreement, including Section 10.2
of this Agreement, prior to the Commitment Termination Date, such Borrower will
pay to Agent for the ratable benefit of itself and Lenders cash or Cash
Equivalents in an amount equal to one hundred five (105%) percent of the amount
of the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
such Letter of Credit Obligations. Such funds or Cash Equivalents shall be held
by Agent in a cash collateral account (the “Cash Collateral Account”) maintained
at a bank or financial institution acceptable to Agent. The Cash Collateral
Account shall be in the name of the applicable Borrower and shall be pledged to,
and subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner reasonably satisfactory to Agent. Each Borrower hereby pledges and grants
to Agent, on behalf of itself and Lenders, a security interest in all such funds
and Cash Equivalents held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and other Obligations, whether or not then
due. This Agreement shall constitute a security agreement under applicable law.

44



--------------------------------------------------------------------------------



 



               (ii) If any Letter of Credit Obligations, whether or not then due
and payable, shall for any reason be outstanding on the Commitment Termination
Date, Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to one hundred five
(105%) percent of the amount of the Letter of Credit Obligations plus the amount
of any fees and expenses payable in connection therewith through the end of the
latest expiration date of such Letter of Credit Obligations, and shall be issued
by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.
               (iii) From time to time after funds are deposited in the Cash
Collateral Account by any Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by such Borrower to
Agent and Lenders with respect to such Letter of Credit Obligations of such
Borrower and, upon the satisfaction in full of all Letter of Credit Obligations
of such Borrower, to any other Obligations of any Borrower then due and payable.
               (iv) No Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account. Upon the termination of any
Letter of Credit and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, the Agent shall promptly pay to the Borrowers
unless otherwise required by law such amounts in excess of 105% of the then
extant Letter of Credit Obligations. Interest earned on deposits in the Cash
Collateral Account shall be for the account of the Borrowers and held as
additional collateral. Upon payment in full in cash of all Obligations and the
termination of all Commitments to lend hereunder, the Agent shall return to the
Borrowers any accrued interest not otherwise applied to the payment of the
Obligations, unless otherwise required by law.
          (k) Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Document, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
          (l) All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

45



--------------------------------------------------------------------------------



 



SECTION 3  INTEREST AND FEES
     3.1 Interest.
          (a) Borrowers shall pay to Agent, for the benefit of Lenders, interest
on the outstanding principal amount of the Loans at the Interest Rate as
provided in clause (d) of this Section 3.1; provided, however, all interest
accruing hereunder on and after the date of any Event of Default or the
Commitment Termination Date shall be payable on demand.
          (b) Administrative Borrower on behalf of the applicable Borrower may
from time to time (i) request that Prime Rate Loans be converted to Eurodollar
Rate Loans, (ii) request to convert any Eurodollar Rate Loan to a Prime Rate
Loan upon payment of an administrative fee of $250 and subject to payment of
Eurodollar breakage costs in accordance with Section 3.3(c) if such conversion
is made prior to the expiration of the Interest Period applicable thereto, or
(iii) request that all or any portion of any Eurodollar Rate Loan be continued
as a Eurodollar Rate Loan upon the expiration of the applicable Interest Period
and the succeeding Interest Period of that continued Loan shall commence on the
first day after the last day of the Interest Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed Interest Period to be made
or continued as, or converted into, a Eurodollar Rate Loan must be in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of such
amount. Such request must be made by 1 p.m. (Eastern time) on the third Business
Day prior to (1) the date of any proposed Loan which is to bear interest at the
Eurodollar Rate, (2) the end of each Interest Period with respect to any
Eurodollar Rate Loans to be continued as such, or (3) the date on which
Administrative Borrower wishes to convert any Prime Rate Loan to a Eurodollar
Rate Loan for an Interest Period designated by Administrative Borrower in such
election. Any request by Administrative Borrower on behalf of a Borrower for
Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar Rate Loans or
to continue any existing Eurodollar Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Agent and Lenders had purchased such deposits to fund the Eurodollar Rate Loans.
Administrative Borrower on behalf of the applicable Borrower must make such
election by notice to Agent in writing, by telecopy or overnight courier. In the
case of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) substantially in the form
of Exhibit G.
          (c) Any Eurodollar Rate Loans shall automatically convert to Prime
Rate Loans upon the last day of the applicable Interest Period, unless Agent has
received and approved a request to continue such Eurodollar Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof. Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent
to Parent, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrowers shall pay to Agent, for
the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of any Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such

46



--------------------------------------------------------------------------------



 



person, as a result of the conversion of Eurodollar Rate Loans to Prime Rate
Loans pursuant to any of the foregoing.
          (d) Interest shall be payable by Borrowers to Agent, for the account
of Lenders, monthly in arrears not later than the first Business Day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed. The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the Prime Rate effective on the
first day of the month after any change in such Prime Rate is announced based on
the Prime Rate in effect on the last day of the month in which any such change
occurs. In no event shall charges constituting interest payable by Borrowers to
Agent and Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any such part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.
     3.2 Fees.
          (a) Borrowers shall pay to Agent, for the account of Lenders a monthly
unused line fee at a rate equal to the percentage (on a per annum basis) of
0.25% calculated upon the amount by which the Maximum Credit exceeds the average
daily principal balance of the outstanding Revolving Loans and Letters of Credit
during the immediately preceding month (or part thereof). Such fee shall be
payable on the first Business Day of each month in arrears and on the Commitment
Termination Date and shall be calculated based on a three hundred sixty
(360) day year and actual days elapsed.
          (b) Borrowers agree to pay to Agent the other fees and amounts set
forth in the Fee Letter in the amounts and at all times specified therein.
     3.3 Changes in Laws and Increased Costs of Loans.
          (a) If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to any Lender or
any banking or financial institution from whom any Lender borrows funds or
obtains credit (a “Funding Bank”), or (ii) a Funding Bank or any Lender complies
with any future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank, any Lender or Issuing Bank determines that
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof has or would
have the effect described below, or a Funding Bank, any Lender or Issuing Bank
complies with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, and in the case of any event set forth in this clause (iii), such
adoption, change or compliance has or would have the direct or indirect effect
of reducing the rate of return on any Lender’s or Issuing Bank’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or Issuing Bank could have achieved but for such adoption, change or compliance
(taking into consideration the Funding Bank’s or Lender’s or Issuing Bank’s
policies with respect to capital

47



--------------------------------------------------------------------------------



 



adequacy) by an amount deemed by such Lender or Issuing Bank to be material, and
the result of any of the foregoing events described in clauses (i), (ii) or
(iii) is or results in an increase in the cost to any Lender or Issuing Bank of
funding or maintaining the Loans, the Letters of Credit or its Commitment, then
Borrowers and Guarantors shall from time to time upon demand by Agent pay to
Agent additional amounts sufficient to indemnify such Lender, as the case may
be, against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified). A
certificate as to the amount of such increased cost shall be submitted to
Administrative Borrower by Agent or the applicable Lender and shall be
conclusive, absent manifest error.
          (b) If prior to the first day of any Interest Period, (i) Agent shall
have determined in good faith (which determination shall be conclusive and
binding upon Borrowers and Guarantors) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period, (ii) Agent
has received notice from the Required Lenders that the Adjusted Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, Agent
shall give telecopy or telephonic notice thereof to Administrative Borrower as
soon as practicable thereafter, and will also give prompt written notice to
Administrative Borrower when such conditions no longer exist. If such notice is
given (A) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as Prime Rate Loans, (B) any Loans that were
to have been converted on the first day of such Interest Period to or continued
as Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans
and (C) each outstanding Eurodollar Rate Loan shall be converted, on the last
day of the then-current Interest Period thereof, to Prime Rate Loans. Until such
notice has been withdrawn by Agent, no further Eurodollar Rate Loans shall be
made or continued as such, nor shall Administrative Borrower on behalf of any
Borrower have the right to convert Prime Rate Loans to Eurodollar Rate Loans.
          (c) Notwithstanding any other provision herein, if the adoption of or
any change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Agent or any Lender to make or maintain Eurodollar Rate
Loans as contemplated by this Agreement, (i) Agent or such Lender shall promptly
give written notice of such circumstances to Administrative Borrower (which
notice shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) such Lender’s Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is

48



--------------------------------------------------------------------------------



 



not the last day of the then current Interest Period with respect thereto,
Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 3.3(d) below.
          (d) Borrowers and Guarantors shall jointly and severally indemnify
Agent and each Lender and to hold Agent and each Lender harmless from any loss
or expense which Agent or such Lender may sustain or incur as a consequence of
(i) default by any Borrower in making a borrowing of, conversion into or
extension of Eurodollar Rate Loans after Administrative Borrower on behalf of
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (ii) default by any Borrower in making any
prepayment of a Eurodollar Rate Loan after Administrative Borrower on behalf of
such Borrower has given a notice thereof in accordance with the provisions of
this Agreement, and (iii) the making of a prepayment of Eurodollar Rate Loans on
a day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Rate Loans, such indemnification may include an amount
equal to the excess, if any, of (A) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or extended, for
the period from the date of such prepayment or of such failure to borrow,
convert or extend to the last day of the applicable Interest Period (or, in the
case of a failure to borrow, convert or extend, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurodollar market.
This covenant shall survive the termination or non-renewal of this Agreement and
the payment of the Obligations.
SECTION 4  CONDITIONS PRECEDENT
     4.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of Agent and Lenders to make the initial Loans or of Issuing Bank to
issue the initial Letters of Credit hereunder is subject to the satisfaction of,
or waiver of, immediately prior to or concurrently with the making of such Loan
or the issuance of such Letter of Credit of each of the following conditions
precedent:
          (a) this Agreement or counterparts hereof shall have been duly
executed by, and delivered to, Borrowers, Guarantors, Agent and Lenders; and
Agent shall have received such documents, instruments, agreements and legal
opinions as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Financing Agreement, including all
those listed in the Closing Checklist attached hereto as Annex 1, each in form
and substance reasonably satisfactory to Agent;
          (b) Agent shall have received, in form and substance satisfactory to
Agent, all releases, terminations and such other documents as Agent may request
to evidence and effectuate the termination by the Existing Lenders of their
respective financing arrangements with Borrowers and Guarantors;
          (c) all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to

49



--------------------------------------------------------------------------------



 



Agent, and Agent shall have received all information and copies of all
documents, including records of requisite corporate action and proceedings which
Agent may have requested in connection therewith, such documents to be certified
by appropriate corporate officers or Governmental Authority (and including a
copy of the certificate of incorporation or formation of each Borrower and
Guarantor certified by the Secretary of State (or equivalent Governmental
Authority) which shall set forth the same complete name of such Borrower or
Guarantor as is set forth herein and such document as shall set forth the
organizational identification number of each Borrower or Guarantor, if one is
issued in its jurisdiction of incorporation or formation);
          (d) a certificate signed by the chief executive officer, chief
financial officer, president or vice president of each Borrower, certifying that
since February 2, 2008 no event has occurred, that alone or together with other
events, could reasonably be expected to have a Material Adverse Effect;
          (e) Agent shall have completed a field review of the Records and such
other information with respect to the Collateral as Agent may require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records with respect to the distribution
center of Borrowers and/or roll-forwards of Accounts and Inventory through the
date of closing and test counts of the Inventory in a manner reasonably
satisfactory to Agent, together with such supporting documentation as may be
necessary or appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be reasonably satisfactory to Agent, not more than seven
(7) Business Days prior to the date hereof or such earlier date as Agent may
agree;
          (f) Agent shall have received, in form and substance reasonably
satisfactory to Agent, (i) an opening pro-forma balance sheet of Parent and its
Subsidiaries (on a consolidated basis), reflecting the transactions contemplated
hereby and (ii) the Disclosure Letter attaching the projected income statements,
balance sheets and statements of cash flow for Parent and its Subsidiaries (on a
consolidated basis) prepared on a monthly basis for the period through the end
of the 2009 Fiscal Year and thereafter, on an annual basis for each Fiscal Year
through the end of the 2012 Fiscal Year, in each case with the results and
assumptions set forth in all of such projections in form and substance
reasonably satisfactory to Agent;
          (g) Agent shall have received a certificate signed by the chief
executive officer or chief financial officer of Administrative Borrower, in form
and substance satisfactory to Agent, attaching all consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Financing Agreements, including,
without limitation, Collateral Access Agreements (other than from the lessors of
retail store locations) and Credit Card Acknowledgments;
          (h) Adjusted Excess Availability as determined by Agent, as of the
Closing Date, shall be not less than $12,000,000 after giving effect to the Plan
of Reorganization, the initial Loans made or to be made, the Letters of Credit
issued or to be issued in connection with the initial transactions hereunder,
the incurrence of the Specified Subordinated Indebtedness, and

50



--------------------------------------------------------------------------------



 



the payment of all trade payables and expenses and liabilities of Borrowers in
the ordinary course of business;
          (i) Agent shall have received evidence, in form and substance
satisfactory to Agent, that Agent has a valid perfected first priority security
interest in all of the Collateral;
          (j) Agent shall have received and reviewed lien search results for
each Borrower and Guarantor in such jurisdictions as Agent shall request, which
search results shall be in form and substance satisfactory to Agent;
          (k) Agent shall have received environmental audits of the Baldwyn Real
Property conducted by an independent environmental engineering firm acceptable
to Agent, and in form, scope and methodology reasonably satisfactory to Agent,
the results of which shall be satisfactory to Agent;
          (l) Agent shall have received, in form and substance reasonably
satisfactory to Agent, a valid and effective title insurance policy issued by a
company and agent acceptable to Agent: (i) insuring the priority, amount and
sufficiency of the Closing Date Mortgaged Property, (ii) insuring against
matters that would be disclosed by surveys and (iii) containing any legally
available endorsements, assurances or affirmative coverage requested by Agent
for protection of its interests;
          (m) Agent shall have received originals of the shares of the stock
certificates (if any) representing all of the issued and outstanding shares of
the Capital Stock of each Borrower and Guarantor (other than Parent) and owned
by any Borrower or Guarantor, in each case together with stock powers duly
executed in blank with respect thereto;
          (n) Agent shall have received a Borrowing Base Certificate setting
forth the Loans and Letters of Credit available to Borrowers as of the date
hereof as completed in a manner reasonably satisfactory to Agent and duly
authorized, executed and delivered on behalf of Borrowers;
          (o) Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Agent, and certificates of insurance policies
and/or endorsements naming Agent as loss payee;
          (p) Agent shall have received a written appraisal as to the Inventory
of Borrowers and Guarantors and the Baldwyn Real Property, in each case by an
appraiser acceptable to Agent, in form, scope and methodology reasonably
acceptable to Agent, addressed to Agent and upon which Agent and Lenders are
expressly permitted to rely;
          (q) no material pending or threatened, litigation, proceeding,
bankruptcy (other than the Reorganization Cases) or insolvency, injunction,
order or claims with respect to Borrowers and Guarantors shall exist;

51



--------------------------------------------------------------------------------



 



          (r) as of the date hereof and after giving effect to the transactions
contemplated hereby, no defaults or events of default on any material
Indebtedness or any other Material Contracts of Borrowers or Guarantors shall
exist or have occurred and be continuing;
          (s) Agent shall have received, in form and substance reasonably
satisfactory to Agent, such opinion letters of counsel to Borrowers and
Guarantors with respect to the Financing Agreements and such other matters as
Agent may request;
          (t) Agent shall have received the audited financial statements of
Borrowers and their Subsidiaries for the Fiscal Year ended February 2, 2008, and
such financial statements shall be in form and substance reasonably satisfactory
to Agent;
          (u) Agent shall have received satisfactory background and reference
checks on (i) each Borrower and each Guarantor and (ii) the chief executive
officer, chief financial officer, chief operating officer and each other officer
and director of each Borrower and each Guarantor, in each case, as determined by
the Agent, and the Borrowers and the Guarantors shall have delivered all such
documents and instruments necessary to effectuate such background and reference
checks;
          (v) Agent shall have received evidence satisfactory to Agent that
Borrowers shall have received the Specified Subordinated Indebtedness, together
with copies, certified by the chief executive officer or chief financial officer
of the Administrative Borrower of all Specified Subordinated Indebtedness
Documents. The terms of the Specified Subordinated Indebtedness and the
Specified Subordinated Indebtedness Documents shall be reasonably acceptable to
Agent, including, without limitation, with respect to payment subordination and
blockage, remedy standstill periods, cross-default provisions and agreement not
to contest the Obligations and the liens granted to Agent under the Financing
Agreements, and the Obligations arising under the Financing Agreements and the
liens granted to Agent under the Financing Agreements shall be senior and first
in priority, as applicable, in all respects;
          (w) all motions and other documents to be filed with and submitted to
the Bankruptcy Court in connection with this Agreement and the Plan of
Reorganization and the approval hereof and thereof shall be satisfactory in form
and substance to Agent. All service and notice requirements in connection this
Agreement and the Plan of Reorganization shall have been timely complied with
and such requirements have been fulfilled in accordance with all applicable laws
and rules. A Final Order confirming the Plan of Reorganization in form and
substance acceptable to Agent (the “Confirmation Order”) shall have been entered
in the Reorganization Cases, which order shall not have been subject to
injunction, stayed, modified, appealed, reversed or otherwise affected;
          (x) Borrowers’ Plan of Reorganization, as confirmed, shall be in form
and substance satisfactory to Agent, including, without limitation, providing
for the discharge of all Indebtedness and other claims against the Borrowers
existing as of the Petition Date, the termination of all commitments relating
thereto, and the termination, release and discharge of all liens or security
interests granted thereunder (other than Permitted Liens), in each case on terms
satisfactory to the Agent. The Bankruptcy Court shall have approved any
amendments or modifications to the Plan of Reorganization and entered any and
all related orders requested or

52



--------------------------------------------------------------------------------



 



approved by Agent in connection therewith, and no other amendments or
modifications thereto shall have occurred except as shall have been consented to
by Agent or the Required Lenders, as appropriate. All conditions precedent to
the Effective Date (as defined in the Plan of Reorganization) of the Plan of
Reorganization shall have been met (or the Agent shall have granted its prior
written consent to a waiver thereof) and the Effective Date of the Plan of
Reorganization shall have occurred or shall be scheduled to occur but for the
initial Loans under this Agreement to be made on the Closing Date. The
Confirmation Order shall be a Final Order and shall not have been reversed,
modified, amended, subject to injunction, or stayed, shall be in full force and
effect, and, unless otherwise agreed by Agent, all appeal periods relating to
the Confirmation Order shall have expired, and, unless otherwise agreed by
Agent, no appeals from the Confirmation Order shall be outstanding. Except with
the prior written consent of the Agent, the Bankruptcy Court’s retention of
jurisdiction under the Final Order confirming the Plan of Reorganization shall
not extend to nor govern the enforcement of the Financing Agreements from and
after the Closing Date, or any rights or remedies relating thereto;
          (y) Agent shall have completed its legal due diligence with results
reasonably satisfactory to Agent (including without limitation Agent’s
reasonable satisfactory with any previously undisclosed issues of a business
nature that arise in connection with the legal due diligence) for which Agent
previously did not have actual knowledge of such issues prior to the date the
Commitment Letter dated as of April 8, 2008 having been executed and which such
issues affect any Borrower or any of its Subsidiaries or the Transaction that in
the Agent’s reasonable judgment is inconsistent in a material and adverse manner
with any such information disclosed to the Agent prior to the date of such
Commitment Letter. Without limiting the generality of the foregoing, the
corporate structure of the Borrowers and their subsidiaries, documentation
evidencing Indebtedness of the Borrowers and their subsidiaries, material
contracts and Governing Documents of the Borrowers and their subsidiaries shall
be reasonably acceptable to the Agent; and
          (z) Agent shall have received an officer’s certificate duly executed
by chief executive officer, president, vice president or treasurer of each of
the Borrowers and Guarantors certifying and attesting that, as of the Closing
Date, (i) no appeal of the Confirmation Order has been filed; (ii) no request
for a stay of the Confirmation Order pending appeal has been made; and (iii) the
Confirmation Order has not been stayed in any manner.
          (aa) Agent shall have received such other documents and instruments
reasonably as Agent or its counsel may require or request.
     4.2 Conditions Precedent to All Loans and Letters of Credit . The
obligation of Lenders to make the Loans, including the initial Loans, or of the
Issuing Bank to issue any Letter of Credit, including the initial Letters of
Credit and any further Loans and Letters of Credit, is subject to the further
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of each such Loan or the issuance of such Letter of Credit of each of the
following conditions precedent:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of

53



--------------------------------------------------------------------------------



 



each such Loan or providing each such Letter of Credit and after giving effect
thereto, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate in all material respects on and as
of such earlier date);
          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letters of Credit,
or (B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and
          (c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto;
          (d) Borrowers shall be in compliance with the covenant set forth in
Section 9.19; and
          (e) the Final Order confirming the Plan of Reorganization shall be in
full force and effect and shall not have been vacated, reversed, modified,
amended or stayed.
SECTION 5  GRANT AND PERFECTION OF SECURITY INTEREST
     5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor hereby grants to Agent, for itself and
the benefit of the Secured Parties, a continuing security interest in, a lien
upon, and a right of set off against, and hereby assigns to Agent, for itself
and the benefit of the Lenders, as security, all of the following personal
property, and interests in personal property, of each Borrower and Guarantor,
whether now owned or hereafter acquired or existing, and wherever located
(together with all other collateral security for the Obligations at any time
granted to or held or acquired by Agent or any Lender, collectively, the
“Collateral”), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation,
Intellectual Property;
          (c) all goods, including without limitation, Inventory and Equipment;
          (d) all Real Property (other than leasehold estates) and fixtures;
          (e) all chattel paper, including without limitation, all tangible and
electronic chattel paper;
          (f) all instruments. including without limitation, all promissory
notes;
          (g) all documents;

54



--------------------------------------------------------------------------------



 



          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter of credit rights;
          (j) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral; (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party; (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, other Collateral, including returned, repossessed and reclaimed
goods; and (iv) deposits by and property of account debtors and other persons
securing the obligations of account debtors;
          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or Guarantor now or hereafter held
or received by or in transit to Agent or any Lender or its Affiliates at any
other depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody transmission, collection or
otherwise;
          (l) all commercial tort claims, including, without limitation, those
identified on Schedule 5.2(i);
          (m) to the extent not described above, all Receivables;
          (n) all Records; and
          (o) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     5.2 Perfection of Security Interests.
          (a) Each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction as Agent may determine, together with any amendment
and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements

55



--------------------------------------------------------------------------------



 



(and amendments, if any). Each Borrower and Guarantor hereby authorizes Agent to
adopt on behalf of such Borrower and Guarantor any symbol required for
authenticating any electronic filing. In the event that the description of the
collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower or Guarantor as debtor includes assets and
properties of such Borrower or Guarantor that do not at any time constitute
Collateral, whether hereunder, under any of the other Financing Agreements or
otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by such Borrower or Guarantor to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. In no event shall any Borrower
or Guarantor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Agent or its designee as
secured party and such Borrower or Guarantor as debtor.
          (b) Each Borrower and Guarantor does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof, except as
set forth on Schedule 5.2(b). In the event that any Borrower or Guarantor shall
be entitled to or shall receive any chattel paper or instrument after the date
hereof, Borrowers and Guarantors shall promptly notify Agent thereof in writing.
Promptly upon the receipt thereof by or on behalf of any Borrower or Guarantor
(including by any agent or representative), such Borrower or Guarantor shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that such Borrower or Guarantor has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Agent may from time to time specify, in each case except as Agent may
otherwise agree. At Agent’s option, each Borrower and Guarantor shall, or Agent
may at any time on behalf of any Borrower or Guarantor, cause the original of
any such instrument or chattel paper to be conspicuously marked in a form and
manner acceptable to Agent with the following legend referring to chattel paper
or instruments as applicable: “This [chattel paper][instrument] is subject to
the security interest of General Electric Capital Corporation in its capacity as
Agent and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”
          (c) In the event that any Borrower or Guarantor shall at any time hold
or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), such
Borrower or Guarantor shall promptly notify Agent thereof in writing. Promptly
upon Agent’s request, such Borrower or Guarantor shall take, or cause to be
taken, such actions as Agent may request to give Agent control of such
electronic chattel paper under Section 9-105 of the UCC and control of such
transferable record under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.
          (d) Each Borrower and Guarantor does not have any deposit accounts as
of the date hereof, except as set forth on Schedule 5.2(d). Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five (5)

56



--------------------------------------------------------------------------------



 



Business Days prior written notice of the intention of any Borrower or Guarantor
to open or establish such account which notice shall specify in reasonable
detail and specificity acceptable to Agent the name of the account, the owner of
the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Borrower or
Guarantor is dealing and the purpose of the account, except as to any Store
Account opened or established after the date hereof, so long as no Event of
Default shall exist or have occurred and be continuing, Agent shall only have
received such information as to such Store Account on the next monthly report
with respect to deposit accounts in accordance with Section 7.1(a) hereof,
(ii) the bank where such account is opened or maintained shall be acceptable to
Agent, and (iii) on or before the opening of such deposit account (other than as
to a Store Account so long as no Default or Event of Default shall exist or have
occurred and be continuing), such Borrower or Guarantor shall deliver to Agent a
Deposit Account Control Agreement with respect to such deposit account duly
authorized, executed and delivered by such Borrower or Guarantor and the bank at
which such deposit account is opened and maintained. At all times the Borrowers
and Guarantors shall maintain a Deposit Account Control Agreement in full force
and effect with respect to the Concentration Account and the Elavon Deposit
Account. The terms of this subsection (d) shall not apply to deposit accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or Guarantor’s
salaried employees.
          (e) No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth on Schedule 5.2(e).
          (f) In the event that any Borrower or Guarantor shall be entitled to
or shall at any time after the date hereof hold or acquire any certificated
securities, such Borrower or Guarantor shall promptly endorse, assign and
deliver the same to Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time specify. If any
securities, now or hereafter acquired by any Borrower or Guarantor are
uncertificated and are issued to such Borrower or Guarantor or its nominee
directly by the issuer thereof, such Borrower or Guarantor shall immediately
notify Agent thereof and shall cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of any
Borrower or Guarantor or such nominee.
          (g) Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (A) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of such
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account,

57



--------------------------------------------------------------------------------



 



(B) the securities intermediary or commodity intermediary (as the case may be)
where such account is opened or maintained shall be acceptable to Agent, and
(C) on or before the opening of such investment account, securities account or
other similar account with a securities intermediary or commodity intermediary,
such Borrower or Guarantor shall as Agent may specify either (i) execute and
deliver, and cause to be executed and delivered to Agent, an Investment Property
Control Agreement with respect thereto duly authorized, executed and delivered
by such Borrower or Guarantor and such securities intermediary or commodity
intermediary or (ii) arrange for Agent to become the entitlement holder with
respect to such investment property on terms and conditions acceptable to Agent.
          (h) Borrowers and Guarantors are not the beneficiary or otherwise
entitled to any right to payment under any letter of credit, banker’s acceptance
or similar instrument as of the date hereof, except as set forth on
Schedule 5.2(h). In the event that any Borrower or Guarantor shall be entitled
to or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing. Such Borrower or Guarantor shall immediately,
as Agent may specify, either (i) deliver, or cause to be delivered to Agent,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance reasonably satisfactory to Agent,
consenting to the assignment of the proceeds of the letter of credit to Agent by
such Borrower or Guarantor and agreeing to make all payments thereon directly to
Agent or as Agent may otherwise direct or (ii) cause Agent to become, at
Borrowers’ expense, the transferee beneficiary of the letter of credit, banker’s
acceptance or similar instrument (as the case may be).
          (i) Borrowers and Guarantors do not have any commercial tort claims as
of the date hereof, except as set forth on Schedule 5.2(i). In the event that
any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by such Borrower or Guarantor to Agent of a security interest in such
commercial tort claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

58



--------------------------------------------------------------------------------



 



          (j) Borrowers and Guarantors do not have any goods, documents of title
or other Collateral in the custody, control or possession of a third party as of
the Closing Date, except as set forth on Schedule 5.2(j) and except for goods
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the carrier transporting such goods. In the event
that any goods, documents of title or other Collateral are at any time after the
date hereof in the custody, control or possession of any other person not
referred to on Schedule 5.2(j) or such carriers, Borrowers and Guarantors shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request,
Borrowers and Guarantors shall deliver to Agent a Collateral Access Agreement
duly authorized, executed and delivered by such person and the Borrower or
Guarantor that is the owner of such Collateral.
          (k) Borrowers and Guarantors shall take any other actions reasonably
requested by Agent from time to time to cause the attachment, perfection and
first priority of, and the ability of Agent to enforce, the security interest of
Agent in any and all of the Collateral, including, without limitation,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that any Borrower’s or Guarantor’s signature thereon is required
therefor, (ii) causing Agent’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
(v) taking all actions required by any earlier versions of the UCC or by other
law, as applicable in any relevant jurisdiction.
SECTION 6  COLLECTION AND ADMINISTRATION
     6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of any Borrower or Guarantor and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest. All entries in the loan account(s) shall be made in accordance
with Agent’s customary practices as in effect from time to time.
     6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in Borrowers’ loan account(s) maintained by
Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
forty-five (45) days after the date such statement has been received by Parent.
Only those items expressly objected to in such

59



--------------------------------------------------------------------------------



 



notice shall be deemed to be disputed by Administrative Borrower. Until such
time as Agent shall have rendered to Administrative Borrower a written statement
as provided above, the balance in any Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers and Guarantors.
     6.3 Cash Management; Collection of Collateral Proceeds.
          (a) Each Borrower and Guarantor shall establish and maintain, at its
expense, deposit account arrangements and merchant payment arrangements with the
banks set forth on Schedule 8.10 and subject to Section 5.2(d) hereof, such
other banks as such Borrower or Guarantor may hereafter select. The banks set
forth on Schedule 8.10 constitute all of the banks with which Borrowers and
Guarantors have deposit account arrangements and merchant payment arrangements
as of the date hereof, which such Schedule identifies those deposit accounts
that constitute a Store Account or otherwise describes the nature of the use of
such deposit account by such Borrower.
          (b) (i)  Each Borrower shall deposit all proceeds from sales of
Inventory in every form, including, without limitation, cash, checks, credit
card sales drafts, credit card sales or charge slips or receipts and other forms
of daily store receipts, from each retail store location of such Borrower on
each Business Day into the Store Account of such Borrower used solely for such
purpose or the Concentration Account; provided, that, each retail store of a
Borrower shall be permitted to retain cash on hand in an amount not to exceed
$1,000 immediately after giving effect to the deposit of funds from such store
into the applicable Store Account or Concentration Account. All such funds
deposited into the Store Accounts shall be sent by wire transfer or other
electronic funds transfer on each Business Day to the Concentration Account as
provided in Section 6.3(c), except for nominal amounts required to be maintained
in such Store Accounts under the terms of such Borrower’s arrangements with the
bank at which such Store Accounts are maintained (which nominal amounts shall
not at any time exceed $3,000 as to each Store Account).
               (ii) Each Borrower shall cause Elavon Processor to deposit into
the Elavon Deposit Account or the Concentration Account all amounts payable by
Elavon Processor to any Borrower, such deposits to occur at least twice per
calendar week by wire transfer or other electronic funds transfer. All amounts
in the Elavon Deposit Account in excess of $200,000 in the aggregate shall be
transferred by wire transfer or other electronic funds transfer on each Business
Day to the Concentration Account as provided in Section 6.3(c).
               (iii) Each Borrower shall cause all Credit Card Processors (other
than Elavon Processor) and all Credit Card Issuers to deposit into the
Concentration Account as provided in Section 6.3(c) all amounts payable from
such Credit Card Processor or such Credit Card Issuer to any Borrower by wire
transfer or other electronic funds transfer.
               (iv) Borrowers shall, and shall cause each of their Subsidiaries
to, transfer any funds released from the Elavon Reserve Account, on the day such
funds are released therefrom, to the Concentration Account as provided in
Section 6.3(c), by wire transfer or other electronic funds transfer.

60



--------------------------------------------------------------------------------



 



               (v) All amounts in each Intercompany Royalty Account shall be
sent by wire transfer or other electronic funds transfer on each Business Day to
the Concentration Account as provided in Section 6.3(c).
          (c) Each Borrower shall either (i) cause all amounts (other than to
the extent expressly permitted under Section 6.3(b)(i) hereof) on deposit in the
Store Accounts of such Borrower to be deposited by wire transfer or other
electronic funds transfer on each Business Day in the Concentration Account (or,
to the extent consented to in advance in writing by the Agent in its sole
discretion, another Blocked Account), or (ii) shall itself deposit or cause to
be deposited on each Business Day in the Concentration Account (or, to the
extent consented to in advance in writing by the Agent in its sole discretion,
another Blocked Account) in immediately available funds all proceeds of
Collateral, including all proceeds from sales of Inventory and all other
proceeds of Collateral. Borrowers and Guarantors shall deliver, or cause to be
delivered to Agent a Deposit Account Control Agreement duly authorized, executed
and delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof. From and after the Closing Date, all available amounts
received in the applicable Blocked Account or, subject to Section 6.3(d), any
Store Account (except as provided in Section 6.3(b) above) shall be transferred
daily from such Blocked Account or Store Account to the Agent Payment Account.
          (d) At any time a Default or an Event of Default shall exist or have
occurred and be continuing, promptly upon Agent’s request, Borrowers and
Guarantors shall deliver, or cause to be delivered, to Agent a Deposit Account
Control Agreement duly authorized, executed and delivered by such banks where a
Store Account is maintained as Agent shall specify. Without limiting any other
rights or remedies of Agent or Lenders, in the event that a Deposit Account
Control Agreement is in effect for a Store Account, then Agent may, at its
option, instruct the depository bank at which the Store Account is maintained to
transfer all available funds received or deposited into the Store Account to
Agent Payment Account at any time that an Event of Default shall exist or have
occurred and be continuing.
          (e) At all times, all payments made to the the Concentration Account,
the Elavon Deposit Account, all Blocked Accounts or Store Accounts subject to a
Deposit Account Control Agreement, whether in respect of the Receivables, as
proceeds of Inventory or other Collateral or otherwise shall be treated as
payments to Agent in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations.
          (f) No Borrower shall, or shall cause or permit any Subsidiary
thereof, to accumulate or maintain cash in any payroll accounts as of any date
of determination in excess of checks outstanding against such accounts as of
that date and amounts necessary to meet minimum balance requirements.
          (g) For purposes of calculating the amount of the Loans available to
each Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Agent of immediately
available funds in Agent Payment Account; provided such payments and notice
thereof are received in accordance with Agent’s usual and customary practices as
in effect from time to time and within sufficient time to credit the applicable
loan account on such day, and if not, then on the next Business Day.

61



--------------------------------------------------------------------------------



 



          (h) Each Borrower and Guarantor and their respective employees, agents
and Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Agent.
          (i) Borrowers agree to reimburse Agent on demand for any amounts owed
or paid to any bank or other financial institution at which a Blocked Account or
any other deposit account or investment account is established or any other
bank, financial institution or other person involved in the transfer of funds to
or from the Blocked Accounts arising out of Agent’s payments to or
indemnification of such bank, financial institution or other person. The
obligations of Borrowers to reimburse Agent for such amounts pursuant to this
Section 6.3 shall survive the termination of this Agreement.
     6.4 Payments.
          (a) All Obligations shall be payable to Agent Payment Account as
provided in Section 6.3 or such other place as Agent may designate from time to
time. Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from any Borrower or Guarantor or for the
account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent, Lenders and
Issuing Bank from any Borrower or Guarantor; second, to pay interest due in
respect of any Loans (and including any Special Agent Advances) or Letter of
Credit Obligations; third, to pay principal in respect of Special Agent
Advances; fourth, to pay principal in respect of the Loans, any then due
Obligations under any Secured Rate Contract and to provide cash collateral for
then outstanding Letter of Credit Obligations in the manner described in
Section 2.2, ratably to the aggregate, combined principal balance of the
principal of the Revolving Loans, the then due Obligations under any Secured
Rate Contract and the outstanding Letter of Credit Obligations; fifth, to pay
Obligations then due arising under or pursuant to any Hedge Agreement (other
than any Secured Rate Contract) of a Borrower or Guarantor with a Bank Product
Provider (up to the amount of any then effective Reserve established in respect
of such Obligations), on a pro rata basis; sixth, to pay or prepay any other
Obligations whether or not then due, in such order and manner as Agent
determines and, at any time an Event of Default exists or has occurred and is
continuing, to be held as cash collateral in connection with any Letter of
Credit; and seventh, to pay Obligations arising under or pursuant to any Bank
Product (other than to the extent provided for above) on a pro rata basis.
Notwithstanding anything to the contrary contained in this Agreement, (i) unless
so directed by Agent, or unless a Default or an Event of Default shall exist or
have occurred and be continuing, Agent shall not apply any payments which it
receives to any Eurodollar Rate Loans, except (A) on the expiration date of the
Interest Period applicable to any such Eurodollar Rate Loans or (B) in the event
that there are no outstanding Prime Rate Loans and (ii) to the extent any
Borrower uses any proceeds of the Loans or Letters of Credit to acquire rights
in or the use of any Collateral or to repay any Indebtedness used to acquire
rights in or the use of any Collateral, payments in respect of the Obligations
shall be deemed applied first to the Obligations arising from Loans and Letter
of Credit Obligations that were not used for such

62



--------------------------------------------------------------------------------



 



purposes and second to the Obligations arising from Loans and Letter of Credit
Obligations the proceeds of which were used to acquire rights in or the use of
any Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.
          (b) At Agent’s option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Agent. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent, any Lender
or Issuing Bank is required to surrender or return such payment or proceeds to
any Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers and Guarantors shall be liable to
pay to Agent, and do hereby indemnify and hold Agent and Lenders harmless for
the amount of any payments or proceeds surrendered or returned. This
Section 6.4(b) shall remain effective notwithstanding any contrary action which
may be taken by Agent or any Lender in reliance upon such payment or proceeds.
This Section 6.4 shall survive the payment of the Obligations and the
termination of this Agreement.
          (c) (i) Immediately upon receipt by any Borrower of any cash proceeds
of any asset disposition (other than any Permitted Disposition described in
clauses (a), (b), (e) and (f) of the definition thereof), Borrowers shall prepay
the Loans in an amount equal to all such proceeds, net of (A) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute encumbrances permitted hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with Section
6.4(a). The Commitment shall not be permanently reduced by the amount of any
such prepayments.
                (ii) If any Borrower issues Capital Stock or incurs any
Indebtedness (other than Indebtedness permitted by Section 9.9), no later than
the Business Day following the date of receipt of the proceeds thereof,
Borrowers shall prepay the Loans (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
Section 6.4(a). The Commitment shall not be permanently reduced by the amount of
any such prepayments.
     6.5 Taxes.
          (a) Any and all payments by or on account of any of the Obligations
shall be made free and clear of and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, charges, withholdings, liabilities, restrictions or conditions
of any kind, excluding (i) in the case of each Lender, Issuing Bank and Agent
(A) taxes measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States withholding taxes payable with respect to payments under the
Financing Agreements under laws (including any

63



--------------------------------------------------------------------------------



 



statute, treaty or regulation) in effect on the date hereof (or, in the case of
an Eligible Transferee, the date of the Assignment and Acceptance) applicable to
such Lender, Issuing Bank or Agent, as the case may be, but not excluding any
United States withholding taxes payable as a result of any change in such laws
occurring after the date hereof (or the date of such Assignment and Acceptance)
and (ii) in the case of each Lender, taxes measured by its net income, and
franchise taxes imposed on it as a result of a connection between such Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, fees, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
          (b) If any Taxes shall be required by law to be deducted from or in
respect of any sum payable in respect of the Obligations to any Lender, Issuing
Bank or Agent (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.5), such Lender or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Borrower or Guarantor shall make
such deductions, (iii) the relevant Borrower or Guarantor shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (iv) the relevant Borrower or Guarantor shall
deliver to Agent evidence of such payment.
          (c) In addition, each Borrower and Guarantor agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, in each case arising from any payment made hereunder or under any of
the other Financing Agreements or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).
          (d) Each Borrower and Guarantor shall indemnify each Lender, Issuing
Bank and Agent for the full amount of Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 6.5) paid by such Lender, Issuing Bank or Agent (as the case may be) and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted, unless the payment thereof by such Lender, Issuing Bank or
Agent (as the case may be) resulted from the gross negligence or willful
misconduct of such Lender, Issuing Bank or Agent (as the case may be) as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. This indemnification shall be made within ten (10) days from the
date such Lender, Issuing Bank or Agent (as the case may be) makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to Administrative Borrower by a Lender or Issuing Bank (in each case
with a copy to Agent) or by Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.
          (e) If Agent, Issuing Bank or any Lender receives a refund or credit
in respect of any Taxes or Other Taxes for which Agent, Issuing Bank or such
Lender has received payment from any Borrower or Guarantor hereunder, so long as
no Event of Default shall exist

64



--------------------------------------------------------------------------------



 



or have occurred and be continuing, Agent, Issuing Bank or such Lender (as the
case may be) shall credit to the loan account of Borrowers the amount of such
refund or the amount of any tax savings (if any) realized by Agent, Issuing Bank
or such Lender directly attributable to such credit.
          (f) As soon as practicable after any payment of Taxes or Other Taxes
by any Borrower or Guarantor, such Borrower or Guarantor shall furnish to Agent,
at its address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.
          (g) Without prejudice to the survival of any other agreements of any
Borrower or Guarantor hereunder or under any of the other Financing Agreements,
the agreements and obligations of such Borrower or Guarantor contained in this
Section 6.5 shall survive the termination of this Agreement and the payment in
full of the Obligations.
          (h) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any of the
other Financing Agreements shall deliver to Administrative Borrower (with a copy
to Agent), at the time or times prescribed by applicable law or reasonably
requested by Administrative Borrower or Agent (in such number of copies as is
reasonably requested by the recipient), whichever of the following is applicable
(but only if such Foreign Lender is legally entitled to do so): (i) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption
from, or a reduction to, withholding tax under an income tax treaty, or any
successor form, (ii) duly completed copies of Internal Revenue Service Form
8-8ECI claiming exemption from withholding because the income is effectively
connection with a U.S. trade or business or any successor form, (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Sections 871(h) or 881(c) of the Code, (A) a certificate of the
Lender to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described and Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption from
withholding under the portfolio interest exemption or any successor form or
(iv) any other applicable form, certificate or document prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit a Borrower to determine the
withholding or deduction required to be made. Unless Administrative Borrower and
Agent have received forms or other documents reasonably satisfactory to them
indicating that payments hereunder or under any of the other Financing
Agreements to or for a Foreign Lender are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, Borrowers or Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate.
          (i) Any Lender claiming any additional amounts payable pursuant to
this Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of

65



--------------------------------------------------------------------------------



 



such a change would avoid the need for, or reduce the amount of, any such
additional amounts that would be payable or may thereafter accrue and would not,
in the sole determination of such Lender, be otherwise disadvantageous to such
Lender.
     6.6 Authorization to Make Loans. Agent and Lenders are authorized to make
the Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Administrative Borrower or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to be made (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 1 p.m. (Eastern time) on any day shall be deemed to have been made as of
the opening of business on the immediately following Business Day. All Loans and
Letters of Credit under this Agreement shall be conclusively presumed to have
been made to, and at the request of and for the benefit of, any Borrower or
Guarantor when deposited to the credit of any Borrower or Guarantor or otherwise
disbursed or established in accordance with the instructions of any Borrower or
Guarantor or in accordance with the terms and conditions of this Agreement.
     6.7 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans
and Letters of Credit hereunder only for: (a) refinancing the Indebtedness
(i) owed to the Existing Lenders and (ii) for purposes of consummating the Plan
of Reorganization, (b) expenses actually incurred with the consummation of the
Plan of Reorganization and (c) costs, expenses and fees incurred in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other Financing Agreements. Borrowers shall deliver to Agent a description
of Borrowers’ sources and uses of funds as of the Closing Date, including Loans
and Letter of Credit Obligations to be made or incurred on that date, and a
funds flow memorandum detailing how funds from each source are to be transferred
to particular uses. All other Loans made or Letters of Credit provided to or for
the benefit of any Borrower pursuant to the provisions hereof shall be used only
for general operating purposes, working capital purposes and other proper
corporate purposes of Borrowers and Guarantors not otherwise prohibited by the
terms hereof. None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, as amended.
     6.8 Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such Borrower.
Agent and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and provide
such Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the

66



--------------------------------------------------------------------------------



 



contrary contained herein, Agent may at any time and from time to time require
that Loans to or for the account of any Borrower be disbursed directly to an
operating account of such Borrower.
          (b) Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.8. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.
          (c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
          (d) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor.
          (e) No purported termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to Agent.
     6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.
     6.10 Sharing of Payments, Etc.
          (a) Each Borrower and Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.
          (b) If any Lender (including Agent) shall obtain from any Borrower or
Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other

67



--------------------------------------------------------------------------------



 



than from Agent as provided herein), and, as a result of such payment, such
Lender shall have received more than its Pro Rata Share of the principal of the
Loans or more than its share of such other amounts then due hereunder or
thereunder by any Borrower or Guarantor to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders. To such end all Lenders shall
make appropriate adjustments among themselves (by the resale of participation
sold or otherwise) if such payment is rescinded or must otherwise be restored.
          (c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Borrower
or Guarantor. If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.
     6.11 Settlement Procedures.
          (a) In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Agent and Lenders, Agent may, at
its option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.
          (b) With respect to all Loans made by Agent on behalf of Lenders as
provided in this Section, the amount of each Lender’s Pro Rata Share of the
outstanding Loans shall be computed weekly, and shall be adjusted upward or
downward on the basis of the amount of the outstanding Loans as of 5:00 p.m.
(Eastern time) on the Business Day immediately preceding the date of each
settlement computation; provided, that, Agent retains the absolute right at any
time or from time to time to make the above described adjustments at intervals
more frequent than weekly. Agent shall deliver to each of the Lenders after the
end of each week, or at such lesser period or periods as Agent shall determine,
a summary statement of the amount of outstanding

68



--------------------------------------------------------------------------------



 



Loans for such period (such week or lesser period or periods being hereinafter
referred to as a “Settlement Period”). If the summary statement is sent by Agent
and received by a Lender prior to 1:00 p.m. (Eastern time), then such Lender
shall make the settlement transfer described in this Section by no later than
3:00 p.m. (Eastern time) on the same Business Day and if received by a Lender
after 1:00 p.m. (Eastern time), then such Lender shall make the settlement
transfer by not later than 3:00 p.m. (Eastern time) on the next Business Day
following the date of receipt. If, as of the end of any Settlement Period, the
amount of a Lender’s Pro Rata Share of the outstanding Loans is more than such
Lender’s Pro Rata Share of the outstanding Loans as of the end of the previous
Settlement Period, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the amount of the increase. Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding Loans in any Settlement
Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Loans for the previous Settlement Period, Agent shall forthwith
transfer to such Lender by wire transfer in immediately available funds the
amount of the decrease. The obligation of each of the Lenders to transfer such
funds and effect such settlement shall be irrevocable and unconditional and
without recourse to or warranty by Agent. Agent and each Lender agrees to mark
its books and records at the end of each Settlement Period to show at all times
the dollar amount of its Pro Rata Share of the outstanding Loans and Letters of
Credit. Each Lender shall only be entitled to receive interest on its Pro Rata
Share of the Loans to the extent such Loans have been funded by such Lender.
Because Agent on behalf of Lenders may be advancing and/or may be repaid Loans
prior to the time when Lenders will actually advance and/or be repaid such
Loans, interest with respect to Loans shall be allocated by Agent in accordance
with the amount of Loans actually advanced by and repaid to each Lender and
Agent and shall accrue from and including the date such Loans are so advanced to
but excluding the date such Loans are either repaid by Borrowers or actually
settled with the applicable Lender as described in this Section.
          (c) To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Loans by a Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may, at its option, at any time require each
Lender to provide Agent with immediately available funds representing its Pro
Rata Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower.
In such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.
          (d) If Agent is not funding a particular Loan to a Borrower (or
Administrative Borrower for the benefit of such Borrower) pursuant to
Sections 6.11(a) and 6.11(b) above on any day, but is requiring each Lender to
provide Agent with immediately available funds on the date of such Loan as
provided in Section 6.11(c) above, Agent may assume that each Lender will make
available to Agent such Lender’s Pro Rata Share of the Loan requested or
otherwise made on such day and Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on such day. If Agent makes

69



--------------------------------------------------------------------------------



 



such corresponding amount available to a Borrower and such corresponding amount
is not in fact made available to Agent by such Lender, Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (Eastern
time) on that day by each of the three leading brokers of Federal funds
transactions in New York, New York selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans. During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Administrative Borrower of such failure and Borrowers
shall immediately pay such corresponding amount to Agent for its own account. A
Lender who fails to pay Agent its Pro Rata Share of any Loans made available by
Agent on such Lender’s behalf, or any Lender who fails to pay any other amount
owing by it to Agent, is a “Defaulting Lender”. Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by Agent for the
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees).
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, relend to a Borrower the amount of
all such payments received or retained by it for the account of such Defaulting
Lender. For purposes of voting or consenting to matters with respect to this
Agreement and the other Financing Agreements and determining Pro Rata Shares,
such Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero (0). This Section shall remain effective
with respect to a Defaulting Lender until such default is cured. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Borrower
or Guarantor of their duties and obligations hereunder.
          (e) Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.
     6.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled

70



--------------------------------------------------------------------------------



 



to protect and enforce its rights arising out of this Agreement and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
     6.13 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries,
may (but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrowers and
Guarantors or any of their Subsidiaries that obtains Bank Products shall
indemnify and hold Agent, each Lender and their respective Affiliates harmless
from any and all obligations now or hereafter owing to any other Person by any
Bank Product Provider in connection with any Bank Products other than for gross
negligence or willful misconduct on the part of any such indemnified Person.
This Section 6.13 shall survive the payment of the Obligations and the
termination of this Agreement. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider. Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Financing
Agreement to the parties for whom Agent is acting, provided, that, the rights of
such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein. In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume that no amounts are due to any Bank Product Provider
unless such Bank Product Provider has notified Agent in writing of any such
liability owed to it as of the date of any such distribution.
SECTION 7  COLLATERAL REPORTING AND COVENANTS
     7.1 Collateral Reporting.
          (a) Borrowers shall provide Agent with the following documents in a
form satisfactory to Agent:
               (i) as soon as possible after (1) the end of each Fiscal Month
(but in any event within fifteen (15) days after the end thereof) or (2) the end
of each week (but in any event by no later than Thursday of the immediately
following week) if Excess Availability is less than the Specified Amount as of
the last day of the immediately preceding Fiscal Month or week, as applicable,
or (3) any request made by the Agent at any time or times, a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of the last
Business Day of the immediately preceding weekly or monthly period as to the
Inventory, duly completed and executed by the chief financial officer, vice
president of finance, treasurer or controller of Administrative Borrower,
together with all schedules required pursuant to the terms of the Borrowing Base
Certificate duly completed, including but not limited to (A) a monthly aging of
Credit Card Receivables identifying those outstanding more then five
(5) Business Days since the sale date giving rise thereto and (B) an inventory
summary report by category (and upon Agent’s request, letter of credit
inventory) and identifying where such Inventory is located;

71



--------------------------------------------------------------------------------



 



               (ii) as soon as possible after the end of each Fiscal Month (but
in any event within fifteen (15) days after the end thereof), on a monthly
basis, or more frequently as Agent may request, (A) rollforward inventory
reports supported by monthly updates of adjusted cost factors and intercompany
eliminations (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties), (B) list or agings of outstanding accounts payable (and including
information indicating the amounts owing to owners and lessors of leased
premises, warehouses, fulfillment centers, processors, custom brokers, freight
forwarders and other third parties from time to time in possession of any
Collateral), and (C) a certificate of an authorized officer of Administrative
Borrower certifying that sales and use tax collections, deposits and payments
are current;
               (iii) as soon as possible after the end of each calendar month
(but in any event within five (5) days after the end thereof), on a monthly
basis, or more frequently as Agent may request, a duly completed Applicable
Margin Certificate, duly signed by an authorized officer of the Administrative
Borrower;
               (iv) as soon as possible after the end of each Fiscal Quarter
(but in any event within fifteen (15) Business Days after the end thereof), on a
quarterly basis or more frequently as Agent may request, reports by retail store
location of sales and operating profits for each such retail store location;
               (v) upon Agent’s reasonable request, (A) reports of sales for
each category of Inventory, (B) reports of aggregate Inventory purchases and
identifying items of Inventory in transit to any Borrower or Guarantor related
to the applicable documentary letter of credit and/or bill of lading number,
(C) copies of remittance advices and reports, and copies of deposit slips and
bank statements, (D) copies of shipping and delivery documents, (E) copies of
purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrowers and Guarantor, (F) reports of inventory subject to a
license granted to a Borrower by a third party, identifying such inventory by
item, source, licensor, royalties paid, royalties payable and applicable license
agreement, and (G) a report of all Inventory purchased or sold by Borrowers on
consignment;
               (vi) upon Agent’s reasonable request, (A) copies of customer
statements, purchase orders, sales invoices, credit memos, remittance advices
and reports, and copies of deposit slips and bank statements, (B) copies of
shipping and delivery documents, and (C) copies of purchase orders, invoices and
delivery documents for Inventory and Equipment acquired by any Borrower or
Guarantor; and
               (vii) such other reports as to the Collateral as Agent shall
reasonably request from time to time.
          (b) Nothing contained in any Borrowing Base Certificate shall be
deemed to limit, impair or otherwise affect the rights of Agent contained herein
and in the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent in good faith, the determination of Agent shall govern and be
conclusive and binding upon Borrowers and Guarantors. Without limiting the
foregoing, Borrowers shall furnish to Agent any information which Agent may

72



--------------------------------------------------------------------------------



 



reasonably request regarding the determination and calculation of any of the
amounts set forth in any Borrowing Base Certificate. The Borrowing Base may be
adjusted based on the information set forth in the reports received by Agent
under Section 7.1(a)(i) above. If any Borrower’s or Guarantor’s records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, such Borrower and Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Agent and to follow Agent’s
instructions with respect to further services.
     7.2 Accounts Covenants.
          (a) Borrowers shall notify Agent promptly of the assertion of (i) any
claims, offsets, defenses or counterclaims by any account debtor, Credit Card
Issuer or Credit Card Processor or any disputes with any of such persons or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $250,000 in any one case or $500,000 in the aggregate, (ii) all material
adverse information relating to the financial condition of any account debtor,
Credit Card Issuer or Credit Card Processor, and (iii) any event or circumstance
which, to the best of any Borrower’s or Guarantor’s knowledge, which would cause
Agent to consider any then existing Credit Card Receivables as no longer
Eligible Credit Card Receivables. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor,
Credit Card Issuer or Credit Card Processor except in the ordinary course of a
Borrower’s business in accordance with the current practices of such Borrower as
in effect on the date hereof. So long as no Event of Default exists or has
occurred and is continuing, no Borrower shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor, Credit Card
Issuer, Credit Card Processor. At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors, Credit Card Issuers or Credit Card Processors or grant any
credits, discounts or allowances.
          (b) Borrowers shall notify Agent promptly of: (i) any notice of a
material default by such Borrower under any of the Credit Card Agreements or of
any default which has a reasonable likelihood of resulting in the Credit Card
Issuer or Credit Card Processor ceasing to make payments or suspending payments
to such Borrower, (ii) any notice from any Credit Card Issuer or Credit Card
Processor that such person is ceasing or suspending, or will cease or suspend,
any present or future payments due or to become due to any Borrower from such
person, or that such person is terminating or will terminate any of the Credit
Card Agreements, and (iii) the failure of such Borrower to comply with any
material terms of the Credit Card Agreements or any terms thereof which has a
reasonable likelihood of resulting in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to such Borrower.
          (c) Agent shall have the right at any time or times, in Agent’s name
or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to any Receivables or other Collateral, by mail,
telephone, facsimile transmission or otherwise.
     7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower
and Guarantor shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records reasonably
describing the kind, type, quality and quantity of Inventory, such Borrower’s or
Guarantor’s cost therefor and daily withdrawals therefrom and

73



--------------------------------------------------------------------------------



 



additions thereto; (b) Borrowers and Guarantors shall, at their expense, conduct
a physical count of the Inventory either through periodic cycle counts or wall
to wall counts, so that all Inventory is subject to such counts at least once
each year, provided, that Borrowers and Guarantors shall conduct additional
physical counts of Inventory as provided herein at any time or times as Agent
may request, such additional physical counts at Agent’s expense unless an Event
of Default then exists, in which case at Borrowers’ and Guarantors’ expense, and
promptly following all such physical inventories (whether through periodic cycle
counts or wall to wall counts) Borrowers shall supply Agent with a report in the
form and with such specificity as may be reasonably satisfactory to Agent
concerning such physical count; (c) Borrowers and Guarantors shall not remove
any Inventory from the locations set forth or permitted herein, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld), except for sales of Inventory in the ordinary course of its business
and except to move Inventory directly from one location set forth or permitted
herein to another such location and except for Inventory shipped from the
manufacturer thereof to such Borrower or Guarantor which is in transit to the
locations set forth or permitted herein and except to return defective or
non-conforming Inventory to the manufacturers or vendors thereof; (d) Borrowers
shall, and shall cause their Subsidiaries to, cooperate with any appraiser
retained by Agent in the conduct of appraisals of Inventory, such appraisals
(i) to be conducted at such time or times as Agent may request, (ii)(x) to be
conducted, at Borrower’s expense, no less than two (2) times in any twelve
(12) month period, unless Adjusted Excess Availability is less than the
Specified Amount, then no less than three (3) times in such twelve (12) month
period and (y) to be conducted, at Agent’s expense unless an Event of Default
then exists in which case at Borrowers’ expense, and (ii) to be in form, scope
and methodology acceptable to Agent, addressed to Agent and Lenders and upon
which Agent and Lenders are expressly permitted to rely; (e) Borrowers and
Guarantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of the Inventory or other
Collateral constitutes farm products or the proceeds thereof; (g) each Borrower
and Guarantor assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory;
(h) Borrowers and Guarantors shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate any Borrower or Guarantor to repurchase such Inventory except for the
right of return given to retail customers of such Borrower or Guarantor in the
ordinary course of the business of such Borrower or Guarantor in accordance with
the then current return policy of such Borrower or Guarantor; (i) Borrowers and
Guarantors shall keep the Inventory in good and marketable condition; and
(j) Borrowers and Guarantors shall not, without prior written notice to Agent or
the specific identification of such Inventory in a report with respect thereto
provided by Administrative Borrower to Agent pursuant to Section 7.1(a) hereof,
acquire or accept any Inventory on consignment or approval.
     7.4 Equipment and Real Property Covenants. (a) The Borrowers and Guarantors
shall, and shall cause their Subsidiaries to, cooperate with any appraiser
retained by Agent in the conduct of appraises of the Eligible Real Property,
such appraises (i) to be conducted at the Borrowers’ and Guarantors’ expense no
more than one (1) time in any twelve (12) month period, but at any time or times
as Agent may request at the Agent’s expense unless an Event of Default

74



--------------------------------------------------------------------------------



 



then exists in which case at the Borrowers’ and Guarantors’ expense and (ii) to
be in form, scope and methodology (including, without limitation the FIRREA
requirements) acceptable to Agent, addressed to Agent and upon which Agent is
expressly permitted to rely; (b) Borrowers and Guarantors shall keep the
Equipment in good order, repair, and operating condition (ordinary wear and tear
excepted); (c) Borrowers and Guarantors shall use the Equipment and Real
Property with all reasonable care and caution and in accordance with applicable
standards of any insurance and in material conformity with all applicable laws;
(d) the Equipment is and shall be used in the business of Borrowers and
Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business (or to return defective or
non-conforming Equipment to the manufacturers or vendors thereof) or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or Guarantor in the ordinary course of business;
(f) the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) each Borrower and Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.
     7.5 Collateral Audit. With respect to the Collateral, Borrowers and
Guarantors shall, and shall cause their Subsidiaries to, cooperate with any
auditor retained by the Agent in the conduct of an audit of the Collateral, such
audit to occur (i) no less than two (2) times in any twelve (12) month period,
unless Adjusted Excess Availability is less than the Specified Amount, then
three (3) times in such twelve (12) month period, in either case, at the
Borrowers’ and Guarantors’ expense, and (ii) at such time or times as Agent may
request at Agent’s expense unless an Event of Default then exists in which case
at Borrowers’ and Guarantors’ expense. Such audit shall in form, scope and
methodology acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely.
     7.6 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing (i) demand payment on
any Collateral, (ii) enforce payment of any of the Collateral by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Collateral, (iv) sell or assign any
Collateral upon such terms, for such amount and at such time or times as Agent
deems advisable, (v) settle, adjust, compromise, extend or renew any of the
Collateral, (vi) discharge and release any Collateral, (vii) prepare, file and
sign such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or
other similar document against an account debtor or other obligor in respect of
any Collateral, (viii) notify the post office authorities to change the address
for delivery of remittances from account debtors or other obligors in respect of
Collateral to an address designated by Agent, and open and dispose of all mail
addressed to such Borrower or Guarantor and handle and store all mail relating
to the Collateral; and (ix) do all acts and things which are necessary, in
Agent’s determination, to fulfill such Borrower’s or Guarantor’s obligations
under this Agreement and the other Financing Agreements and (b) at any time to
(i) take control in any manner of any item of payment

75



--------------------------------------------------------------------------------



 



constituting Collateral or otherwise received in or for deposit in the Blocked
Accounts or any item of payment constituting Collateral is otherwise received by
Agent or any Lender, (ii) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of Collateral are
sent or received, (iii) endorse such Borrower’s or Guarantor’s name upon any
items of payment in respect of Collateral received by Agent and any Lender and
deposit the same in Agent’s account for application to the Obligations,
(iv) endorse such Borrower’s or Guarantor’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivable or any goods pertaining thereto or any other Collateral, including
any warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (v) clear Inventory the purchase of which was financed
with a Letter of Credit through U.S. Customs or foreign export control
authorities in such Borrower’s or Guarantor’s name, Agent’s name or the name of
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in such Borrower’s or Guarantor’s name for such purpose, and to
complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, and (vi) sign such Borrower’s or Guarantor’s name on any
verification of amounts owing constituting Collateral and notices thereof to
account debtors or any secondary obligors or other obligors in respect thereof.
Each Borrower and Guarantor hereby releases Agent and Lenders and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except as a result of Agent’s or any Lender’s own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
     7.7 Right to Cure. Agent may, at its option, upon notice to Administrative
Borrower, (a) cure any default by any Borrower or Guarantor under any material
agreement with a third party that affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any expense or perform any act
which, in Agent’s judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of Agent and Lenders with
respect thereto. Agent may add any amounts so expended to the Obligations and
charge any Borrower’s account therefor, such amounts to be repayable by
Borrowers on demand. Agent and Lenders shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower or Guarantor. Any payment
made or other action taken by Agent or any Lender under this Section shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.
     7.8 Access to Premises. From time to time as requested by Agent, at the
cost and expense of Borrowers, (a) Agent or its designee shall have complete
access to all of each Borrower’s and Guarantor’s premises during normal business
hours and after notice to Parent, or at any time and without notice to
Administrative Borrower if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral

76



--------------------------------------------------------------------------------



 



and all of each Borrower’s and Guarantor’s books and records, including the
Records, and (b) each Borrower and Guarantor shall promptly furnish to Agent
such copies of such books and records or extracts therefrom as Agent may
request, and Agent or any Lender or Agent’s designee may use during normal
business hours such of any Borrower’s and Guarantor’s personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
with access to their suppliers, provided that the Administrative Agent will
afford the Borrowers a reasonable opportunity to participate in any discussions
with such suppliers. Each Borrower and Guarantor shall deliver any document or
instrument necessary for Agent, as it may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for such Borrower or Guarantor, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Borrower or Guarantor.
SECTION 8 REPRESENTATIONS AND WARRANTIES
     Each Borrower and Guarantor hereby represents and warrants to Agent,
Lenders and Issuing Bank the following (which shall survive the execution and
delivery of this Agreement):
     8.1 Existence, Power and Authority. Each Borrower and Guarantor is a
corporation or limited liability company duly organized and in good standing
under the laws of its jurisdiction of organization or formation and is duly
qualified as a foreign corporation or limited liability company and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Borrower’s or Guarantor’s certificate
of incorporation or formation, by laws, operating agreements or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor. This Agreement and the other Financing Agreements to which any
Borrower or Guarantor is a party constitute legal, valid and binding obligations
of such Borrower and Guarantor enforceable in accordance with their respective
terms.
     8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of each Borrower and Guarantor is as set
forth on the signature page of this Agreement and on Schedule 8.2. No Borrower
or Guarantor has, during the five years prior to the date of this Agreement,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property or assets out of the ordinary
course of business, except as set forth on Schedule 8.2.

77



--------------------------------------------------------------------------------



 



          (b) Each Borrower and Guarantor is an organization of the type and
organized in the jurisdiction set forth on Schedule 8.2. Schedule 8.2 accurately
sets forth the organizational identification number of each Borrower and
Guarantor or accurately states that such Borrower or Guarantor has none and
accurately sets forth the federal employer identification number of each
Borrower and Guarantor.
          (c) The chief executive office and mailing address of each Borrower
and Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts
are located only at the address identified as such on Schedule 8.2 and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth on Schedule 8.2, subject to the rights of any Borrower
or Guarantor to establish new locations in accordance with Section 9.2 below.
Schedule 8.2 correctly identifies any of such locations which are not owned by a
Borrower or Guarantor and sets forth the owners and/or operators thereof.
     8.3 Financial Statements; No Material Adverse Change. All financial
statements relating to any Borrower or Guarantor which have been or may
hereafter be delivered by any Borrower or Guarantor to Agent and Lenders have
been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Agent prior to the date of this Agreement and except for the
filing of the Reorganization Cases, there has been no act, condition or event
which has had or is reasonably likely to have a Material Adverse Effect since
the date of the most recent audited financial statements of any Borrower or
Guarantor furnished by any Borrower or Guarantor to Agent prior to the date of
this Agreement. The projections dated March 5, 2008 for the Fiscal Years ending
in 2008 through 2012 that have been delivered to Agent or any projections
hereafter delivered to Agent have been prepared in light of the past operations
of the businesses of Borrowers and Guarantors and are based upon estimates and
assumptions stated therein, all of which Borrowers and Guarantors have
determined to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of Borrowers
and Guarantors of the future financial performance of Parent and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.
     8.4 Priority of Liens; Title to Properties. The security interests and
liens granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 and
the other liens permitted under Section 9.8 hereof. Each Borrower and Guarantor
has good and marketable fee simple title to or valid leasehold interests in all
of its Real Property and good, valid and merchantable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent
and such others as are specifically listed on Schedule 8.4 or permitted under
Section 9.8 hereof.
     8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be
filed, in a timely manner (including, subject to any extensions permitted by
applicable law) all tax returns,

78



--------------------------------------------------------------------------------



 



reports and declarations which are required to be filed by it. All information
in such tax returns, reports and declarations is complete and accurate in all
material respects. Each Borrower and Guarantor has paid or caused to be paid all
taxes due and payable or claimed due and payable in any assessment received by
it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
Guarantor and with respect to which adequate reserves have been set aside on its
books. Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.
     8.6 Litigation. Except as set forth on Schedule 8.6, (a) there is no
investigation by any Governmental Authority pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against or affecting any
Borrower or Guarantor, its or their assets or business and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against any Borrower or
Guarantor or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which if adversely
determined against such Borrower or Guarantor has or could reasonably be
expected to have a Material Adverse Effect.
     8.7 Compliance with Other Agreements and Applicable Laws.
          (a) Borrowers and Guarantors are not in default in any respect under,
or in violation in any respect of the terms of, any material agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound. Borrowers and Guarantors are in
compliance with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority relating to their respective businesses,
including, without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, all Environmental Laws, all Federal, State and local
statutes, regulations, rules and orders relating to consumer credit (including,
without limitation, as each has been amended, the Truth-in-Lending Act, the Fair
Credit Billing Act, the Equal Credit Opportunity Act and the Fair Credit
Reporting Act, and regulations, rules and orders promulgated thereunder), and
all Federal, State and local states, regulations, rules and orders pertaining to
sales of consumer goods (including, without limitation, the Consumer Products
Safety Act of 1972, as amended, and the Federal Trade Commission Act of 1914, as
amended, and all regulations, rules and orders promulgated thereunder).
          (b) Borrowers and Guarantors have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”). All of the Permits are valid and subsisting and in full force and
effect. There are no actions, claims or proceedings pending or to the best of
any Borrower’s or Guarantor’s knowledge, threatened that seek the revocation,
cancellation, suspension or modification of any of the Permits.
     8.8 Environmental Compliance.
          (a) Except as set forth on Schedule 8.8, Borrowers, Guarantors and any
Subsidiary of any Borrower or Guarantor have not generated, used, stored,
treated, transported,

79



--------------------------------------------------------------------------------



 



manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates in any material respect any applicable Environmental Law or Permit, and
the operations of Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor complies in all material respects with all Environmental Laws and all
Permits.
          (b) Except as set forth on Schedule 8.8, there has been no
investigation by any Governmental Authority or any proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending or to the best of any Borrower’s or Guarantor’s
knowledge threatened, with respect to any non compliance with or violation of
the requirements of any Environmental Law by any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which adversely affects or could reasonably be expected
to adversely affect in any material respect any Borrower or Guarantor or its or
their business, operations or assets or any properties at which such Borrower or
Guarantor has transported, stored or disposed of any Hazardous Materials.
          (c) Except as set forth on Schedule 8.8, Borrowers and Guarantors have
no material liability (contingent or otherwise) in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.
          (d) Borrowers and Guarantors have all Permits required to be obtained
or filed in connection with the operations of Borrowers and Guarantors under any
Environmental Law and all of such licenses, certificates, approvals or similar
authorizations and other Permits are valid and in full force and effect.
     8.9 Employee Benefits.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or State law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best of any Borrower’s or Guarantor’s knowledge, nothing has occurred which
would cause the loss of such qualification. Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to the Pension Funding Rules has been made
with respect to any Plan.
          (b) There are no pending, or to the best of any Borrower’s or
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.
          (c) (i) Except for the filing of the Reorganization Cases, no ERISA
Event has occurred or is reasonably expected to occur; (ii) based on the latest
valuation of each Pension Plan and on the actuarial methods and assumptions
employed for such valuation (determined in

80



--------------------------------------------------------------------------------



 



accordance with the assumptions used for funding such Pension Plan pursuant to
the Pension Funding Rules), the aggregate current value of accumulated benefit
liabilities of such Pension Plan under Section 4001(a)(16) of ERISA does not
exceed the aggregate current value of the assets of such Pension Plan;
(iii) each Borrower and Guarantor, and their ERISA Affiliates, have not incurred
and do not reasonably expect to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) each Borrower and
Guarantor, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.
     8.10 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by any Borrower or Guarantor maintained at
any bank or other financial institution are set forth on Schedule 8.10, subject
to the right of each Borrower and Guarantor to establish new accounts in
accordance with Section 5.2 hereof.
     8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted.
Borrowers and Guarantors do not have any Intellectual Property registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States, any State thereof,
any political subdivision thereof or in any other country, other than those
described on Schedule 8.11 and has not granted any licenses with respect thereto
other than as set forth on Schedule 8.11. No event has occurred which permits or
would permit after notice or passage of time or both, the revocation, suspension
or termination of such rights. To the best of any Borrower’s and Guarantor’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property. Schedule 8.11 sets forth all of the agreements or other
arrangements of each Borrower and Guarantor pursuant to which such Borrower or
Guarantor has a license or other right to use any trademarks, logos, designs,
representations or other Intellectual Property owned by another person as in
effect on the date hereof and the dates of the expiration of such agreements or
other arrangements of such Borrower or Guarantor as in effect on the date hereof
(collectively, together with such agreements or other arrangements as may be
entered into by any Borrower or Guarantor after the date hereof, collectively,
the “License Agreements” and individually, a “License Agreement”). No trademark,
servicemark, copyright or other Intellectual Property at any time used by any
Borrower or Guarantor which is owned by another person, or owned by such
Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than Agent,
is affixed to any Eligible Inventory, except (a) to the extent permitted under
the term of the license agreements listed on Schedule 8.11 and (b) to the extent
the sale of Inventory to which such Intellectual Property is affixed is

81



--------------------------------------------------------------------------------



 



permitted to be sold by such Borrower or Guarantor under applicable law
(including the United States Copyright Act of 1976).
     8.12 Subsidiaries; Affiliates; Capitalization; Solvency; Material Adverse
Effect.
          (a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries and is not engaged in any joint venture or partnership except as
set forth on Schedule 8.12.
          (b) Each Borrower and Guarantor is the record and beneficial owner of
all of the issued and outstanding shares of Capital Stock of each of the
Subsidiaries listed on Schedule 8.12 as being owned by such Borrower or
Guarantor and there are no proxies, irrevocable or otherwise, with respect to
such shares and no equity securities of any of the Subsidiaries are or may
become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue additional shares of it Capital Stock or
securities convertible into or exchangeable for such shares.
          (c) The issued and outstanding shares of Capital Stock of each
Borrower (other than Parent) and Guarantor are directly and beneficially owned
and held by the Persons indicated on Schedule 8.12, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except as
disclosed in writing to Agent prior to the date hereof.
          (d) Each Borrower and Guarantor (other than with respect to Fabrics MI
and Merchandising and, as to Merchandising, solely on account of the
Intercompany Indebtedness) is Solvent and will continue to be Solvent after the
creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.
          (e) Since February 2, 2008, no event has occurred, that alone or
together with other events, could reasonably be expected to have a Material
Adverse Effect.
     8.13 Labor Disputes.
          (a) Set forth on Schedule 8.13 is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to each Borrower and Guarantor and any union, labor organization or
other bargaining agent in respect of the employees of any Borrower or Guarantor
on the date hereof.
          (b) There is (i) no significant unfair labor practice complaint
pending against any Borrower or Guarantor or, to the best of any Borrower’s or
Guarantor’s knowledge, threatened against it, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Borrower or Guarantor or, to best of any
Borrower’s or Guarantor’s knowledge, threatened against it, and (ii) no
significant strike, labor dispute,

82



--------------------------------------------------------------------------------



 



slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.
     8.14 Restrictions on Subsidiaries. Except for restrictions contained in
this Agreement or any other agreement with respect to Indebtedness of any
Borrower or Guarantor permitted hereunder, there are no contractual or
consensual restrictions on any Borrower or Guarantor or any of its Subsidiaries
which prohibit or otherwise restrict (a) the transfer of cash or other assets
(i) between any Borrower or Guarantor and any of its or their Subsidiaries or
(ii) between any Subsidiaries of any Borrower or Guarantor or (b) the ability of
any Borrower or Guarantor or any of its or their Subsidiaries to incur
Indebtedness or grant security interests to Agent or any Lender in the
Collateral.
     8.15 Material Contracts. Schedule 8.15 sets forth all Material Contracts to
which any Borrower or Guarantor is a party or is bound as of the date hereof.
Borrowers and Guarantors have delivered true, correct and complete copies of
such Material Contracts to Agent on or before the date hereof. Borrowers and
Guarantors are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract.
     8.16 Credit Card Agreements. Set forth on Schedule 8.16 is a correct and
complete list of all of the Credit Card Agreements and all other agreements,
documents and instruments existing as of the date hereof between or among any
Borrower, any of its Subsidiaries, the Credit Card Issuers, the Credit Card
Processors and any of their Affiliates. The Credit Card Agreements constitute
all of such agreements necessary for each Borrower to operate its business as
presently conducted with respect to credit cards and debit cards and no
Receivables of any Borrower arise from purchases by customers of Inventory with
credit cards or debit cards, other than those which are issued by Credit Card
Issuers with whom such Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.16 hereto or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.18 hereof. Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
the Borrower that is party thereto and to the best of each Borrower’s and
Guarantor’s knowledge, the other parties thereto, enforceable in accordance with
their respective terms and is in full force and effect. No material default or
material event of default, or act, condition or event which after notice or
passage of time or both, would constitute a material default or a material event
of default under any of the Credit Card Agreements exists or has occurred that
would entitle the other party thereto to suspend, withhold or reduce amounts
that would otherwise be payable to a Borrower. Each Borrower and the other
parties thereto have complied in all material respects with all of the terms and
conditions of the Credit Card Agreements to the extent necessary for such
Borrower to be entitled to receive all payments thereunder. Borrowers have
delivered, or caused to be delivered to Agent, true, correct and complete copies
of all of the Credit Card Agreements.
     8.17 Interrelated Businesses. Borrowers and Guarantors make up a related
organization of various entities constituting a single economic and business
enterprise so that Borrowers and Guarantors share an identity of interests such
that any benefit received by any one of them benefits the others. Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or

83



--------------------------------------------------------------------------------



 



from or for the benefit of the others, make loans, advances and provide other
financial accommodations to or for the benefit of the other Borrowers and
Guarantors (including inter alia, the payment by Borrowers and Guarantors of
creditors of the other Borrowers or Guarantors and guarantees by Borrowers and
Guarantors of indebtedness of the other Borrowers and Guarantors and provide
administrative, marketing, payroll and management services to or for the benefit
of the other Borrowers and Guarantors). Substantially all of the Inventory is
paid for pursuant to Letters of Credit funded by Merchandising on behalf of the
other Borrowers or are otherwise paid for by Merchandising, and Borrowers use
substantially all of the proceeds from the disposition of the Inventory so
purchased to repay the amounts owing to Merchandising as a result of such
arrangements. Borrowers and Guarantors have centralized accounting and legal
services, certain common officers and directors and generally do not provide
consolidating financial statements to creditors and certain Borrowers and
Guarantors have the same chief executive office.
     8.18 Payable Practices. Each Borrower and Guarantor have not made any
material change in the historical accounts payable practices from those in
effect immediately prior to the date hereof.
     8.19 Accuracy and Completeness of Information. All information furnished by
or on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction contemplated hereby or thereby, including all information on the
Schedules hereto and in the Information Certificate is true and correct in all
material respects on the date as of which such information is dated or certified
and does not omit any material fact necessary in order to make such information
not misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Affect, which has not been
fully and accurately disclosed to Agent in writing prior to the date hereof.
     8.20 Intercompany Indebtedness. As of the Closing Date, Schedule 8.20 sets
forth a list of all intercompany Indebtedness of the Parent and its Subsidiaries
(such Indebtedness hereinafter referred to as the “Intercompany Indebtedness”),
identifying the payor and payee in respect thereof, the outstanding principal
amount of such Intercompany Indebtedness, and whether or not such Intercompany
Indebtedness is evidenced by a note or other document.
     8.21 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

84



--------------------------------------------------------------------------------



 



SECTION 9 AFFIRMATIVE AND NEGATIVE COVENANTS
     9.1 Maintenance of Existence.
          (a) Each Borrower and Guarantor shall at all times preserve, renew and
keep in full force and effect its existence and rights and franchises with
respect thereto and maintain in full force and effect all licenses, trademarks,
tradenames, approvals, authorizations, leases, contracts and Permits necessary
to carry on the business as presently or proposed to be conducted, other than as
permitted in Section 9.7 hereto and other than the termination or expiration of
leases in the ordinary course of business.
          (b) No Borrower or Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
thirty (30) days prior written notice from Administrative Borrower of such
proposed change in its corporate name, which notice shall accurately set forth
the new name; and (ii) Agent shall have received a copy of the amendment to the
certificate of incorporation or formation of such Borrower or Guarantor
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of such Borrower or Guarantor as
soon as it is available.
          (c) No Borrower or Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Agent shall have received not less
than thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith. No Borrower or Guarantor
shall change its type of organization, jurisdiction of organization or other
legal structure.
     9.2 New Collateral Locations. Each Borrower and Guarantor may only open any
new location, provided (a) such Borrower or Guarantor (i) gives Agent twenty
(20) days prior written notice of the intended opening of any such new location,
(ii) prior to the opening of any new location and the relocation of any
Collateral or other assets or properties thereto, takes all steps Agent deems
necessary or desirable to grant to the Agent, for the benefit of the Secured
Parties, a first priority, perfected security interest in and lien on such
assets or properties and (iii) executes and delivers, or causes to be executed
and delivered, to Agent such agreements, documents, and instruments, including
opinions of local counsel, as Agent may deem reasonably necessary or desirable
to protect its interests in the Collateral, assets and properties at such
location.
     9.3 Compliance with Laws, Regulations, Etc.
          (a) Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, comply in all material respects with all laws, rules,
regulations, licenses, approvals, orders and other Permits applicable to it and
duly observe all requirements of any foreign, Federal, State or local
Governmental Authority.
          (b) Borrowers and Guarantors shall give written notice to Agent
immediately upon any Borrower’s or Guarantor’s receipt of any notice of, or any
Borrower’s or Guarantor’s

85



--------------------------------------------------------------------------------



 



otherwise obtaining knowledge of, (i) the occurrence of any event involving the
release, spill or discharge, threatened or actual, of any Hazardous Material or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by any Borrower or Guarantor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material other than in the
ordinary course of business and other than as permitted under any applicable
Environmental Law. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Borrower or Guarantor to Agent.
Each Borrower and Guarantor shall take prompt action to respond to any material
non-compliance with any of the Environmental Laws and shall regularly report to
Agent on such response.
          (c) Without limiting the generality of the foregoing, whenever Agent
reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any non compliance, with any Environmental Law, Borrowers shall, at
Agent’s request and Borrowers’ expense: (i) cause an independent environmental
engineer reasonably acceptable to Agent to conduct such tests of the site where
non-compliance or alleged non compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.
          (d) Each Borrower and Guarantor shall indemnify and hold harmless
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.
     9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and
shall cause any Subsidiary to, promptly pay and discharge all material taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except for taxes the validity of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
such Borrower, Guarantor or Subsidiary, as the case may be; provided, that
(i) adequate reserves with respect to such contest are maintained on the books
of such Borrower or Guarantor, in accordance with GAAP; (ii) no lien shall be
imposed to secure payment of such charges (other than payments to warehousemen
and/or bailees) that is superior to any of the liens securing the Obligations
and such contest is maintained and prosecuted

86



--------------------------------------------------------------------------------



 



continuously and with diligence and operates to suspend collection or
enforcement of such charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Borrower or
Guarantor shall promptly pay or discharge such contested charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Agent evidence reasonably acceptable to Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Borrower or Guarantor or the conditions set forth in this
Section 9.4 are no longer met.
     9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer. Borrowers and
Guarantors shall furnish certificates, policies or endorsements to Agent as
Agent shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Agent is authorized, but not required, to obtain
such insurance at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for each Borrower and
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrowers and Guarantors shall cause Agent to be named as a lender
loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Subsidiaries. Without limiting any other rights of Agent or
Lenders, any insurance proceeds received by Agent at any time may be applied to
payment of the Obligations, whether or not then due, in any order and in such
manner as Agent may determine. Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.
     9.6 Financial Statements and Other Information.
          (a) Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, keep proper books and records in which true and complete entries shall be
made of all dealings or transactions of or in relation to the Collateral and the
business of such Borrower, Guarantor and its Subsidiaries in accordance with
GAAP. Borrowers and Guarantors shall promptly furnish to Agent and Lenders all
such financial and other information as Agent shall reasonably request relating
to the Collateral and the assets, business and operations of Borrowers and
Guarantors, and Borrower shall notify the auditors and accountants of Borrowers
and Guarantors that Agent is authorized to obtain such information directly from
them. Without limiting the foregoing, Borrowers shall furnish or cause to be
furnished to Agent, the following:

87



--------------------------------------------------------------------------------



 



               (i) within thirty (30) days after the end of each Fiscal Month,
consolidated unaudited balance sheets as of the close of such Fiscal Month and
the related statements of income (including a calculation of EBITDA) and cash
flows for such Fiscal Month and for that portion of the Fiscal Year ending as of
the close of such Fiscal Month, together with a comparison of the figures for
the corresponding periods in the prior Fiscal Year and the figures contained in
the projections for such Fiscal Year, all prepared in accordance with GAAP
(subject to normal year-end adjustments). Such financial information shall be
accompanied by a certificate substantially in the form of Exhibit D hereto
signed by the chief financial officer of Parent certifying that (a) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position and results of operations of Parent
and its Subsidiaries, on a consolidated basis, in each case as at the end of
such Fiscal Month and for that portion of the Fiscal Year then ended, (b) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default, and (c) whether Borrowers and Guarantors were in compliance
with the covenants set forth in Section 9.19 of this Agreement for such Fiscal
Month and attaching a schedule in form reasonably satisfactory to Agent showing
calculations used in determining, as of the end of such Fiscal Month, whether
Borrowers and Guarantors were in compliance with the covenant set forth in
Section 9.19 of this Agreement for such Fiscal Month.
               (ii) within ninety (90) days after the end of each Fiscal Year,
audited consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including, in each case, balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such Fiscal Year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by the audit committee of Parent and acceptable to Agent (it being understood
that any of the “Big Four” accounting firms Burr, Pilger & Mayer, LLP or Horne,
LLP is acceptable to Agent), that such audited consolidated financial statements
have been prepared in accordance with GAAP, and present fairly in all material
respects the results of operations and financial condition of Parent and its
Subsidiaries as of the end of and for the Fiscal Year then ended, and
               (iii) at such time as available, but in no event later than
fifteen (15) days prior to the end of each Fiscal Year (commencing with the
Fiscal Year of Borrowers ending on or about February 2, 2008), projected
consolidated financial statements (including, in each case, forecasted balance
sheets and statements of income and loss, statements of cash flow, and
statements of shareholders’ equity) of Parent and its Subsidiaries for the next
Fiscal Year and a projected availability model, all in reasonable detail, and in
a format consistent with the projections delivered by Borrowers to Agent prior
to the date hereof, together with such supporting information as Agent may
reasonably request. Such projected financial statements and availability model
shall be prepared on a monthly basis for the next succeeding year. Such
projections and availability model shall represent the reasonable best estimate
by Borrowers and

88



--------------------------------------------------------------------------------



 



Guarantors of the future financial performance of Parent and its Subsidiaries
for the periods set forth therein and shall have been prepared on the basis of
the assumptions set forth therein which Borrowers and Guarantors believe are
fair and reasonable as of the date of preparation in light of current and
reasonably foreseeable business conditions (it being understood that actual
results may differ from those set forth in such projected financial statements
and availability model). Each year Borrowers shall provide to Agent a
semi-annual update with respect to such projections and availability model or,
at any time a Default or Event of Default exists or has occurred and is
continuing, more frequently as Agent may require.
          (b) Borrowers and Guarantors shall promptly notify Agent in writing of
the details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $250,000 or which if
adversely determined would result in any material adverse change in any
Borrower’s or Guarantor’s business, properties, assets, goodwill or condition,
financial or otherwise, (ii) any Material Contract being terminated or amended
or any new Material Contract entered into (in which event Borrowers and
Guarantors shall provide Agent with a copy of such Material Contract), (iii) any
order, judgment or decree in excess of $250,000 shall have been entered against
any Borrower or Guarantor any of its or their properties or assets, (iv) any
notification of a material violation of laws or regulations received by any
Borrower or Guarantor, (v) any ERISA Event, and (vi) the occurrence of any
Default or Event of Default.
          (c) Promptly after the sending or filing thereof, Borrowers shall send
to Agent copies of (i) all reports which Parent or any of its Subsidiaries sends
to its security holders generally, (ii) all reports and registration statements
which Parent or any of its Subsidiaries files with the Securities Exchange
Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent will
require be provided to Agent, (iii) all press releases and (iv) all other
statements concerning material changes or developments in the business of a
Borrower or Guarantor made available by any Borrower or Guarantor to the public.
          (d) Borrowers and Guarantors shall furnish or cause to be furnished to
Agent such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request. Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor. Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Administrative Borrower to Agent or such Lender in
writing.

89



--------------------------------------------------------------------------------



 



          (e) Borrowers and Guarantors shall promptly notify Agent in advance in
writing of any proposed material amendment to the Elavon Processor Agreement (it
is understood and agreed that any amendment to to Section B.6 of the Elavon
Processor Agreement, any grant of the security interests and liens made by
Parent thereunder or in respect thereof or the obligations secured by such
security interests and liens shall be deemed to be a material amendment to the
Elavon Processor Agreement) and/or replacement of the Elavon Member.
     9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower
and Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,
          (a) merge into or with or consolidate with any other Person or permit
any other Person to merge into or with or consolidate with it except that any
wholly-owned Subsidiary of Parent (other than any Borrower) may merge with and
into or consolidate with any other wholly-owned Subsidiary of Parent (other than
any Borrower, and including any such Subsidiary that only becomes a Subsidiary
after giving effect to such merger or consolidation subject to the conditions
set forth herein) and any Borrower may merge with and into or consolidate with
any other Borrower, provided, that, in each case each of the following
conditions is satisfied as determined by Agent: (i) Agent shall have received
not less than ten (10) Business Days’ prior written notice of the intention of
such Subsidiaries to so merge or consolidate, which notice shall set forth in
reasonable detail satisfactory to Agent, the Persons that are merging or
consolidating, which Person will be the surviving entity, the locations of the
assets of the Persons that are merging or consolidating, and the material
agreements and documents relating to such merger or consolidation, (ii) Agent
shall have received such other information with respect to such merger or
consolidation as Agent may reasonably request, (iii) as of the effective date of
the merger or consolidation and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (iv) Agent shall have received, true,
correct and complete copies of all agreements, documents and instruments
relating to such merger or consolidation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), and
(v) the surviving corporation shall expressly confirm, ratify and assume the
Obligations and the Financing Agreements to which it is a party in writing, in
form and substance reasonably satisfactory to Agent, and Borrowers and
Guarantors shall execute and deliver such other agreements, documents and
instruments as Agent may request in connection therewith;
          (b) sell, issue, assign, lease, license, transfer, abandon or
otherwise dispose of any Capital Stock or Indebtedness to any other Person or
any of its assets to any other Person, except for:
               (i) Permitted Dispositions; provided, that, in the event of a
sale of Real Property (other than the Baldwyn Real Property) by any Borrower or
Guarantor, (A) Agent shall have received not less than ten (10) Business Days’
prior written notice of such sale by such Borrower or Guarantor, which notice
shall specify the parties to whom such Real Property is to be sold, the terms of
such sale, the total amount which it is anticipated will be realized from the
sale of such Real Property and the net cash proceeds which it is anticipated
will be received by such Borrower or Guarantor from such sale, (B) the terms and
conditions of the sale thereof

90



--------------------------------------------------------------------------------



 



shall be acceptable to Agent, (C) except as Agent may otherwise agree in
writing, all of the proceeds of the sale of such Real Property shall be paid to
Agent for application to the Obligations in accordance with the terms hereof and
(D) as of the date of such sale and after giving effect thereto, no Default or
Event of Default shall exist or have occurred,
               (ii) the issuance of Capital Stock of Parent consisting of common
stock pursuant to a restricted stock award, an employee stock option or grant or
similar equity plan or 401(k) plans of Parent for the benefit of its employees,
directors and consultants, provided, that, in no event shall Parent be required
to issue, or shall Parent issue, Capital Stock pursuant to such stock plans or
401(k) plans which would result in a Change of Control or other Event of
Default,
               (iii) the sublease by any Borrower or Guarantor of any Real
Property leased by such Borrower or Guarantor; provided, that, as to any such
sublease, (A) after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, and (B) such sublease shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction,
               (iv) Licenses and sublicenses of Intellectual Property by a
Borrower or Guarantor to another Borrower or Guarantor in the ordinary course of
business and consistent with past practices,
               (v) the issuance of the Specified Subordinated Indebtedness, the
Specified Warrants and the Specified Common Stock in accordance with the term of
the Specified Subordinated Indebtedness Documents, or
               (vi) the Baldwyn Real Property Sale-Leaseback.
          (c) wind up, liquidate or dissolve except that any Guarantor or
Subsidiary of Parent (other than a Borrower) may wind up, liquidate and
dissolve, provided, that, each of the following conditions is satisfied: (i) the
winding up, liquidation and dissolution of such Guarantor or other Subsidiary
shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor or other
Subsidiary shall be duly and validly transferred and assigned to its
shareholders, free and clear of any liens, restrictions or encumbrances other
than the security interest and liens of Agent (and Agent shall have received
such evidence thereof as Agent may require) and Agent shall have received such
deeds, assignments or other agreements as Agent may request to evidence and
confirm the transfer of such assets of such Guarantor to a Borrower, (iv) Agent
shall have received all documents and agreements that any Borrower or Guarantor
has filed with any Governmental Authority or as are otherwise required to
effectuate such winding up, liquidation or dissolution, (v) no Borrower or
Guarantor shall assume any Indebtedness, obligations or liabilities as a result
of such winding up, liquidation or dissolution, or otherwise become liable in
respect of any obligations or liabilities of the entity that is winding up,
liquidating or dissolving, unless such Indebtedness is otherwise

91



--------------------------------------------------------------------------------



 



expressly permitted hereunder, (vi) Agent shall have received not less than ten
(10) Business Days prior written notice of the intention of such Guarantor or
Subsidiary to wind up, liquidate or dissolve, and (vii) as of the date of such
winding up, liquidation or dissolution and after giving effect thereto, no
Default or Event of Default shall exist or have occurred; or
          (d) agree to do any of the foregoing.
     9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:
          (a) the security interests and liens of Agent for itself and the
benefit of the Secured Parties;
          (b) liens securing the payment of taxes, assessments or other
governmental charges or levies either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be
and with respect to which adequate reserves have been set aside on its books;
          (c) non-consensual statutory liens (other than liens securing the
payment of taxes) arising in the ordinary course of such Borrower’s, Guarantor’s
or Subsidiary’s business to the extent: (i) such liens secure Indebtedness which
is not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;
          (d) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower, Guarantor or such Subsidiary as presently conducted
thereon or materially impair the value of the Real Property which may be subject
thereto;
          (e) purchase money security interests in Equipment (including Capital
Leases) and purchase money mortgages on Real Property to secure Indebtedness
permitted under Section 9.9(b) hereof;
          (f) pledges and deposits of cash by any Borrower or Guarantor after
the date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;

92



--------------------------------------------------------------------------------



 



          (g) pledges and deposits of cash by any Borrower or Guarantor after
the date hereof to secure the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations in each case in the ordinary course of business
consistent with the current practices of such Borrower or Guarantor as of the
date hereof; provided, that, in connection with any performance bonds issued by
a surety or other person, the issuer of such bond shall have waived in writing
any rights in or to, or other interest in, any of the Collateral in an
agreement, in form and substance reasonably satisfactory to Agent;
          (h) liens arising from (i) operating leases and the precautionary UCC
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Borrower or Guarantor located on the
premises of such Borrower or Guarantor (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of such Borrower or Guarantor and the
precautionary UCC financing statement filings in respect thereof;
          (i) liens or rights of setoff against credit balances of Borrowers
with Credit Card Issuers or Credit Card Processors or amounts owing by such
Credit Card Issuers or Credit Card Processors to Borrower in the ordinary course
of business, but not liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements (as in effect on the
date hereof) to secure the obligations of Borrowers to the Credit Card Issuers
or Credit Card Processors as a result of fees and chargebacks;
          (j) statutory or common law liens or rights of setoff of depository
banks with respect to funds of Borrowers or Guarantors at such banks to secure
fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by
Borrowers and Guarantors at such banks (but not any other Indebtedness or
obligations);
          (k) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;
          (l) the security interests and liens set forth on Schedule 8.4 which
are not permitted by the other provisions of Section 9.8 above;
          (m) non-consensual security interests and liens which are not
permitted by the other provisions of Section 9.8 above to secure Indebtedness
and other liabilities in an amount not to exceed $100,000 in the aggregate;
          (n) liens of the trustee for the holders of the Specified Subordinated
Indebtedness securing the Specified Subordinated Indebtedness, provided that
such liens are junior in rank to the security interests and liens of Agent for
itself and the benefit of the Secured Parties and subject to the Subordination
Provisions; and

93



--------------------------------------------------------------------------------



 



          (o) the security interests and liens identified on Schedule 1.6
hereof, provided that Borrowers are in compliance with Section 9.27(a).
     9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiaries to, incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, or guarantee,
assume, endorse, or otherwise become responsible for (directly or indirectly),
the Indebtedness, performance, obligations or dividends of any other Person,
except:
          (a) the Obligations;
          (b) purchase money Indebtedness (including Capital Leases) arising
after the date hereof to the extent secured by purchase money security interests
in Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $2,500,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Subsidiary other than the Equipment or Real Property
so acquired, and the Indebtedness secured thereby does not exceed the cost of
the Equipment or Real Property so acquired, as the case may be;
          (c) guarantees by any Borrower or Guarantor of the Obligations of the
other Borrowers or Guarantors in favor of Agent for the benefit of Lenders;
          (d) the Indebtedness of any Borrower or Guarantor to any other
Borrower or Guarantor arising pursuant to loans permitted under Section 9.10(d)
or (e) hereof, provided, that, as to any such Indebtedness at any time owing by
a Borrower to a Guarantor, (i) the Indebtedness arising pursuant to such loans
shall be subject to, and subordinate in right of payment to, the right of Agent
and Lenders to receive the prior final payment and satisfaction in full of all
of the Obligations on terms and conditions acceptable to Agent, (ii) such
Borrower or such Guarantor shall join the Intercompany Subordination Agreement
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Agent, (iii) such Borrower shall not, directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness prior to the end
of the then current term of this Agreement, except that Parent and Merchandising
may make regularly scheduled payments of interest to Resources on a semi-annual
basis at the end of the second and fourth Fiscal Quarters of Parent in respect
of intercompany loans made by Resources to Parent or Merchandising, as the case
may be, so long as Resources immediately applies all of the proceeds of such
interest payments to make an intercompany loan in cash to Parent or
Merchandising in accordance with the terms of Section 9.10(d) hereof; and
(iv) in the case of any Indebtedness owing to a Borrower or Guarantor, the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent may require;
          (e) Indebtedness of any Borrower or Guarantor entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that,
(i) such arrangements are with a Bank Product Provider, (ii) such arrangements
are not for speculative purposes, and (iii) such Indebtedness shall be
unsecured, except to the extent such Indebtedness constitutes part

94



--------------------------------------------------------------------------------



 



of the Obligations arising under or pursuant to Hedge Agreements with any Bank
Product Provider that are secured under the terms hereof;
          (f) unsecured guarantees by Parent or a Borrower of the obligations of
a Borrower arising pursuant to a lease from a third party in a bona fide arm’s
length transaction of real property for use as a retail store location in the
ordinary course of the business of such Borrower; provided, that, (i) the Person
issuing such guarantee is permitted hereunder to incur directly the obligation
that is being guaranteed and (ii) as of the date on which such guarantee is
issued no Event of Default exists or has occurred and is continuing;
          (g) Specified Subordinated Indebtedness and unsecured Indebtedness of
any Borrower or Guarantor arising after the Closing Date to any third person
(but not to any other Borrower or Guarantor), provided, that, in each case, each
of the following conditions is satisfied as determined by Agent: (i) such
Indebtedness shall be on terms and conditions acceptable to Agent and shall be
subject and subordinate in right of payment to the right of Agent and Lenders to
receive the prior indefeasible payment and satisfaction in full payment of all
of the Obligations pursuant to the terms of an intercreditor agreement between
Agent and such third party, in form and substance satisfactory to Agent,
(ii) Agent shall have received not less than ten (10) days prior written notice
of the intention of such Borrower or Guarantor to incur such Indebtedness, which
notice shall set forth in reasonable detail satisfactory to Agent the amount of
such Indebtedness, the person or persons to whom such Indebtedness will be owed,
the interest rate, the schedule of repayments and maturity date with respect
thereto and such other information as Agent may request with respect thereto,
(iii) Agent shall have received true, correct and complete copies of all
Subordinated Debt Documents evidencing or otherwise related to such
Indebtedness, (iv) except as Agent may otherwise agree in writing, and except
with respect to the Specified Subordinated Indebtedness, all of the proceeds of
the loans or other accommodations giving rise to such Indebtedness shall be paid
to Agent for application to the Obligations in accordance with Section 6.4(a),
(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, (vi) such
Borrower and Guarantor shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of such Indebtedness or any agreement, document or
instrument related thereto, except, that, such Borrower or Guarantor may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness (except as otherwise expressly permitted under
Section 9.11(g)), or set aside or otherwise deposit or invest any sums for such
purpose, and (vii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;
          (h) Indebtedness arising from lease payments in connection with one or
more sale-leaseback transactions in respect of (i) the Owned Real Properties,
and (ii) the Real Properties formerly owned by Borrowers located at 3245 South
Florida Avenue, Lakeland, Florida 33803 and 4705 Navarro Street, Victoria, Texas
77904;

95



--------------------------------------------------------------------------------



 



          (i) the Indebtedness set forth on Schedule 9.9 to which are not
permitted by the other provisions of Section 9.9 above; provided, that,
(i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be; and
          (j) unsecured Indebtedness of any Borrower or Guarantor arising after
the date hereof to any third person which is not permitted by the other
provisions of Section 9.9 above in an aggregate outstanding amount not to exceed
$100,000 at any time.
     9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and
shall not permit any Subsidiary to, directly or indirectly, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary immediately prior to such merger) any Capital Stock, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit or all or a substantial part of the assets or property of any other Person
(whether through purchase of assets, merger or otherwise), or form or acquire
any Subsidiaries, or agree to do any of the foregoing (each of the foregoing an
“Investment”), except:
          (a) Permitted Investments;
          (b) Permitted Acquisitions;
          (c) Investments by a Borrower, Guarantor or other Subsidiary of Parent
in a Borrower or by a Guarantor or other Subsidiary of Parent (other than a
Borrower) in another Guarantor, in each case after the date hereof, provided,
that, to the extent that such Investment gives rise to any Indebtedness, such
Indebtedness is permitted hereunder and to the extent that such Investment gives
rise to the issuance of any shares of Capital Stock, such issuance is permitted
hereunder;
          (d) loans by a Borrower or Guarantor to another Borrower or Guarantor
after the date hereof, provided, that,

96



--------------------------------------------------------------------------------



 



               (i) as to all of such loans, (A) within thirty (30) days after
the end of each Fiscal Month, Borrowers shall provide to Agent a report in form
and substance reasonably satisfactory to Agent of the outstanding amount of such
loans as of the last day of the immediately preceding month and indicating any
loans made and payments received during the immediately preceding month, (B) the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument (and any amendment or modification thereto) is promptly
delivered to Agent to hold as part of the Collateral, with such endorsement
and/or assignment by the payee of such note or other instrument as Agent may
require,
               (ii) as to loans by a Borrower to a Guarantor or by a Guarantor
to another Guarantor, (A) as of the date of any such loan and after giving
effect thereto, the Borrower or Guarantor making such loan shall be Solvent, and
(B) as of the date of any such loan and after giving effect thereto, as of the
date of any such loan and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing,
               (iii) as to loans by a Guarantor to a Borrower, (A) the
Indebtedness arising pursuant to such loan shall be subject to, and subordinate
in right of payment to, the right of Agent and Lenders to receive the prior
final payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Agent, (B) promptly upon Agent’s request, Agent shall
have received a subordination agreement, in form and substance satisfactory to
Agent, providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement, except
that Parent and Merchandising may make regularly scheduled payments of interest
to Resources on a semi-annual basis at the end of the second and fourth Fiscal
Quarters of Parent in respect of intercompany loans made by Resources to Parent
or Merchandising, as the case may be, so long as Resources immediately applies
all of the proceeds of such interest payments to make an intercompany loan in
cash to Parent or Merchandising in accordance with the terms of Section 9.10(d)
hereof; and
               (iv) the aggregate outstanding principal amount of all loans made
by Borrowers to Guarantors shall not exceed $100,000 at any time; and
          (e) the loans and advances set forth on Schedule 9.10 which are not
permitted by the other provisions of Section 9.10 above; provided, that:
               (i) as to all such loans and advances, (A) Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto, except that Borrowers and Guarantors may amend any such
agreement, document or instrument to increase the principal amount of any loans
made by a Guarantor to a Borrower so long as the single original of any
amendment to any note or other instrument shall be promptly delivered to Agent
to hold as part of the Collateral with such endorsement and/or assignment by the
payee of such note or other instrument as Agent may require, and (B) Borrowers
and Guarantors shall furnish to Agent all

97



--------------------------------------------------------------------------------



 



notices or demands in connection with such loans and advances either received by
any Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
or sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be; and
               (ii) as to loans by a Guarantor to a Borrower, (A) the
Indebtedness arising pursuant to such loan shall be subject to, and subordinate
in right of payment to, the right of Agent and Lenders to receive the prior
final payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Agent, (B) Agent shall have received the Intercompany
Subordination Agreement duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement, except
that Parent and Merchandising may make payments of interest to Resources on a
quarterly basis in respect of intercompany loans by Resources to Parent or
Merchandising, as the case may be, so long as Resources immediately applies all
of the proceeds of such interest payments to make an intercompany loan in cash
to Parent or Merchandising in accordance with the terms of Section 9.10(d)
hereof.
     9.11 Restricted Payments. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
          (a) Parent may make Restricted Payments with respect to its Capital
Stock payable solely in additional shares of its Capital Stock that satisfies
the requirements for issuance of Capital Stock by Parent under
Section 9.7(b)(ii) hereof;
          (b) Subsidiaries of any Borrower or Guarantor may make Restricted
Payments to a Borrower;
          (c) Enterprises may make Restricted Payments to Resources for the
purpose of paying dividends in respect of the Capital Stock of Enterprises so
long as Resources immediately applies all of the proceeds of such Restricted
Payments to make an intercompany loan in cash to Parent in accordance with the
terms of Section 9.10(d) hereof;
          (d) Borrowers and Guarantors may repurchase Capital Stock consisting
of common stock held by employees pursuant to any employee stock ownership plan
thereof upon the termination, retirement or death of any such employee in
accordance with the provisions of such plan or upon the vesting of restricted
stock in any such employee in accordance with the provisions of the restricted
stock plan, provided, that, as to any such repurchase, each of the following
conditions is satisfied: (i) as of the date of the payment for such repurchase
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing, (ii) such repurchase shall be paid with funds
legally available therefor, (iii) such repurchase shall not violate any law or
regulation or the terms of any indenture, agreement or undertaking to which such
Borrower or Guarantor is a party or by which such Borrower or Guarantor or its
or their property are bound, and (iv) the aggregate amount of all payments for
such repurchases in any calendar year shall not exceed $1,000,000, except that
the aggregate amount of all payments for such repurchases in any calendar year
may exceed $1,000,000 (but shall not exceed $4,000,000) if (A) Adjusted Excess
Availability shall have been equal to or

98



--------------------------------------------------------------------------------



 



greater than $25,000,000 for each of the two consecutive months immediately
prior to the date of such payment based on the Borrowing Base as of the end of
each of such months and after giving effect to the payment of such repurchases,
on a pro forma basis using Adjusted Excess Availability as of the end of the
month immediately prior to the date of such repurchases, and Adjusted Excess
Availability shall be not less than $25,000,000, and (B) as of the date of any
such payment and after giving effect thereto, no Default or Event of Default
shall exist or have occurred;
          (e) Parent may make Restricted Payments for the purpose of paying
dividends and paying other distributions in respect of its Capital Stock or the
repurchase of its Capital Stock in an amount not to exceed $1,000,000 in the
aggregate in any calendar year and not to exceed $3,000,000 in the aggregate
during the term of this Agreement, provided, that, each of the following
conditions is satisfied as determined by Agent: (i) Administrative Borrower
shall have provided to Agent not less than ten (10) Business Days’ prior written
notice of the intention of such Borrower or Guarantor to pay such dividends or
other distributions or make such other repurchases (specifying the amount to be
paid by Borrowers or Guarantors), (ii) such dividends, distributions or
repurchases shall paid with funds legally available therefor, (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
(iv) Adjusted Excess Availability shall have been not less than $40,000,000 for
each of the two consecutive months immediately prior to the date of any such
payment based on the Borrowing Base as of the end of each of such months and
after giving effect to the payment of such dividends or other distributions or
repurchases, on a pro forma basis using Adjusted Excess Availability as of the
end of the month immediately prior to the date of such dividends or other
distributions or repurchases, Adjusted Excess Availability shall be not less
than $40,000,000, and (v) as of the date of any such payment and after giving
effect thereto, no Default or Event of Default shall exist or have occurred; and
          (f) Parent may (i) make scheduled payments of interest (whether in
cash or in kind) with respect to the Specified Subordinated Indebtedness,
provided, that, (x) no Default or Event of Default is continuing or would result
after giving effect to such Restricted Payment, and (y) for any payment of
interest in kind, such payment shall accrue prior to the first anniversary of
such Specified Subordinated Indebtedness; and (ii) pay the trustee under the
Indenture its usual and customary fees and expenses arising in the ordinary
course of business as set forth in Section 7.7 of the Indenture (as in effect on
the date hereof) and indemnification obligations arising under such Section 7.7
thereof.
     9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, any officer, director or other Affiliate of
such Borrower or Guarantor, except (a) in the ordinary course of such Borrower’s
or Guarantor’s business and upon terms no less favorable to such Borrower or
Guarantor than such Borrower or Guarantor would obtain in a comparable arm’s
length transaction with an unaffiliated person, (b) for any purchase or
acquisition by any Borrower from another Borrower, any sale or transfer by any
Borrower to another Borrower, or any lease of any property by any Borrower from
another Borrower or lease of any property from

99



--------------------------------------------------------------------------------



 



any Borrower to another Borrower and (c) transactions expressly permitted by
Section 9.7, 9.9, 9.10 or 9.11 hereof.
     9.13 Compliance with ERISA. Each Borrower and Guarantor shall, and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal and State law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; (c) not terminate any
Pension Plan so as to incur any material liability to the Pension Benefit
Guaranty Corporation; (d) not allow or suffer to exist any prohibited
transaction involving any Plan or any trust created thereunder which would
subject such Borrower, Guarantor or such ERISA Affiliate to a material tax or
other liability on prohibited transactions imposed under Section 4975 of the
Code or ERISA; (e) make all required contributions to any Plan (determined
without regard to any waiver) which it is obligated to pay under the Pension
Funding Rules or the terms of such Plan; (f) not engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA; or (g) not allow or suffer
to exist any occurrence of a reportable event or any other event or condition
which presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Pension Plan that is a single employer plan, which
termination could result in any material liability to the Pension Benefit
Guaranty Corporation.
     9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor
shall, for financial reporting purposes, cause its, and each of its
Subsidiaries’ (a) fiscal years to end on the last Saturday closest to
January 31st of each year and (b) fiscal quarters to end on or about each
April 30th, July 31st, October 31st and January 31st of each year.
     9.15 Change in Business. Each Borrower and Guarantor shall not engage in
any business other than the business of such Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complimentary to the
business in which such Borrower or Guarantor is engaged on the date hereof.
     9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Borrower
or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to Indebtedness incurred by a Subsidiary of such Borrower or Guarantor
prior to the date on which such Subsidiary was acquired by such Borrower or such
Guarantor and outstanding on such acquisition date, and (vi) the extension or
continuation of contractual obligations in existence on

100



--------------------------------------------------------------------------------



 



the date hereof; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to Agent and Lenders
than those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.
     9.17 License Agreements.
          (a) With respect to a License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise used in connection with the manufacture,
sale or distribution of any Inventory, each Borrower and Guarantor shall
(i) give Agent not less than ninety (90) days prior written notice of its
intention to not renew or to terminate, cancel, surrender or release its rights
under any such License Agreement, or to amend any such License Agreement or
related arrangements to limit the scope of the right of such Borrower or
Guarantor to use the Intellectual Property subject to such License Agreement in
any material respect, either with respect to product, territory, term or
otherwise, or to increase in any material respect the amounts to be paid by such
Borrower or Guarantor thereunder or in connection therewith (and Agent may
establish such Reserves as a result of any of the foregoing as Agent may
reasonably determine), (ii) give Agent prompt written notice of any such License
Agreement entered into by such Borrower or Guarantor after the date hereof, or
any material amendment to any such License Agreement existing on the date
hereof, in each case together with a true, correct and complete copy thereof and
such other information with respect thereto as Agent may in good faith request,
(iii) give Agent prompt written notice of any material breach of any obligation,
or any default, by the third party that is the licensor or by the Borrower or
Guarantor that is the licensee or any other party under any such License
Agreement, and deliver to Agent (promptly upon the receipt thereof by such
Borrower or Guarantor in the case of a notice to such Borrower or Guarantor and
concurrently with the sending thereof in the case of a notice from such Borrower
or Guarantor) a copy of each notice of default and any other notice received or
delivered by such Borrower or Guarantor in connection with any such a License
Agreement that relates to the scope of the right, or the continuation of the
right, of such Borrower or Guarantor to use the Intellectual Property subject to
such License Agreement or the amounts required to be paid thereunder.
          (b) With respect to a License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise used in connection with the manufacture,
sale or distribution of any Inventory, at any time an Event of Default shall
exist or have occurred and be continuing, or if after giving effect to any
Reserves or the reduction in the Borrowing Base as a result of Eligible
Inventory using such licensed Intellectual Property ceasing to be Eligible
Inventory, the Excess Availability is less than the amount required pursuant to
Section 9.19 hereof, Agent shall have, and is hereby granted, the irrevocable
right and authority, at its option, to renew or extend the term of such License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, subject to and in accordance with the terms of such License
Agreement. Agent may, but shall not be required to, perform any or all of such
obligations of such Borrower or Guarantor under any of the License Agreements,
including, but not limited to, the payment of any or all sums due from such
Borrower or Guarantor thereunder. Any sums so paid by Agent shall constitute
part of the Obligations.

101



--------------------------------------------------------------------------------



 



     9.18 Credit Card Agreements. Each Borrower shall (a) observe and perform
all material terms, covenants, conditions and provisions of the Credit Card
Agreements to be observed and performed by it at the times set forth therein;
and (b) at all times maintain in full force and effect the Credit Card
Agreements and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements, or consent to or permit to occur any of the
foregoing; except, that, (i) any Borrower may terminate or cancel any of the
Credit Card Agreements in the ordinary course of the business of such Borrower;
provided, that, such Borrower shall give Agent not less than thirty (30) days
prior written notice of its intention to so terminate or cancel any of the
Credit Card Agreements; (d) not enter into any new Credit Card Agreements with
any new Credit Card Issuer unless (i) Agent shall have received not less than
thirty (30) days prior written notice of the intention of such Borrower to enter
into such agreement (together with such other information with respect thereto
as Agent may request) and (ii) such Borrower delivers, or causes to be delivered
to Agent, a Credit Card Acknowledgment in favor of Agent, (e) give Agent
immediate written notice of any Credit Card Agreement entered into by such
Borrower after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as Agent may request;
and (f) furnish to Agent, promptly upon the request of Agent, such information
and evidence as Agent may require from time to time concerning the observance,
performance and compliance by such Borrower or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements.
     9.19 Minimum Excess Availability. Borrowers shall at all times maintain
Excess Availability of not less than $7,500,000.
     9.20 After Acquired Real Property. If any Borrower or Guarantor hereafter
acquires any Real Property, fixtures or any other property that is of the kind
or nature described in the Baldwyn Real Property Mortgage and such Real
Property, fixtures or other property is adjacent to, contiguous with or
necessary or related to or used in connection with any Real Property then
subject to the Baldwyn Real Property Mortgage, or if such Real Property is not
adjacent to, contiguous with or related to or used in connection with such Real
Property, then if such Real Property, fixtures or other property at any location
(or series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount equal to or greater than
$250,000 (or if an Event of Default exists, then regardless of the fair market
value of such assets), without limiting any other rights of Agent or any Lender,
or duties or obligations of any Borrower or Guarantor, reasonably promptly upon
Agent’s request, such Borrower or Guarantor shall execute and deliver to Agent a
Mortgage, as Agent may determine, in form and substance reasonably satisfactory
to the Agent and in form appropriate for recording in the real estate records of
the jurisdiction in which such Real Property or other property is located
granting to Agent a first and only lien and mortgage on and security interest in
such Real Property, fixtures or other property (except as such Borrower or
Guarantor would otherwise be permitted to incur hereunder or under the Mortgage
or as otherwise consented to in writing by Agent) and such other agreements,
documents and instruments as Agent may require in connection therewith provided,
that, as to any such Real Property that is not adjacent, contiguous or related
to Real Property then subject to the Baldwyn Real Property Mortgage, if the
purchase price for such Real Property is paid with the initial proceeds of a
loan from a financial institution giving rise to Indebtedness permitted under
Section 9.9(b) hereof, then such Borrower or

102



--------------------------------------------------------------------------------



 



Guarantor shall not be required to execute and deliver such mortgage, deed of
trust or deed to secure debt in favor of Agent with respect to such Real
Property.
     9.21 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries is or
will become a “blocked person” as described in the Executive Order, the Trading
with the Enemy Act or the Foreign Assets Control Regulations or engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person”.
     9.22 Costs and Expenses. Borrowers and Guarantors shall pay to Agent
reasonably promptly after demand all costs, expenses, filing fees and taxes paid
or payable in connection with the preparation, negotiation, execution, delivery,
recording, syndication, administration, collection, liquidation, enforcement and
defense of the Obligations, Agent’s rights in the Collateral, this Agreement,
the other Financing Agreements and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Agent’s customary charges and fees with respect thereto; (c) charges, fees or
expenses charged by any Lender in connection with any Letter of Credit;
(d) costs and expenses of preserving and protecting the Collateral; (e) costs
and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Agent, selling or
otherwise realizing upon the Collateral, and otherwise enforcing the provisions
of this Agreement and the other Financing Agreements or defending any claims
made or threatened against Agent or any Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (f) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office; (g) costs and expenses incurred in
connection with any workout or restructuring of the Loans during the pendency of
one or more Events of Default, provided, that in the case of reimbursement of
counsel for the Lenders (other than the Agent),

103



--------------------------------------------------------------------------------



 



such reimbursement shall be limited to one counsel for all such Lenders, and
(h) the fees and disbursements of counsel to Agent in connection with any of the
foregoing.
     9.23 Further Assurances. (a) In the case of the formation or acquisition by
a Borrower or Guarantor of any Subsidiary after the date hereof, as to any such
Subsidiary, (i) the Borrower or Guarantor forming such Subsidiary shall cause
any such Subsidiary to execute and deliver to Agent, the following (each in form
and substance reasonably satisfactory to Agent), (A) an absolute and
unconditional guarantee of payment of the Obligations, (B) a security agreement
granting to Agent a first security interest and lien (except as otherwise
consented to in writing by Agent) upon all of the assets of any such Subsidiary
of the type or category of the assets of Borrowers subject to the security
interests and liens pursuant hereto, and (C) such other agreements, documents
and instruments as Agent may require in connection with the documents referred
to above in order to make such Subsidiary a party to this Agreement as a
“Borrower” or as a “Guarantor” as Agent may determine, including, but not
limited to, supplements and amendments hereto, authorization to file UCC
financing statements, Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, corporate resolutions and
other organization and authorizing documents of such Person, and favorable
opinions of counsel to such person and (ii) the Borrower or Guarantor forming
such Subsidiary shall (A) execute and deliver to Agent, a pledge and security
agreement, in form and substance reasonably satisfactory to Agent, granting to
Agent a first pledge of and lien on all of the issued and outstanding shares of
Capital Stock of any such Subsidiary, and (B) deliver the original stock
certificates evidencing such shares of Capital Stock (or such other evidence as
may be issued in the case of a limited liability company), together with stock
powers with respect thereto duly executed in blank (or the equivalent thereof in
the case of a limited liability company in which such interests are
certificated, or otherwise take such actions as Agent shall require with respect
to Agent’s security interests therein).
          (b) In the case of an acquisition of assets (other than Capital Stock)
by a Borrower or Guarantor pursuant to a Permitted Acquisition after the date
hereof, Agent shall have received, in form and substance reasonably satisfactory
to Agent, (i) evidence that Agent has valid and perfected security interests in
and liens upon all purchased assets, (ii) all Collateral Access Agreements and
other consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets purchased, (iii) the
agreement of the seller consenting to the collateral assignment by the Borrower
or Guarantor purchasing such assets of all rights and remedies and claims for
damages of such Borrower or Guarantor relating to the Collateral (including,
without limitation, any bulk sales indemnification) under the agreements,
documents and instruments relating to such acquisition and (iv) such other
agreements, documents and instruments as Agent may require in connection with
the documents referred to above, including, but not limited to, supplements and
amendments hereto, corporate resolutions and other organization and authorizing
documents and favorable opinions of counsel to such person.

104



--------------------------------------------------------------------------------



 



          (c) At the request of Agent at any time and from time to time,
Borrowers and Guarantors shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements. Agent may
at any time and from time to time request a certificate from an officer of any
Borrower or Guarantor representing that all conditions precedent to the making
of Loans and providing Letters of Credit contained herein are satisfied. In the
event of such request by Agent, Agent and Lenders may, at Agent’s option, cease
to make any further Loans or provide any further Letters of Credit until Agent
has received such certificate and, in addition, Agent has determined that such
conditions are satisfied.
     9.24 Leasehold Estates. The Borrowers shall not, and shall not permit any
of their Subsidiaries to, enter into any leasehold mortgage, deed of trust or
any other agreement irrespective of how so identified which grants to any third
party a leasehold mortgage in such leasehold estate and the properties and
assets located therein.
     9.25 Specified Subordinated Debt Documents. The Borrowers shall not, and
shall not permit any of their Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of any Specified Subordinated Debt
Document without the prior written consent of the Agent.
     9.26 Credit Card Agreements. The Borrowers shall not, and shall not permit
any of their Subsidiaries to, consent to any material amendment, supplement,
waiver or other modification of any Credit Card Agreement without the prior
written consent of the Agent.
     9.27 Post Closing Requirements. The Borrowers shall, and shall cause their
Subsidiaries to, cause the following actions shall be taken or documents
executed and/or delivered or, caused to be taken, executed and/or delivered, on
or prior to the dates set forth below:
          (a) On or before a date which is seven (7) days following the Closing
Date, Borrowers shall close the Discover Deposit Account and shall deliver
evidence satisfactory to the Agent that such account has been closed.
          (b) On or before a date which is seven (7) days following the Closing
Date, Borrower shall deliver to the Agent insurance certificates in form and
substance satisfactory to the Agent.
          (c) On or before a date which is thirty (30) days following the
Closing Date, Borrowers shall (i) pay in full in cash the Bankruptcy Claims and
Liens identified on Schedule 1.6 hereof, (ii) deliver evidence to the Agent that
such Bankruptcy Claims and Liens has been paid in full in cash, such evidence to
be in form and substance satisfactory to the Agent, and (iiii) use commercially
reasonably efforts to deliver to the Agent evidence that the Liens associated
with such Bankruptcy Claims and Liens have been discharged and terminated and,
to the extent

105



--------------------------------------------------------------------------------



 



identified on any public record, terminated and released on such public record,
such evidence to be in form and substance satisfactory to the Agent.
          (d) On or before a date which is thirty (30) days following the
Closing Date, Borrowers shall deliver to Agent a good standing certificate from
the Secretary of State of the State of Mississippi evidencing Merchandising as
being in good standing in such State, such good standing certificate to be in
form satisfactory to the Agent.
          (e) On or before a date which is thirty (30) days following the
Closing Date, Borrowers shall deliver to Agent a good standing certificate from
the Secretary of State of the State of Tennessee evidencing Parent as being in
good standing in each such State, such good standing certificates to be in form
satisfactory to the Agent.
          (f) On or before a date which is sixty (60) days following the Closing
Date, Borrowers shall either: (i) install or cause the installation of a
secondary containment system for the approximate 250-gallon above-ground storage
tank located to the west of the distribution center building at the Baldwyn Real
Property (the “Tank”) which secondary containment system shall be (x) capable of
containing, at a minimum, 110% of the maximum capacity of such above-ground
storage tank and (y) satisfactory to the Agent; or (ii) remove the Tank from the
Property in accordance with all applicable Laws. On or prior to the date that is
sixty (60) days following the Closing Date, Borrowers shall deliver evidence
satisfactory to Agent that the Borrowers have satisfied the obligations set
forth in this Section 9.27.
SECTION 10 EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) (i) any Borrower fails to pay any of the Obligations when due; or
(ii) any Borrower or Guarantor fails to perform any of the covenants contained
in Sections 9.3, 9.4, 9.13, 9.14, 9.15 and 9.16 of this Agreement and such
failure shall continue for twenty (20) days; provided, that, such twenty
(20) day period shall not apply in the case of: (A) any failure to observe any
such covenant which is not capable of being cured at all or within such twenty
(20) day period or which has been the subject of a prior failure within a six
(6) month period or (B) an intentional breach by any Borrower or Guarantor of
any such covenant; or (iii) any Borrower or Guarantor fails to perform any of
the terms, covenants, conditions or provisions contained in this Agreement other
than those described in Sections 10.1(a)(i) and 10.1(a)(ii) above; or (iv) any
Borrower or Guarantor fails to perform any of the terms, covenants, conditions
or provisions contained in any of the other Financing Agreements other than
those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;
          (b) any representation, warranty or statement of fact made by any
Borrower or Guarantor to Agent in this Agreement, the other Financing Agreements
or any other written agreement, schedule, confirmatory assignment or otherwise
shall when made or deemed made be false or misleading in any material respect;

106



--------------------------------------------------------------------------------



 



          (c) any Guarantor revokes or terminates or purports to revoke or
terminate or fails to perform any of the terms, covenants, conditions or
provisions of any guarantee, endorsement or other agreement of such party in
favor of Agent or any Lender;
          (d) one or more judgments for the payment of money is or are rendered
against any Borrower or Guarantor in excess of $750,000 in the aggregate (to the
extent not covered by insurance where the insurer has assumed responsibility in
writing for such judgment) and shall remain undischarged or unvacated for a
period in excess of thirty (30) days or execution shall at any time not be
effectively stayed, or any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against any
Borrower or Guarantor or any of the Collateral having a value in excess of
$750,000; provided, however, any payment of money timely paid in accordance with
the terms of the Plan of Reorganization shall not be deemed an “Event of
Default” hereunder;
          (e) any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or any Borrower or Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;
          (f) any Borrower or Guarantor makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer of any of their respective
assets or calls a meeting of its creditors or principal creditors in connection
with a moratorium or adjustment of the Indebtedness due to them;
          (g) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against any Borrower or Guarantor (other than the
Reorganization Cases) or all or any part of its properties and such petition or
application is not dismissed within thirty (30) days after the date of its
filing or any Borrower or Guarantor shall file any answer admitting or not
contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;
          (h) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Borrower or Guarantor (other than the Reorganization
Cases) or for all or any part of its property;
          (i) any default by any Borrower or Guarantor under any agreement,
document or instrument relating to any Indebtedness owing to any person other
than Lenders, or any capitalized lease obligations, contingent indebtedness in
connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favor of any person other than Lenders, in an amount in excess of
$750,000 which default continues for more than the applicable cure period, if
any, with respect thereto, or any default by any Borrower or Guarantor under any
Material Contract, which default continues for more than the applicable cure
period, if any, with respect

107



--------------------------------------------------------------------------------



 



thereto and/or is not waived in writing by the other parties thereto or any
Credit Card Issuer or Credit Card Processor withholds payment of amounts
otherwise payable to a Borrower to fund a reserve account or otherwise hold as
collateral, or shall require a Borrower to pay funds into a reserve account or
for such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or any Borrower shall provide a letter of credit, guarantee,
indemnity or similar instrument to or in favor of such Credit Card Issuer or
Credit Card Processor such that in the aggregate all of such funds in the
reserve account, other amounts held as collateral and the amount of such letters
of credit, guarantees, indemnities or similar instruments shall exceed $750,000
or any such Credit Card Issuer or Credit Card Processor shall debit or deduct
any amounts in excess of $750,000 in the aggregate in any Fiscal Year of
Borrowers and Guarantors from any deposit account of any Borrower;
          (j) any Credit Card Issuer or Credit Card Processor shall send notice
to Borrower that it is ceasing to make or suspending payments to Borrower of
amounts due or to become due to Borrower or shall cease or suspend such
payments, or shall send notice to Borrower that it is terminating its
arrangements with Borrower or such arrangements shall terminate as a result of
any event of default under such arrangements, which continues for more than the
applicable cure period, if any, with respect thereto, unless (in the case of any
of the foregoing) Borrower shall have entered into arrangements with another
Credit Card Issuer or Credit Card Processor, as the case may be, within sixty
(60) days after the date of any such notice;
          (k) any bank at which any deposit account of Borrower or Guarantor is
maintained shall fail to comply with any of the material terms of any Deposit
Account Control Agreement to which such bank is a party or any securities
intermediary, commodity intermediary or other financial institution at any time
in custody, control or possession of any investment property of Borrower or
Guarantor shall fail to comply with any of the material terms of any Investment
Property Control Agreement to which such person is a party;
          (l) any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent) in accordance with its
terms, or any such party shall challenge the enforceability hereof or thereof,
or shall assert in writing, or take any action or fail to take any action based
on the assertion that any provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing Agreements shall cease to be a valid and perfected
first priority security interest in any of the Collateral purported to be
subject thereto except as otherwise permitted herein or therein and except as to
Collateral having an aggregate value of not more than $250,000;
          (m) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Borrower in an aggregate amount in excess
of $750,000;
          (n) any Change of Control;
          (o) the indictment by any Governmental Authority, or as Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental

108



--------------------------------------------------------------------------------



 



Authority of any Borrower or Guarantor of which any Borrower, Guarantor or Agent
receives notice, in either case, as to which there is a reasonable possibility
of an adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Borrower or Guarantor, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
of (i) any of the Collateral having a value in excess of $750,000 or (ii) any
other property of any Borrower or Guarantor which is necessary or material to
the conduct of its business;
          (p) (i) the Bankruptcy Court or another court of competent
jurisdiction shall enter any order amending, supplementing, altering, staying,
suspending, vacating, rescinding or otherwise modifying the Confirmation Order
(unless consented to in writing in advance by Agent or the Required Lenders, as
may be appropriate); or (ii) any appeal to the Confirmation Order is filed; or
          (q) Elavon or Elavon Member shall exercise any right of offset,
deduction, chargeback or withdraw against any deposit account or securities
account of any Borrower or any Guarantor other than from the Elavon Deposit
Account or the Elavon Reserve Account.
     10.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Guarantor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Guarantor to collect the
Obligations without prior recourse to the Collateral.
          (b) Without limiting the generality of the foregoing, at any time an
Event of Default exists or has occurred and is continuing, Agent may, at its
option and shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(f), 10.1(g) and 10.1(h), all Obligations shall automatically
become immediately due and payable), and (ii) terminate the Commitments
whereupon the obligation of each Lender to make any Loan and Issuing Bank to
issue any Letter of Credit shall immediately terminate (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(f), 10.1(g) and
10.1(h), the Commitments and any other obligation of Agent or a Lender hereunder
shall automatically terminate).

109



--------------------------------------------------------------------------------



 



          (c) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion (i) with
or without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
Agent having the right to purchase the whole or any part of the Collateral at
any such public sale, all of the foregoing being free from any right or equity
of redemption of any Borrower or Guarantor, which right or equity of redemption
is hereby expressly waived and released by Borrowers and Guarantors and/or
(vi) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Issuing Bank for the Letter of Credit Obligations. Such cash
collateral shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Obligations plus the amount of any fees and
expenses payable in connection therewith through the end of the latest
expiration date of such Letter of Credit Obligations.
          (d) At any time or times that an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, enforce the rights of
any Borrower or Guarantor against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Agent may, in its discretion, at such time or
times (i) notify any or all account debtors (including Credit Card Issuers and
Credit Card Processors), secondary obligors or other obligors in respect thereof
that the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all account debtors(including
Credit Card Issuers and Credit Card Processors), secondary obligors and other
obligors to make payment of Receivables directly to Agent, (ii) extend the time
of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all
Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any secondary

110



--------------------------------------------------------------------------------



 



obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Guarantors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.
          (e) To the extent that applicable law imposes duties on Agent or any
Lender to exercise remedies in a commercially reasonable manner (which duties
cannot be waived under such law), each Borrower and Guarantor acknowledges and
agrees that it is not commercially unreasonable for Agent or any Lender (i) to
fail to incur expenses reasonably deemed significant by Agent or any Lender to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or to fail to obtain consents of any Governmental
Authority or other third party for the collection or disposition of Collateral
to be collected or disposed of, except to the extent such failure violates
applicable law, (iii) to fail to exercise collection remedies against account
debtors, secondary obligors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as any Borrower or Guarantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower and Guarantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
Agent or any Lender would not be commercially unreasonable in the

111



--------------------------------------------------------------------------------



 



exercise by Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Borrower or Guarantor or to impose
any duties on Agent or Lenders that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section.
          (f) For the purpose of enabling Agent to exercise the rights and
remedies hereunder, each Borrower and Guarantor hereby grants to Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable at any
time an Event of Default shall exist or have occurred and for so long as the
same is continuing) without payment of royalty or other compensation to any
Borrower or Guarantor, to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property
and general intangibles now owned or hereafter acquired by any Borrower or
Guarantor, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.
          (g) At any time an Event of Default exists or has occurred and is
continuing, Agent may apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in accordance with the
terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations. Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.
          (h) Without limiting the foregoing, upon the occurrence of a Default
or an Event of Default, (i) Agent and Lenders may, at Agent’s option, and upon
the occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Loans and Letters
of Credit available to Borrowers and/or (B) terminate any provision of this
Agreement providing for any future Loans to be made by Agent and Lenders or
Letters of Credit to be issued by Issuing Bank and (ii) Agent may, at its
option, establish such Reserves as Agent determines, without limitation or
restriction, notwithstanding anything to the contrary contained herein.
SECTION 11 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
     11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of choice

112



--------------------------------------------------------------------------------



 



of law and conflicts of law (other than Section 5-1401 and Section 5-1402 of the
General Obligations Laws of the State of New York).
          (b) Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably
consent and submit to the non-exclusive jurisdiction of the Supreme Court of the
State of New York in New York County and the United States District Court for
the Southern District of New York, whichever Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Agent and Lenders shall
have the right to bring any action or proceeding against any Borrower or
Guarantor or its or their property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Borrower or Guarantor or its or their
property).
          (c) Each Borrower and Guarantor hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by U.S. certified mail (return receipt requested) directed to its address
set forth herein and service so made shall be deemed to be completed immediately
upon receipt thereof by the applicable Borrower or Guarantor, or, at Agent’s
option, by service upon any Borrower or Guarantor (or Administrative Borrower on
behalf of such Borrower or Guarantor) in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, such
Borrower or Guarantor shall appear in answer to such process, failing which such
Borrower or Guarantor shall be deemed in default and judgment may be entered by
Agent against such Borrower or Guarantor for the amount of the claim and other
relief requested.
          (d) BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR,
AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

113



--------------------------------------------------------------------------------



 



          (e) Agent, Lenders and Issuing Bank shall not have any liability to
any Borrower or Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower or Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent, such Lender and Issuing Bank, that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Agent, Lenders and Issuing Bank shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement. Each Borrower and Guarantor: (i) certifies that neither Agent, any
Lender, nor any representative, agent or attorney acting for or on behalf of
Agent, any Lender or Issuing Bank has represented, expressly or otherwise, that
Agent, Lenders and Issuing Bank would not, in the event of litigation, seek to
enforce any of the waivers provided for in this Agreement or any of the other
Financing Agreements and (ii) acknowledges that in entering into this Agreement
and the other Financing Agreements, Agent, Lenders and Issuing Bank are relying
upon, among other things, the waivers and certifications set forth in this
Section 11.1 and elsewhere herein and therein.
     11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Agent or any Lender
may elect to give shall entitle such Borrower or Guarantor to any other or
further notice or demand in the same, similar or other circumstances.
     11.3 Amendments and Waivers.
          (a) Neither this Agreement nor any other Financing Agreement nor any
terms hereof or thereof may be amended, waived, discharged or terminated unless
such amendment, waiver, discharge or termination is in writing signed by Agent
and the Required Lenders or at Agent’s option, by Agent with the authorization
or consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
any Borrower and such amendment, waiver, discharger or termination shall be
effective and binding as to all Lenders only in the specific instance and for
the specific purpose for which given; except, that, no such amendment, waiver,
discharge or termination shall:
               (i) reduce the interest rate or any fees or extend the time of
payment of principal, interest or any fees or reduce the principal amount of any
Loan or Letter of Credit, in each case without the consent of each Lender
directly affected thereby,
               (ii) increase the Commitment of any Lender over the amount
thereof then in effect or provided hereunder, in each case without the consent
of the Lender directly affected thereby,

114



--------------------------------------------------------------------------------



 



               (iii) release any Collateral (except as expressly required
hereunder or under any of the other Financing Agreements or applicable law and
except as permitted under Section 12.11(b) hereof), without the consent of Agent
and all of Lenders,
               (iv) reduce any percentage specified in the definition of
Required Lenders, without the consent of Agent and all of Lenders,
               (v) consent to the assignment or transfer by any Borrower or
Guarantor of any of their rights and obligations under this Agreement, without
the consent of Agent and all of Lenders,
               (vi) amend, modify or waive any terms of this Section 11.3
hereof, without the consent of Agent and all of Lenders,
               (vii) amend, modify or waive any terms of Section 9.19 to reduce
the minimum Excess Availability required thereunder, without the consent of the
Agent and the Supermajority Lenders, or
               (viii) increase the advance rates constituting part of the
Borrowing Base, without the consent of Agent and all of Lenders.
          (b) Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent, any Lender or Issuing
Bank of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, any Lender or Issuing Bank would otherwise have on any future occasion,
whether similar in kind or otherwise.
          (c) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, in connection with any amendment, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of any other
Lenders to such amendment, waiver, discharge or termination that is required are
obtained, if any, then GE Capital shall have the right, but not the obligation,
at any time thereafter, and upon the exercise by GE Capital of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
GE Capital or such Eligible Transferee as GE Capital may specify, the Commitment
of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto. GE Capital shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, GE
Capital, or such Eligible Transferee specified by GE Capital, shall pay to the
Non-Consenting Lender (except as GE Capital and such Non-Consenting Lender may
otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender

115



--------------------------------------------------------------------------------



 



outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase (but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee). Such
purchase and sale shall be effective on the date of the payment of such amount
to the Non-Consenting Lender and the Commitment of the Non-Consenting Lender
shall terminate on such date.
          (d) The consent of Agent shall be required for any amendment, waiver
or consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3. The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section, provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents. Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the initial Loans and Letters of
Credit hereunder may be delivered after the date hereof, Agent may, in its
discretion, agree to extend the date for delivery of such items or take such
other action as Agent may deem appropriate as a result of the failure to receive
such items as Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of any Borrower, Guarantor
or any of their Subsidiaries and amend the terms hereof or of any of the other
Financing Agreements as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.
          (e) The consent of Agent and any Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations arising under or pursuant to any Hedge Agreements of a
Borrower or Guarantor or other Bank Products as set forth in Section 6.4(a)
hereof.
          (f) No amendment, modification or waiver of this Agreement or any
Financing Agreement altering the ratable treatment of Obligations arising under
Secured Rate Contracts resulting in such Obligations being junior in right of
payment to principal on the Loans or resulting in Obligations owing to any
Secured Swap Provider becoming unsecured (other than release of Liens in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of GE
Capital.
     11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights
to interpose any claims, deductions, setoffs or counterclaims of any nature
(other then compulsory counterclaims) in any action or proceeding involving
Agent, Issuing Bank or any Lender with

116



--------------------------------------------------------------------------------



 



respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.
     11.5 Indemnification. Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Agent, each Lender and Issuing Bank and their
respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, costs or
expenses (including attorneys’ fees and expenses) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.5
to indemnify an Indemnitee with respect to a matter covered hereby resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
(but without limiting the obligations of Borrowers or Guarantors as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, no Borrower or Guarantor shall assert, and each Borrower and
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby, except for damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction. All amounts due under this Section
shall be payable upon demand. The foregoing indemnity shall survive the payment
of the Obligations and the termination or non-renewal of this Agreement.
SECTION 12 THE AGENT
     12.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes GE Capital to act as Agent hereunder and
under the other Financing Agreements with such powers as are specifically
delegated to Agent by the terms of this Agreement and of the other Financing
Agreements, together with such other powers as are reasonably incidental
thereto. Agent (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Financing Agreements, and
shall not by reason of this Agreement or any other Financing Agreement be a
trustee or fiduciary for any Secured Party; (b) shall not be responsible to
Lenders for any recitals, statements, representations

117



--------------------------------------------------------------------------------



 



or warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Financing
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (c) shall not be responsible to
Lenders for any action taken or omitted to be taken by it hereunder or under any
other Financing Agreement or under any other document or instrument referred to
or provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Agent may employ
agents and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it in good faith.
Agent may deem and treat the payee of any note as the holder thereof for all
purposes hereof unless and until the assignment thereof pursuant to an agreement
(if and to the extent permitted herein) in form and substance satisfactory to
Agent shall have been delivered to and acknowledged by Agent. GE Capital
Markets, Inc. is hereby designated as the sole lead arranger, manager and
bookrunner with respect to the Credit Facility. The designation of GE Capital
Markets, Inc. as sole lead arranger, manager and bookrunner shall not create any
rights in favor of it in such capacity nor subject it to any duties or
obligations in such capacity.
     12.2 Reliance by Agent. Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of Lenders as is required in such circumstance, and such instructions of
such Agents and any action taken or failure to act pursuant thereto shall be
binding on all Lenders.
     12.3 Events of Default.
          (a) Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letters of Credit hereunder, unless and until Agent
has received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders. Without limiting the foregoing, and

118



--------------------------------------------------------------------------------



 



notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, unless and until otherwise
directed by the Required Lenders, Agent may, but shall have no obligation to,
continue to make Loans and Issuing Bank may, but shall have no obligation to,
issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit is in the best interests of
Lenders.
          (b) Except with the prior written consent of Agent, no Lender or
Issuing Bank may assert or exercise any enforcement right or remedy in respect
of the Loans, Letters of Credit or other Obligations, as against any Borrower or
Guarantor or any of the Collateral or other property of any Borrower or
Guarantor.
     12.4 GE Capital in its Individual Capacity. With respect to its Commitment
and the Loans made and Letters of Credit issued or caused to be issued by it
(and any successor acting as Agent), so long as GE Capital shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include GE Capital in its individual capacity as Lender hereunder. GE Capital
(and any successor acting as Agent) and its Affiliates may (without having to
account therefor to any Lender) lend money to, make investments in and generally
engage in any kind of business with Borrower (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and GE Capital and its Affiliates
may accept fees and other consideration from any Borrower or Guarantor and any
of its Subsidiaries and Affiliates for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
     12.5 Indemnification. Lenders agree to indemnify Agent and Issuing Bank (to
the extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
     12.6 Non-Reliance on Agent and Other Lenders. Each Secured Party agrees
that it has, independently and without reliance on Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of Borrowers and Guarantors and has made its own
decision to enter into this Agreement and that it will, independently and
without reliance upon Agent or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its

119



--------------------------------------------------------------------------------



 



own analysis and decisions in taking or not taking action under this Agreement
or any of the other Financing Agreements. Agent shall not be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent will
use reasonable efforts to provide Lenders with any information received by Agent
from any Borrower or Guarantor which is required to be provided to Lenders or
deemed to be requested by Lenders hereunder and with a copy of any Notice of
Default or Failure of Condition received by Agent from any Borrower or any
Lender; provided, that, Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder (including the documents provided for in
Section 12.10 hereof), Agent shall not have any duty or responsibility to
provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of any Borrower or Guarantor that may
come into the possession of Agent.
     12.7 Failure to Act. Except for action expressly required of Agent
hereunder and under the other Financing Agreements, Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
     12.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing
Bank provide any Letter of Credit to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit would cause the aggregate amount of the total outstanding Revolving Loans
and Letters of Credit to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Agent may make such additional Revolving Loans or
Issuing Bank may provide such additional Letter of Credit on behalf of Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letters of
Credit will cause the total outstanding Revolving Loans and Letters of Credit to
exceed the Borrowing Base, as Agent may deem necessary or advisable in its
discretion, provided, that: (a) the total principal amount of the additional
Revolving Loans or additional Letters of Credit which Agent may make or Issuing
Bank may provide after obtaining such actual knowledge that the aggregate
principal amount of the Revolving Loans equal or exceed the Borrowing Base, plus
the amount of Special Agent Advances made pursuant to Section 12.11(a)(ii)
hereof then outstanding, shall not exceed the aggregate amount equal to ten
(10%) percent of the Maximum Credit and shall not cause the total principal
amount of the Loans and Letter of Credit Obligations to exceed the Maximum
Credit and (b) no such additional Revolving Loan or Letter of Credit shall be
outstanding more than ninety (90) days after the date such additional Revolving
Loan or Letter of Credit is made or issued (as the case may be), except as the
Required Lenders may otherwise agree. Each Lender shall be obligated to pay
Agent the amount of its Pro Rata Share of any such additional Revolving Loans or
Letters of Credit.

120



--------------------------------------------------------------------------------



 



     12.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Secured Party agrees that any action taken by
Agent or Required Lenders in accordance with the terms of this Agreement or the
other Financing Agreements and the exercise by Agent or Required Lenders of
their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all Secured
Parties.
     12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:
          (a) is deemed to have requested that Agent furnish such Lender (and
Agent agrees that it will furnish to such Lender), promptly after it becomes
available, a copy of each field audit or examination report and report with
respect to the Borrowing Base prepared or received by Agent (each field audit or
examination report and report with respect to the Borrowing Base being referred
to herein as a “Report” and collectively, “Reports”), appraisals with respect to
the Collateral and financial statements with respect to Parent and its
Subsidiaries received by Agent;
          (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and
          (d) agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 13.5 hereof, and not to
distribute or use any Report in any other manner.
     12.11 Collateral Matters.
          (a) Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing or upon any
other failure of a condition precedent to the Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof or (ii) to enhance the
likelihood or maximize the amount of repayment by Borrowers and Guarantors of
the Loans and other Obligations, provided, that, (A) the aggregate principal
amount of the Special Agent Advances pursuant to this clause (ii) outstanding at
any time, plus the then outstanding principal amount of the additional Loans and
Letters of Credit which Agent may make or provide as set forth in Section 12.8
hereof, shall not exceed the amount equal to ten (10%) percent of the Maximum
Credit and (B) the aggregate principal amount of the Special Agent Advances

121



--------------------------------------------------------------------------------



 



pursuant to this clause (ii) outstanding at any time, plus the then outstanding
principal amount of the Loans, shall not exceed the Maximum Credit, or (iii) to
pay any other amount chargeable to any Borrower or Guarantor pursuant to the
terms of this Agreement or any of the other Financing Agreements consisting of
(A) costs, fees and expenses and (B) payments to Issuing Bank in respect of any
Letter of Credit. The Special Agent Advances shall be repayable on demand and
together with all interest thereon shall constitute Obligations secured by the
Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. Interest on Special Agent Advances
shall be payable at the Interest Rate then applicable to Prime Rate Loans and
shall be payable on demand. Without limitation of its obligations pursuant to
Section 6.11, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance. If such funds are
not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (Eastern time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent’s demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Prime
Rate Loans.
          (b) Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any security interest in, mortgage or lien upon, any
of the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $5,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under the terms of any of the other Financing Agreements, including
any intercreditor agreement, or (vi) approved, authorized or ratified in writing
by all of Lenders. Except as provided above, Agent will not release any security
interest in, mortgage or lien upon, any of the Collateral without the prior
written authorization of all of Lenders. Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section. In no event shall the
consent or approval of Issuing Bank to any release of Collateral be required.
Except as provided in Section 11.3(f), nothing contained herein shall be
construed to require the consent of any Bank Product Provider to any release of
any Collateral or termination of security interests in any Collateral.
          (c) Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in

122



--------------------------------------------------------------------------------



 



writing, upon request by Agent, the authority to release Collateral conferred
upon Agent under this Section. Agent shall (and is hereby irrevocably authorized
by Lenders to) execute such documents as may be necessary to evidence the
release of the security interest, mortgage or liens granted to Agent upon any
Collateral to the extent set forth above; provided, that, (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligations or entail any consequence
other than the release of such security interest, mortgage or liens without
recourse or warranty and (ii) such release shall not in any manner discharge,
affect or impair the Obligations or any security interest, mortgage or lien upon
(or obligations of any Borrower or Guarantor in respect of) the Collateral
retained by such Borrower or Guarantor.
          (d) Agent shall have no obligation whatsoever to any Lender, Issuing
Bank or any other Person to investigate, confirm or assure that the Collateral
exists or is owned by any Borrower or Guarantor or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender or Issuing Bank.
     12.12 Agency for Perfection. Each Secured Party hereby appoints Agent and
each other Secured Party as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Secured Party
hereby acknowledges that it holds possession of any such Collateral for the
benefit of Agent as secured party. Should any Secured Party obtain possession of
any such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver such Collateral to Agent or in accordance
with Agent’s instructions.
     12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’
notice to Lenders and Parent. If Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Parent, a successor agent from among Lenders. Upon the acceptance by the Lender
so selected of its appointment as successor agent hereunder, such successor
agent shall succeed to all of the rights, powers and duties of the retiring
Agent and the term “Agent” as used herein and in the other Financing Agreements
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s

123



--------------------------------------------------------------------------------



 



resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted by it while it was Agent under
this Agreement. If no successor agent has accepted appointment as Agent by the
date which is thirty (30) days after the date of a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.
     12.14 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.
SECTION 13 TERM OF AGREEMENT; MISCELLANEOUS
     13.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the Closing Date and shall continue in full force and effect for
a term ending on the Maturity Date, unless sooner terminated pursuant to the
terms hereof. In addition, Borrowers may terminate this Agreement at any time
upon ten (10) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon the Commitment Termination Date, Borrowers shall pay to Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent
(or at Agent’s option, a letter of credit issued for the account of Borrowers
and at Borrowers’ expense, in form and substance satisfactory to Agent, by an
issuer acceptable to Agent and payable to Agent as beneficiary) in such amounts
as Agent determines are reasonably necessary to secure Agent, Lenders and
Issuing Bank from loss, cost, damage or expense, including attorneys’ fees and
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Obligations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment (and including any
contingent liability of Agent to any bank at which deposit accounts of Borrowers
and Guarantors are maintained under any Deposit Account Control Agreement) and
for any of the Obligations arising under or in connection with any Bank Products
in such amounts as the party providing such Bank Products may require (unless
such Obligations arising under or in connection with any Bank Products are paid
in full in cash and terminated in a manner satisfactory to such other party).
The amount of such cash collateral (or letter of credit, as Agent

124



--------------------------------------------------------------------------------



 



may determine) as to any Letter of Credit Obligations shall be in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the then outstanding
Letters of Credit. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in Federal funds to Agent Payment
Account or such other bank account of Agent, as Agent may, in its discretion,
designate in writing to Administrative Borrower for such purpose. Interest shall
be due until and including the next Business Day, if the amounts so paid by
Borrowers to Agent Payment Account or other bank account designated by Agent are
received in such bank account later than 1:00 p.m. (Eastern time).
          (b) No termination of the Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until all Obligations have been fully and
finally discharged and paid, and Agent’s continuing security interest in the
Collateral and the rights and remedies of Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid. Accordingly,
each Borrower and Guarantor waives any rights it may have under the UCC to
demand the filing of termination statements with respect to the Collateral and
Agent shall not be required to send such termination statements to Borrowers or
Guarantors, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations paid and satisfied in full in immediately available funds.
     13.2 Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any Borrower, Guarantor, Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation” and the word “will” when used in this Agreement
shall be construed to have the same meaning and effect as the word “shall”.

125



--------------------------------------------------------------------------------



 



          (f) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.
          (g) All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. Borrowers and Guarantors shall have the burden of proving
any lack of good faith on the part of Agent or any Lender alleged by any
Borrower or Guarantor at any time.
          (h) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
          (i) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
          (j) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (k) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (l) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (m) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

126



--------------------------------------------------------------------------------



 



     13.3 Notices.
          (a) All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing by deposit (postage prepaid) in the U.S. mail.
Notices delivered through electronic communications shall be effective to the
extent set forth in Section 13.3(b) below. All notices, requests and demands
upon the parties are to be given to the following addresses (or to such other
address as any party may designate by notice in accordance with this Section):

         
 
  If to any Borrower or Guarantor:   Hancock Fabrics, Inc.
 
      One Fashion Way
 
      Baldwyn, MS 38824
 
      Attention: Rob Driskell, CFO
 
      Telephone No.: (662) 365-6112
 
      Telecopy No.: (662) 365-6025
 
       
 
  with a copy to:   Baker, Donelson, Bearman, Caldwell &
 
         Berkowitz, PC
 
      165 Madison Avenue
 
      First Tennessee Building
 
      Memphis, TN 38103
 
      Attention: Sam D. Chafetz, Esq.
 
      Telephone No.: (901) 577-2148
 
      Telecopy No.: (901) 577-0854
 
       
 
  If to Agent:   General Electric Capital Corporation
 
      401 Merritt 7, P.O. Box 5201
 
      Norwalk, CT 06856-5201
 
      Attention: Hancock Fabrics Account Manager
 
      Telephone No.: (203) 956-4598
 
      Telecopy No.: (203) 956-4002
 
       
 
  With copies to:    
 
      Bingham McCutchen LLP
 
      One Federal Street
 
      Boston, MA 02110
 
      Attention: Robert A. J. Barry, Esq.
 
      Telephone No.: (617) 951-8624
 
      Telecopy No.: (617) 951-8736
 
       
 
  and    
 
      General Electric Capital Corporation
 
      401 Merritt 7

127



--------------------------------------------------------------------------------



 



         
 
      Norwalk, CT 06851
 
      Attention: Corporate Counsel — Corporate Lending
 
      Telephone No.: (203) 956-4001
 
      Telecopy No.: (203) 229-1800

          (b) Notices and other communications to Lenders and Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent or as otherwise determined by Agent, provided, that, the foregoing shall
not apply to notices to any Lender pursuant to Section 2 hereof if such Lender
or Issuing Bank, as applicable, has notified Agent that it is incapable of
receiving notices under such Section by electronic communication. Unless Agent
otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.
     13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13.5 Confidentiality.
          (a) Agent, each Lender and Issuing Bank shall use all reasonable
efforts to keep confidential, in accordance with its customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to it by any Borrower pursuant to this Agreement
which is clearly and conspicuously marked as confidential at the time such
information is furnished by such Borrower to Agent, such Lender or Issuing Bank,
provided, that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants, in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or to any Affiliate of any Lender or Issuing Bank so long
as such Lender, Participant (or prospective Lender or Participant or Issuing
Bank) shall have agreed to treat such information as confidential in accordance
with this Section 13.5 and such Lender, Participant (or prospective Lender or
Participant or Issuing Bank) shall have caused such Affiliate to treat such
information as confidential in accordance with this

128



--------------------------------------------------------------------------------



 



Section 13.5, or (iv) to counsel for Agent, any Lender, Issuing Bank or
Participant (or prospective Lender or Participant).
          (b) In the event that Agent, any Lender or Issuing Bank receives a
request or demand to disclose any confidential information pursuant to any
subpoena or court order, Agent, such Lender or Issuing Bank, as the case may be,
agrees (i) to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent, such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent, Issuing Bank
or such Lender, Agent or such Lender or Issuing Bank will promptly notify
Administrative Borrower of such request so that Administrative Borrower may seek
a protective order or other appropriate relief or remedy and (ii) if disclosure
of such information is required, disclose such information and, subject to
reimbursement by Borrowers of Agent’s or Issuing Bank’s or such Lender’s
expenses, cooperate with Administrative Borrower in the reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Administrative
Borrower so designates, to the extent permitted by applicable law or if
permitted by applicable law, to the extent Agent, such Lender or Issuing Bank
determines in good faith that it will not create any risk of liability to Agent,
such Lender or Issuing Bank.
          (c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender, Issuing Bank (or any Affiliate of
any Lender or Issuing Bank) on a non-confidential basis from a person other than
a Borrower or Guarantor (unless Agent, Issuing Bank or such Lender knows that
such information was disclosed in violation of a confidentiality agreement or
applicable law), (iii) to require Agent, any Lender or Issuing Bank to return
any materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
informational requests in accordance with the Code of Ethics for the Exchange of
Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit information.
The obligations of Agent, Lenders and Issuing Bank under this Section 13.5 shall
supersede and replace the obligations of Agent, Lenders or Issuing Bank under
any confidentiality letter signed prior to the date hereof or any other
arrangements concerning the confidentiality of information provided by any
Borrower or Guarantor to Agent, any Lender or Issuing Bank. In addition, Agent,
Lenders and Issuing Bank may disclose information relating to the Credit
Facility to Gold Sheets and other similar publications with such information to
consist of deal terms and other information customarily found in such
publications and that Agent and its affiliates may otherwise use the corporate
name and logo of Borrowers and Guarantors in “tombstones” or other
advertisements or public statements.
     13.6 Publicity. Each Borrower and Guarantor agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure (other than any disclosures required by the Securities and Exchange
Commission) using the name of GE Capital or its affiliates or referring to this
Agreement, the other Financing Agreements without at least two (2)

129



--------------------------------------------------------------------------------



 



Business Days’ prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Borrower, Guarantor or
Affiliate is required to do so under law and then, in any event, such Borrower,
Guarantor or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure. GE Capital hereby agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure (other than any disclosures required by the Securities and Exchange
Commission) using the name of the Borrowers or their affiliates or referring to
this Agreement, the other Financing Agreements without at least two (2) Business
Days’ prior notice to the Administrative Borrower without the prior written
consent of the Administrative Borrower unless (and only to the extent that) GE
Capital or such Affiliate is required to do so under law and then, in any event,
GE Capital or such Affiliate will consult with the Administrative Borrower
before issuing such press release or other public disclosure. Notwithstanding
the foregoing to the contrary, Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.
     13.7 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Secured Parties, Issuing Bank,
Borrowers, Guarantors and their respective successors and assigns, except that
Borrower may not assign its rights under this Agreement, the other Financing
Agreements and any other document referred to herein or therein without the
prior written consent of Agent and Lenders. Any such purported assignment
without such express prior written consent shall be void. No Lender may assign
its rights and obligations under this Agreement without the prior written
consent of Agent, except as provided in Section 13.8 below. The terms and
provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Agent, Issuing Bank and Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.
     13.8 Assignments; Participations.
          (a) Each Lender may, with the prior written consent of Agent, assign
all or, if less than all, a portion equal to at least $7,500,000 in the
aggregate for the assigning Lender, of such rights and obligations under this
Agreement to one or more Eligible Transferees (but not including for this
purpose any assignments in the form of a participation), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Acceptance; provided, that, (i) such transfer or assignment will not be
effective until recorded by Agent on the Register and (ii) Agent shall have
received for its sole account payment of a processing fee from the assigning
Lender or the assignee in the amount of $5,000.
          (b) Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”). Agent shall also maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and shall modify the Register to give effect to
each Assignment and Acceptance. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and any Borrowers,
Guarantors, Agent and Lenders may treat each Person whose name is recorded in
the

130



--------------------------------------------------------------------------------



 



Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Administrative Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Obligations) of a Lender hereunder and thereunder and the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.
          (d) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning any Borrower or Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Obligations, without the consent of Agent or the other
Lenders); provided, that, (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other
Financing Agreements

131



--------------------------------------------------------------------------------



 



shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Guarantor hereunder shall be determined as if such
Lender had not sold such participation.
          (f) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank; provided, that,
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee for such Lender as a party hereto.
          (g) Borrowers and Guarantors shall assist Agent or any Lender
permitted to sell assignments or participations under this Section 13.8 in
whatever manner reasonably necessary in order to enable or effect any such
assignment or participation, including (but not limited to) the execution and
delivery of any and all agreements, notes and other documents and instruments as
shall be requested and the delivery of informational materials, appraisals or
other documents for, and the participation of relevant management in meetings
and conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.
          (h) Any Lender that is an Issuing Bank may at any time assign all of
its Commitments pursuant to this Section 13.8. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.
     13.9 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
     13.10 USA PATRIOT Act. Each Lender subject to the USA PATRIOT Act (Title
III of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby
notifies Borrowers and Guarantors that pursuant to the requirements of the Act,
it is required to obtain, verify and record

132



--------------------------------------------------------------------------------



 



information that identifies each person or corporation who opens an account
and/or enters into a business relationship with it, which information includes
the name and address of Borrowers and Guarantors and other information that will
allow such Lender to identify such person in accordance with the Act and any
other applicable law. Borrowers and Guarantors are hereby advised that any Loans
or Letters of Credit hereunder are subject to satisfactory results of such
verification.
     13.11 Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
     13.12 Designated Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in the Indenture.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

133



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused
these presents to be duly executed as of the day and year first above written.

                  BORROWERS    
 
                HANCOCK FABRICS, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Senior Vice President and Chief Financial Officer    
 
     
 
        HF MERCHANDISING, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Senior Vice President and Chief Financial Officer    
 
     
 
        HANCOCK FABRICS OF MI, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Senior Vice President and Chief Financial Officer    
 
     
 
        HANCOCKFABRICS.COM, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Treasurer    
 
     
 
        HANCOCK FABRICS, LLC    
 
           
 
  By:   /s/ Larry D. Fair    
 
     
 
   
 
  Title:   Treasurer    
 
     
 
        GUARANTORS    
 
                HF ENTERPRISES, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Vice President    
 
     
 
        HF RESOURCES, INC.    
 
           
 
  By:   /s/ Robert W. Driskell    
 
     
 
   
 
  Title:   Vice President    
 
     
 
   

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                  AGENT    
 
                GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Issuing Bank    
 
           
 
  By:   /s/ Charles D. Chiodo    
 
     
 
   
 
  Title:   Its Duly Authorized Signatory    
 
     
 
   

D-2



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                  GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender    
 
           
 
  By:   /s/ Charles D. Chiodo    
 
     
 
   
 
  Title:   Its Duly Authorized Signatory    
 
     
 
   

D-3